Exhibit 10.1
Execution Version


ASSET-BASED REVOLVING
CREDIT AGREEMENT
Dated as of May 1, 2018

among
C&J Energy Services, Inc.,
as the Parent,
CJ Holding Co.,
C&J Spec-Rent Services, Inc.
C&J Well Services, Inc.,
KVS Transportation, Inc., and
Tiger Cased Hole Services, Inc.,
as the Borrowers,


the Guarantors from time to time party hereto,


JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and
the Lenders from time to time party hereto

JPMorgan Chase Bank, N.A.,
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page No.
Article I DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
59
Section 1.03
Accounting Terms
59
Section 1.04
Rounding
60
Section 1.05
Times of Day
60
Section 1.06
Pro Forma Calculations
60
Section 1.07
Letter of Credit Amounts
61
Section 1.08
Certifications
61
Article II THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01
Committed Loans; Reserves
61
Section 2.02
Borrowings, Conversions and Continuations of Committed Loans
62
Section 2.03
Letters of Credit
65
Section 2.04
Swing Line Loans
74
Section 2.05
Prepayments
76
Section 2.06
Termination or Reduction of Commitments
78
Section 2.07
Repayment of Loans
78
Section 2.08
Interest
78
Section 2.09
Fees
79
Section 2.10
Computation of Interest and Fees
79
Section 2.11
Evidence of Debt
79
Section 2.12
Payments Generally
80
Section 2.13
Sharing of Set-Offs
82
Section 2.14
Settlement Amongst Lenders
82
Section 2.15
Increase in Commitments
83
Section 2.16
Extensions of Commitments
85
Section 2.17
Bank Products and Cash Management Services
87
Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF PARENT
 
Section 3.01
Taxes
88
Section 3.02
[Reserved]
91
Section 3.03
Alternate Rate of Interest; Illegality
91
Section 3.04
Increased Costs
92
Section 3.05
Break Funding Payments
93
Section 3.06
Mitigation Obligations; Replacement of Lenders
94



i



--------------------------------------------------------------------------------




Section 3.07
Survival
94
Section 3.08
Designation of Parent as Borrowers’ Agent
94
Article IV CONDITIONS PRECEDENT TO EFFECTIVE DATE
 
Section 4.01
Conditions of Effective Date
95
Section 4.02
Conditions to All Credit Extensions
98
Article V REPRESENTATIONS AND WARRANTIES
 
Section 5.01
Existence, Qualification and Power
99
Section 5.02
Authorization; No Contravention
99
Section 5.03
Governmental Authorization; Other Consents
99
Section 5.04
Binding Effect
100
Section 5.05
Financial Statements; No Material Adverse Effect
100
Section 5.06
Litigation
100
Section 5.07
No Default
101
Section 5.08
Ownership of Property; Liens
101
Section 5.09
Environmental Compliance
101
Section 5.10
Taxes
101
Section 5.11
ERISA Compliance
102
Section 5.12
Subsidiaries; Equity Interests
102
Section 5.13
Margin Regulations; Investment Company Act
103
Section 5.14
Disclosure
103
Section 5.15
Compliance with Laws
103
Section 5.16
Intellectual Property; Licenses, Etc.
103
Section 5.17
Labor Matters
104
Section 5.18
Security Documents
104
Section 5.19
Solvency
105
Section 5.20
Deposit Accounts
105
Section 5.21
Material Contracts
105
Section 5.22
USA PATRIOT Act Notice
105
Section 5.23
Office of Foreign Assets Control
105
Section 5.24
Use of Proceeds
105
Section 5.25
Anti-Money Laundering
106
Section 5.26
FCPA
106
Section 5.27
Insurance
106
Section 5.28
Borrowing Base Certificate
106
Section 5.29
Swap Contracts and Qualified ECP Guarantors
106
Section 5.30
Ineligible Securities
106
Section 5.31
No Burdensome Agreements
107
Section 5.32
EEA Financial Institutions
107
Article VI AFFIRMATIVE COVENANTS
 



ii



--------------------------------------------------------------------------------




Section 6.01
Financial Statements
107
Section 6.02
Certificates; Other Information
108
Section 6.03
Notices
110
Section 6.04
Payment of Obligations
110
Section 6.05
Preservation of Existence, Etc.
111
Section 6.06
Maintenance of Properties
111
Section 6.07
Maintenance of Insurance
111
Section 6.08
Compliance with Laws and Material Contractual Obligations
111
Section 6.09
Books and Records; Accountants
112
Section 6.10
Inspection Rights
112
Section 6.11
Additional Loan Parties
113
Section 6.12
Cash Management
113
Section 6.13
Information Regarding the Collateral
114
Section 6.14
Further Assurances
115
Section 6.15
ERISA
115
Section 6.16
Use of Proceeds
115
Section 6.17
Accuracy of Information
116
Section 6.18
Casualty and Condemnation
116
Section 6.19
Keepwell
116
Section 6.20
Depository Banks; Special Cash Collateral Account
116
Section 6.21
Post-Closing Actions
117
Article VII NEGATIVE COVENANTS
 
Section 7.01
Liens
117
Section 7.02
Investments
117
Section 7.03
Indebtedness; Disqualified Stock
117
Section 7.04
Fundamental Changes
117
Section 7.05
Dispositions
118
Section 7.06
Restricted Payments
119
Section 7.07
Prepayments of Indebtedness
119
Section 7.08
Change in Nature of Business
120
Section 7.09
Transactions with Affiliates
120
Section 7.10
Burdensome Agreements
122
Section 7.11
Hedging Agreements; Swap Contracts
123
Section 7.12
Activities of the Parent
123
Section 7.13
Use of Proceeds
124
Section 7.14
Amendment of Material Documents
124
Section 7.15
Sale and Leaseback Transactions
124
Section 7.16
Fiscal Year/Quarter; Accounting Changes
124



iii



--------------------------------------------------------------------------------




Section 7.17
Consolidated Fixed Charge Coverage Ratio
124
Article VIII EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01
Events of Default
125
Section 8.02
Remedies Upon Event of Default
127
Section 8.03
Application of Funds
127
Article IX ADMINISTRATIVE AGENT
 
Section 9.01
Appointment and Authority
129
Section 9.02
Rights as a Lender
129
Section 9.03
Exculpatory Provisions
130
Section 9.04
Reliance
131
Section 9.05
Delegation of Duties
131
Section 9.06
Resignation
131
Section 9.07
Non-Reliance
132
Section 9.08
No Other Duties, Etc
132
Section 9.09
Administrative Agent May File Proofs of Claim
132
Section 9.10
Collateral and Guaranty Matters
133
Section 9.11
Notice of Transfer
134
Section 9.12
Reports and Financial Statements
134
Section 9.13
Agency for Perfection
135
Section 9.14
Indemnification of Agents
135
Section 9.15
Relation Among Lenders
135
Section 9.16
Defaulting Lender
135
Section 9.17
Intercreditor Agreements
137
Section 9.18
Disqualified Institutions
138
Section 9.19
ERISA Matters
138
Article X MISCELLANEOUS
 
Section 10.01
Amendments, Etc
140
Section 10.02
Notices; Effectiveness; Electronic Communications
142
Section 10.03
No Waiver; Cumulative Remedies
143
Section 10.04
Expenses; Indemnity; Damage Waiver
144
Section 10.05
Payments Set Aside
146
Section 10.06
Successors and Assigns
147
Section 10.07
Treatment of Certain Information; Confidentiality
152
Section 10.08
Right of Setoff
153
Section 10.09
Interest Rate Limitation
153
Section 10.10
Counterparts; Integration; Effectiveness
153
Section 10.11
Survival
154
Section 10.12
Severability
154



iv



--------------------------------------------------------------------------------




Section 10.13
Replacement of Lenders
154
Section 10.14
Governing Law; Jurisdiction; Etc
155
Section 10.15
Waiver of Jury Trial
156
Section 10.16
No Advisory or Fiduciary Responsibility
156
Section 10.17
USA Patriot Act
157
Section 10.18
Time of the Essence
157
Section 10.19
Press Releases
157
Section 10.20
Additional Waivers
158
Section 10.21
No Strict Construction
159
Section 10.22
Attachments
159
Section 10.23
Headings
159
Section 10.24
Conflict of Terms
159
Section 10.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
159



SCHEDULES


1.04    —    Unrestricted Subsidiaries and Excluded Subsidiaries
1.05    —    L/C Issuer Sublimit
2.01    —    Commitments and Applicable Percentages
2.03(a)     —    Existing Letters of Credit
5.01    —    Loan Parties Organizational Information
5.06    —    Litigation
5.12    —    Subsidiaries; Other Equity Investments
5.16    —    Intellectual Property Matters
5.20    —    DDAs
5.21    —    Material Contracts
6.21    —    Post-Closing Matters
7.01    —    Existing Liens
7.02    —    Existing Investments
7.03    —    Existing Indebtedness
7.05    —    Existing Dispositions
7.09    —    Existing Affiliate Transactions
10.02    —    Administrative Agent’s Office; Certain Addresses for Notices






v



--------------------------------------------------------------------------------





EXHIBITS
A-1    —    Form of Revolving Note
A-2    —    Form of Swing Line Note
B    —    Form of Assignment and Assumption
C    —    Form of Borrowing Base Certificate
D    —    Form of Solvency Certificate
E-1
—    Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships
for U.S.

Federal Income Tax Purposes)
E-2
—    Form of U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S.

Federal Income Tax Purposes)
E-3
—    Form of U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S.

Federal Income Tax Purposes)
E-4
—    Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for
U.S.

Federal Income Tax Purposes)
F    —    Form of Facility Guaranty
G    —    Form of Security Agreement








vi



--------------------------------------------------------------------------------





ASSET-BASED REVOLVING CREDIT AGREEMENT
This ASSET-BASED REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into
as of May 1, 2018 among C&J Energy Services, Inc., a Delaware corporation (the
“Parent”), CJ Holding Co., a Delaware corporation (“CJ Holding”), C&J Spec-Rent
Services, Inc., an Indiana corporation (“Spec-Rent”), C&J Well Services, Inc., a
Delaware corporation (“Well Services”), KVS Transportation, Inc., a California
corporation (“KVS”), Tiger Cased Hole Services, Inc., a California corporation
(“Tiger” and, together with CJ Holding, Spec-Rent, Well Services, KVS and each
other Person that becomes a Borrower hereunder in accordance with the terms
hereof, collectively, the “Borrowers”, and individually, a “Borrower”), each
Guarantor from time to time party hereto, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and JPMorgan
Chase Bank, N.A. as the Administrative Agent.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1

--------------------------------------------------------------------------------





Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Accelerated Borrowing Base Delivery Event” means any of the following events:
(a) the occurrence and continuance of any Event of Default or (a) Excess
Availability is less than the greater of (i) twelve and one half percent (12.5%)
of the Loan Cap and (ii) $30,000,000. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing until the date (1) Excess Availability shall have been at least equal
to or greater than the greater of (23) twelve and one half percent (12.5%) of
the Loan Cap and (23) $30,000,000 for thirty (30) consecutive calendar days and
(2) no Event of Default shall have occurred and be continuing during such thirty
(30) consecutive calendar day period, in which case an Accelerated Borrowing
Base Delivery Event shall no longer be deemed to be continuing for purposes of
this Agreement. The termination of an Accelerated Borrowing Base Delivery Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.
“Accommodation Payment” has the meaning provided in Section 10.20(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation whether or not constituting “accounts” as
defined in the UCC, whether or not earned by performance, (a) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(a) for services rendered or to be rendered, or (a) arising out of the use of a
credit or charge card or information contained on or for use with the card.
“ACH” means automated clearing house transfers.
“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (a) a purchase or other
acquisition of all or substantially all of the assets or properties of another
Person or of any business unit of another Person or (a) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
in each case, for which the aggregate consideration payable in connection with
such acquisition or group of transactions which are part of a common plan equals
or exceeds $10,000,000 (excluding any consideration paid with Equity Interests).
“Additional Commitment Lender” has the meaning provided in Section 2.15(d).
“Additional Commitments” has the meaning provided in Section 2.15(a).
“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date for the change in the Statutory Reserve Rate.


2

--------------------------------------------------------------------------------




“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first such day following the first full Fiscal Quarter ending after the
Effective Date.
“Administrative Agent” means JPMCB, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent
hereunder.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent and
the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (a) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, and (a) any
Person which beneficially owns or holds ten percent (10%) or more of any class
of Voting Stock of such Person.
“Agent(s)” means, individually, the Administrative Agent and the Arranger, and
collectively, means all of them.
“Agent Parties” has the meaning provided in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Effective Date, the Aggregate Commitments total $400,000,000.
“Allocable Amount” has the meaning provided in Section 10.20(d).
“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.
“Applicable Margin” means:
(a)    From and after the Effective Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and
(b)    From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Total Leverage Ratio on the last day of the most recent
Fiscal Quarter ended immediately preceding such Adjustment Date for which
financial statements for the Parent and its Subsidiaries have been delivered.
Level
Total Leverage Ratio
LIBOR Margin
Base Rate Margin
I
> 2.00:1.00
2.00%
1.00%
II
< 2.00:100 and > 1.00:1.00
1.75%
0.75%
III
< 1.00:1.00
1.50%
0.50%



3

--------------------------------------------------------------------------------




For purposes of the foregoing, (i) the Applicable Margin shall be determined as
of the end of each fiscal quarter of the Parent based upon the Parent’s annual
or quarterly consolidated financial statements delivered pursuant to Section
6.01(a) and (b) and the related Compliance Certificate delivered pursuant to
Section 6.02(d) and (ii) each change in the Applicable Margin resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the first (1st) calendar day of the month following
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Total Leverage
Ratio shall be deemed to be in Category I (A) at any time that a Specified Event
of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Parent
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 6.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered. In the event that, at any date prior to the
Termination Date, any financial statement delivered pursuant to Section 6.01(a)
or (b) or any Compliance Certificate delivered pursuant to Section 6.02(d) is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Parent shall promptly (i) deliver or cause to be
delivered to the Administrative Agent a corrected Compliance Certificate for
such Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (iii) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance herewith. The
preceding sentence is in addition to the rights of the Administrative Agent and
Lenders with respect to Section 2.08 and Article VIII and other of their
respective rights under this Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
of any Class represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 2.06 or
Section 8.02 or if the Aggregate Commitments of a Class have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBOR Rate Loans.
“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of such Eligible Inventory as set forth in the Loan Parties’ books and
records, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Administrative
Agent.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (a) an Affiliate of a Lender or (a) an entity or an Affiliate of an
entity that administers, advises or manages any Fund that is a Lender.
“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole lead
arranger and sole bookrunner.


4

--------------------------------------------------------------------------------




“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds administered, advised or managed by the
same entity or entities that are Affiliates of one another.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated financial
statements of the Parent and its Subsidiaries as of December 31, 2017.
“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Business Day immediately preceding the Maturity Date,
(a) the date of termination of the Aggregate Commitments pursuant to
Section 2.06, and (a) the date of termination of the commitment of each Lender
to make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items that are addressed or excluded through eligibility criteria, such reserves
as the Administrative Agent implements on the Effective Date and from time to
time determines in its Permitted Discretion as being appropriate, (a) to reflect
the impediments to the Administrative Agent’s ability to realize upon the
Collateral, (a) to reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (a) to reflect criteria, events, conditions, contingencies or risks
which adversely affect the value of any component of the Borrowing Base, or (a)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s Permitted Discretion (but are not limited to), reserves
based on (i) any rental payments, service charges or other amounts due or to
become due to lessors of real property to the extent Inventory or records are
located in or on such property or such records are needed to monitor or
otherwise deal with the Collateral (other than for locations where
Administrative Agent has received a Collateral Access Agreement executed and
delivered by the owner and lessor of such real property); provided that, the
Availability Reserves established pursuant to this clause (i) that are leased
shall not exceed at any time the aggregate of amounts payable for the next three
(3) months to the lessors of such locations, and only with respect to locations
in those States where any right of the lessor to Inventory are pari passu with
or have priority over the Lien of the Administrative Agent therein; (i) customs
duties, and other costs to release Inventory which is being imported into the
United States; (i) outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes or claims of the PBGC (in each case to the extent such Taxes and other
governmental charges are due and payable (except if being contested in good
faith in appropriate proceedings and for which adequate reserves have been
taken)) which have priority over the Liens of the Administrative Agent in the
Collateral; (i) salaries, wages and benefits due to employees of any Loan Party;
(i) customer deposits; (i) reserves for reasonably anticipated changes in
Appraised Value between appraisals; (i) warehousemen’s or bailee’s charges and
other Permitted Encumbrances which may have priority over the Liens of the
Administrative


5

--------------------------------------------------------------------------------




Agent in the Collateral; (i) amounts due to vendors on account of consigned
goods; (i) Cash Management Reserves; and (i) Bank Product Reserves. The amount
of any Availability Reserve established by the Administrative Agent shall (23)
have a reasonable relationship to the event, condition or other matter which is
the basis for such reserve as determined by the Administrative Agent in good
faith and (23) not be duplicative of any other factor then in existence pursuant
to the criteria contained in Eligible Billed Accounts, Eligible Unbilled
Accounts or Eligible Inventory.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Bank Products” means any services or facilities provided to any Loan Party or
any of its Subsidiaries by any Agent, the Arranger, any Lender, or any of their
respective Affiliates (or any Person that was an Agent, the Arranger, a Lender,
or an Affiliate of an Agent, the Arranger or a Lender at the time it entered
into such Bank Products or, with respect to Bank Products entered into prior to
the Effective Date, on the Effective Date), including, without limitation, on
account of (a) Swap Contracts and (a) purchase cards, but excluding Cash
Management Services and the Designated Senior Indebtedness (including Permitted
Refinancings thereof).
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Adjusted LIBOR Rate for a one (1) month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, for the purpose of this definition, the
Adjusted LIBOR Rate for any day shall be based on the LIBOR Screen Rate (or if
the LIBOR Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate,
respectively. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 hereof, then the Base Rate shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause (c)
above. For the avoidance of doubt, if the Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (a) a “plan” as defined in Section 4975 of
the Code or (a) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


6

--------------------------------------------------------------------------------




“Blocked Account” has the meaning provided in Section 6.12(a).
“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and whereby the bank maintaining such
account agrees, upon the occurrence and during the continuance of a Dominion
Trigger Event, to comply only with the instructions originated by the
Administrative Agent without the further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom DDAs are maintained, other than
any bank with whom a Blocked Account Agreement is not required to be, executed
in accordance with the terms hereof.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (a) in the case of any
limited liability company, the board of managers or managing member of such
Person, (a) in the case of any partnership, the Board of Directors of the
general partner of such Person and (a) in any other case, the functional
equivalent of the foregoing.
“Borrower Materials” means materials and/or information provided by or on behalf
of the Parent hereunder.
“Borrowers” has the meaning provided in the introductory paragraph hereto. At
the request of the Parent and with the consent of the Administrative Agent, any
Restricted Subsidiary of the Parent that is a Domestic Subsidiary may be
designated as a Borrower, subject to (a) executing and delivering a joinder
agreement to this Agreement and such other documents as the Administrative Agent
reasonably requests in which case such Borrower shall be jointly and severally
liable with the other Borrowers for all Obligations under this Agreement and (a)
the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, reasonably requested by the Lenders.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    90% multiplied by the amount of the Loan Parties’ Eligible Billed
Accounts at such time which are owing by Investment Grade Account Debtors; plus
(b)    85% multiplied by the amount of Loan Parties’ Eligible Billed Accounts at
such time which are owing by Non-Investment Grade Account Debtors; plus
(c)    80% multiplied by the amount of the Loan Parties’ Eligible Unbilled
Accounts at such time; provided, that the amount attributable to this clause (c)
after giving effect to the advance rate shall not exceed 30% of the Borrowing
Base when combined with the amount attributable to clause (d) below; plus
(d)    85% multiplied by the Appraised Value of the Loan Parties’ Eligible
Inventory, valued at the lower of Cost or market value (which approximates
average Cost) at such time; provided, that the amount


7

--------------------------------------------------------------------------------




attributable to this clause (d) after giving effect to the advance rate shall
not exceed 30% of the Borrowing Base when combined with the amount attributable
to clause (c) above; plus
(e)    100% multiplied by the amount of the Loan Parties’ Pledged Cash held in
the Special Cash Collateral Account at such time; minus
(f)    the then applicable amount of all Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C (with such changes therein as may be reasonably requested by the
Administrative Agent to reflect the components of and Reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Parent which
shall include appropriate exhibits, schedules, supporting documentation, and
additional reports as reasonably requested by the Administrative Agent.
“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, the state of New York, except that if determination of
Business Day shall relate to any LIBOR Rate Loans the term Business Day shall
also exclude any day on which banks are closed for dealings in dollar deposits
in the London interbank market or other applicable LIBOR Rate market.
“Capital Expenditures” means, without duplication and with respect to the CJ
Group for any period, all expenditures made (whether made in the form of cash or
other property) or costs incurred for the acquisition or improvement of fixed or
capital assets of the CJ Group (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in the Consolidated financial
statements of the CJ Group for such period, in each case prepared in accordance
with GAAP; provided that Capital Expenditures shall not include (a) expenditures
by the CJ Group in connection with Permitted Acquisitions or any Acquisition
(without regard to the threshold described therein), (a) any such expenditure
made to restore, replace or rebuild property, to the extent such expenditure is
made with 23) Net Proceeds from a Disposition or 23) insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, 23) any trade-in of existing assets, 23) any
such expenditure funded or financed with the proceeds of Permitted Indebtedness
(other than any revolving indebtedness), equity or any capital contribution to
the CJ Group, and 23) with respect to any property, assets or business of any
Person or of assets constituting a business unit, line of business or division
of any Person acquired by the CJ Group, any expenditures (other than any amounts
used to maintain, repair, renew or replace assets) made therefor prior to the
consummation of such acquisition by the CJ Group.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Cash Collateral Account” means a deposit or securities account established by
one or more of the Loan Parties with JPMCB in the name of the Administrative
Agent (or as the Administrative Agent shall otherwise direct) and under the sole
and exclusive dominion and control of the Administrative Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or Section
8.02(b).
“Cash Collateralize” has the meaning provided in Section 2.03(g). Derivatives of
such term have corresponding meanings.


8

--------------------------------------------------------------------------------




“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion reflecting the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to Cash
Management Services then provided or outstanding.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party or any of its Subsidiaries by the Administrative
Agent, the Arranger or any Lender or any of their respective Affiliates (or any
Person that was the Administrative Agent, the Arranger, a Lender or an Affiliate
of the Administrative Agent, the Arranger, or a Lender at the time it entered
into such Cash Management Services, or with respect to Cash Management Services
entered into prior to the Effective Date, on the Effective Date), including,
without limitation: (a) ACH transactions, (a) controlled disbursement services,
merchant processing services, return items, interstate depository network
services, cash pooling services or treasury, depository, overdraft, and
electronic funds transfer services, (a) foreign exchange facilities, (a) credit
card processing services, and (a) credit cards, debit cards or stored value
cards.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holding Company” means any direct or indirect Subsidiary of Parent,
substantially all of the assets of which consist, directly or indirectly, of
Equity Interests (or indebtedness and Equity Interests) of one or more CFCs.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (a) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (a) compliance by any Lender or any L/C Issuer (or, for purposes of
Section 3.04(b), by any lending office of such Lender or by such Lender’s or
such L/C Issuer’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision) including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than any
Permitted Holder, acquires directly or indirectly, in a single transaction or in
a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly (i) more than 50% of the total voting power of the voting Equity
Interests of the Parent or (i) more than 35% of the total voting power of the
voting Equity Interests of the Parent and the percentage so held is greater than
the percentage of the total voting power that is Controlled by the Permitted
Holders;
(b)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or


9

--------------------------------------------------------------------------------




substantially all of the assets of the Parent and its Restricted Subsidiaries
taken as a whole to a Person, other than a Restricted Subsidiary or any
Permitted Holder; or
(c)    subject to Section 7.04, Parent ceasing to own, directly or indirectly,
100% of the total voting power of the Voting Stock of any Borrower.
“CJ Group” means, collectively, the Parent and its Subsidiaries (but excluding,
for all purposes other than the financial statements, the Excluded Subsidiaries
and the Unrestricted Subsidiaries).
“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are the Loans pursuant to the
initial Credit Extension, Loans pursuant to Additional Commitments or Extended
Loans, (a) any Commitment, refers to whether such Commitment is a Commitment in
respect of Loans pursuant to the initial Credit Extension or a Commitment in
respect of a Class of Loans to be made pursuant to an Increase Joinder or an
Extension Amendment and (a) any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments. Loans
pursuant to Additional Commitments and Extended Loans that have different terms
and conditions shall be construed to be in different Classes.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Administrative
Agent, which will exclude, for the avoidance of doubt, Excluded Property
(including all Real Estate).
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral, (a) a mortgagee in connection with
Indebtedness secured by a mortgage on Real Estate, or (a) any landlord of Real
Estate leased by any Loan Party, in each case, pursuant to which such Person (i)
acknowledges the Administrative Agent’s Lien on the Collateral, (i) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (i) provides the Administrative Agent with access
to the Collateral held by such bailee or other Person or located in or on such
Real Estate, (i) as to any landlord, provides the Administrative Agent with a
reasonable time to Dispose of the Collateral, or remove the Collateral from such
Real Estate, and (i) makes such other agreements with the Administrative Agent
as the Administrative Agent may reasonably require.
“Collection Account” has the meaning provided in Section 6.12(c).
“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (a) purchase participations in
L/C Obligations, and (a) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


10

--------------------------------------------------------------------------------




“Committed Borrowing” means a borrowing consisting of Committed Loans of the
same Type and Class and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning provided in Section 2.01(a).
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (a) a
Conversion of Committed Loans from one Type to the other, or (a) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in such form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent.
“Compliance Certificate” has the meaning provided in Section 6.02(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consigned Inventory” means Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
the Consolidated Net Income of the CJ Group for the most recently completed
Measurement Period plus, without duplication, to the extent the same was
deducted in calculating such Consolidated Net Income:
(a)    Consolidated Taxes; plus
(b)    Consolidated Interest; plus
(c)    Consolidated Non-cash Charges; plus
(d)    [reserved]; plus
(e)    the amount of costs, expenses and fees paid during such period in
connection with the Transactions; provided that the amounts added pursuant to
this clause (e) together with any amounts added pursuant to clauses (f), (h),
(j), (k) and (l) shall not exceed in the aggregate 20.0% of Consolidated EBITDA
for such Measurement Period; plus
(f)    any premiums, expenses or charges (other than Consolidated Non-cash
Charges) related to any issuance or sale of Equity Interests, Investment,
Acquisition, Disposition, recapitalization or the incurrence or repayment or
amendment of Indebtedness permitted to be incurred hereunder (including a
refinancing thereof) (whether or not successful or meeting the dollar amount
thresholds specified herein), including (i) such fees, expenses or charges
related to the issuance of Indebtedness, and (i) any amendment or other
modification of this Agreement or other Indebtedness; provided that the amounts
added pursuant to


11

--------------------------------------------------------------------------------




this clause (f) together with any amounts added pursuant to clauses (e), (h),
(j), (k) and (l) shall not exceed in the aggregate 20.0% of Consolidated EBITDA
for such Measurement Period; plus
(g)    [reserved]; plus
(h)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement; provided that the amounts added
pursuant to this clause (h) together with any amounts added pursuant to clauses
(e), (f), (j), (k) and (l) shall not exceed in the aggregate 20.0% of
Consolidated EBITDA for such Measurement Period; plus
(i)    the amount of any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted in such period in calculating Consolidated
Net Income, net of any cash distributions made to such third parties in such
period; plus
(j)    the amount of “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost saving synergies projected by the
Parent in good faith to be realized, as a result of actions taken or expected to
be taken, within 12 months of the end of such period (calculated on a pro forma
basis as though such cost savings, operating expense reductions, restructuring
charges and expenses and cost saving synergies had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (1) such cost savings, operating expense
reductions, restructuring charges and expense and cost saving synergies are
reasonably identifiable and factually supportable, (2) no cost savings,
operating expense reductions, restructuring charges and expenses and cost saving
synergies may be added pursuant to this clause (j) to the extent duplicative of
any expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such period, (3) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to Section 1.06 and (4) the
aggregate amount of cost savings, operating expense reductions and cost saving
synergies added pursuant to this clause (j), together with the amount of any
such cost savings, operating expense reductions, restructuring charges and
expenses and cost-savings synergies that would be permitted to be included in
financial statements prepared in accordance with Regulation S-X under the
Securities Laws during such Measurement Period, (A) shall not exceed 10.0% of
Consolidated EBITDA for such Measurement Period and (B) together with any
amounts added pursuant to clauses (e), (f), (h), (k) and (l) shall not exceed in
the aggregate 20.0% of Consolidated EBITDA for such Measurement Period (prior to
giving effect to the addbacks pursuant to this clause (j)); plus
(a)    acquisition, integration and divestiture costs, and fleet commissioning
costs; provided that the amounts added pursuant to this clause (k) together with
any amounts added pursuant to clauses (e), (f), (h), (j) and (l) shall not
exceed in the aggregate 20.0% of Consolidated EBITDA for such Measurement
Period; plus
(a)    any unusual, non-recurring or extraordinary expenses, losses or charges;
provided that the amounts added pursuant to this clause (l) together with any
amounts added pursuant to clauses (e), (f), (h), (j) and (k) shall not exceed in
the aggregate 20.0% of Consolidated EBITDA for such Measurement Period;
less, without duplication, (i) non-cash income or gain increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expense in a prior period, (2) any non-cash gains with respect to
cash actually


12

--------------------------------------------------------------------------------




received in a prior period to the extent such cash did not increase Consolidated
Net Income in a prior period or (3) items representing ordinary course accruals
of cash to be received in future periods; plus (ii) any net gain from
discontinued operations or net gains from the disposal of discontinued
operations to the extent increasing Consolidated Net Income.
In addition, to the extent not already included in the Consolidated Net Income
of CJ Group, notwithstanding anything to the contrary in the foregoing,
Consolidated EBITDA shall include the amount of net cash proceeds received by or
contributed to the Parent and its Restricted Subsidiaries from business
interruption insurance.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the specified period minus (i)
Capital Expenditures made during such period, minus (i) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash by the CJ Group
during such period plus (iv) cash tax refunds of the CJ Group received during
such period to (a) Fixed Charges for such period, in each case, of or by the CJ
Group all as determined on a Consolidated basis in accordance with GAAP.
“Consolidated Interest” means, for any Measurement Period, the total
consolidated interest expense for such period (including, without limitation,
the cash equivalent of the interest expense associated with Capital Lease
Obligations), in each case of or by the CJ Group for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the total
consolidated interest expense net of cash interest income for such period
(including, without limitation, the cash equivalent of the interest expense
associated with Capital Lease Obligations, but excluding (a) upfront fees paid
in connection with this Agreement or any debt facility where the fees are paid
from the proceeds of such debt, (b) Indebtedness or lease issuance costs, debt
discounts or premiums and other financing fees required to be amortized, (c)
lease payments on any office equipment or real property, (d) any principal
components paid on all lease payments, (e) gains, losses or other charges as a
result of the early retirement of Indebtedness and (f) any other non-cash
interest expense), in each case of or by the CJ Group for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Net Income” means, for any Measurement Period, the aggregate of
the Net Income of the CJ Group for such period, determined on a Consolidated
basis in accordance with GAAP; provided, however, that:
(a)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
shall be excluded;
(b)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(c)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Parent) shall be excluded;
(d)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;


13

--------------------------------------------------------------------------------




(e)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to such Person or a Restricted Subsidiary thereof in
respect of such period;
(f)    (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (i) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included;
(g)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded;
(h)    the income (or loss) of any non-consolidated entity during such
Measurement Period in which any other Person has a joint interest shall be
excluded, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to any of the CJ Group during such period;
and
(i)    the income (or loss) of a Subsidiary during such Measurement Period and
accrued prior to the date it becomes a Subsidiary of any of the CJ Group or is
merged into or consolidated with any of the CJ Group or that Person’s assets are
acquired by any of the CJ Group shall be excluded.
“Consolidated Net Tangible Assets” means, at any date of determination, the
aggregate amount of total assets included in Parent’s most recent quarterly or
annual consolidated balance sheet delivered pursuant to Section 6.01(a) or
6.01(b), as applicable, less applicable reserves reflected in such balance
sheet, after deducting (a) all current liabilities in respect of clause (a) of
the definition of “Indebtedness” outstanding on such date of determination
calculated on a pro forma basis in accordance with Section 1.06 and (b) all
goodwill, trademarks, patents, unamortized debt discounts and expenses and other
like intangibles reflected in such balance sheet, in each case, determined in
accordance with GAAP.
“Consolidated Non-cash Charges” means, with respect to the CJ Group for any
period, the aggregate depreciation, amortization, impairment, compensation, rent
and other non-cash expenses of such Person and its Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP (including non-cash charges
resulting from purchase accounting in connection with any Acquisition or
Disposition that is consummated after the Effective Date), but excluding (a) any
such charge which consists of or requires an accrual of, or cash reserve for,
anticipated cash charges for any future period and (a) the non-cash impact of
recording the change in fair value of any embedded derivatives under ASC 815 and
related interpretations as a result of the terms of any agreement or instrument
to which such Consolidated Non-cash Charges relate.
“Consolidated Taxes” means, with respect to the CJ Group on a consolidated basis
for any period, provision for taxes based on income, profits or capital,
including, without limitation, state franchise and similar taxes.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


14

--------------------------------------------------------------------------------




“Convert,” “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.
“Corrective Extension Amendment” has the meaning specified in Section 2.16(e).
“Cost” means the lower of cost (on a first-in, first-out basis) or market value
of Inventory, based upon the Loan Parties’ accounting practices used in
preparation of the Parent’s financial statements, which practices are in effect
on the Effective Date (or as may be modified in accordance with changes in GAAP
or industry standard). “Cost” does not include inventory capitalization costs or
other non-purchase price charges (such as freight) used in the Loan Parties’
calculation of cost of goods sold.
“Covenant Trigger Event” means any of the following events: (a) the occurrence
and continuance of any Event of Default or (a) Excess Availability is less than
the greater of (i) twelve and one half percent (12.5%) of the Loan Cap and (ii)
$30,000,000. For purposes of this Agreement, the occurrence of a Covenant
Trigger Event shall be deemed continuing until the date (1) Excess Availability
shall have been at least equal to or greater than the greater of (23) twelve and
one half percent (12.5%) of the Loan Cap and (23) $30,000,000 for thirty (30)
consecutive calendar days and (2) no Event of Default shall have occurred and be
continuing during such thirty (30) consecutive calendar day period, in which
case a Covenant Trigger Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of a Covenant Trigger Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Trigger Event in the event that the conditions set forth in
this definition again arise.
“Credit Extensions” mean each of the following: (a) a Borrowing and (a) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates which provide Bank Products or Cash Management Services to the
Loan Parties or any of their Subsidiaries, (i) each Agent, (i) each L/C Issuer,
(i) the Arranger, (i) each beneficiary of each indemnification obligation
undertaken by any Loan Party under any Loan Document, Bank Product or Cash
Management Service, (i) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (i) the successors and assigns
of each of the foregoing, and (a) collectively, all of the foregoing.
“Customer” means the account debtor with respect to any Account and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Loan Party, pursuant to which such Loan
Party is to deliver any personal property or perform any services.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Administrative Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in any DDA.
“Debt Maturity Reserve” means, as of the date of determination, a Reserve equal
to the aggregate principal amount of any Designated Senior Indebtedness
(including Permitted Refinancings thereof) maturing within ninety (90) days of
the date of determination.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


15

--------------------------------------------------------------------------------




“Default” means any event or condition that, with the giving of any notice or
passage of time or both would constitute an Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (a) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (a) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 9.16(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Committed Loans within two (2) Business Days of the date required to be
funded by it hereunder, or (i) fund participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, (a) has
notified any Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (a) has otherwise failed
to pay over to the Administrative Agent, any L/C Issuer or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, or (a) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (i) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (i) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (i) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Designated Acquisition” means any Acquisition that is not, in accordance with
the agreement governing such Acquisition, subject to a financing contingency and
that has been designated by the Parent in writing to the Administrative Agent as
a “Designated Acquisition” which designation shall include a description of any
Indebtedness (the “Designated Indebtedness”) expected to be incurred to finance
such Designated Acquisition.
“Designated Senior Agent” means (a) the Term Loan Agent or (a) any agent to any
other Designated Senior Indebtedness (including Permitted Refinancings thereof).
“Designated Senior Priority Collateral” has the meaning assigned to the term
“Term Facility Priority Collateral” and any similar term in any Intercreditor
Agreement entered into after the Effective Date.
“Designated Senior Indebtedness” means Indebtedness on terms described in the
following clauses (a) through (g) such that (a) the conditions thereof (other
than pricing, rate floors, discounts, fees and optional redemption provisions)
are either (x)(1) not materially less favorable (when taken as a whole) to the
Borrowers (as determined and certified by the Borrowers in good faith, subject
to timely objection by the Administrative Agent) than the terms and conditions
of the Loan Documents (when taken as a whole) and (2) do not contain additional
financial covenants or financial covenants that are more onerous or otherwise
more restrictive on the Borrowers than those in the Loan Documents (in each
case, except for covenants or other provisions applicable only to periods after
the latest Maturity Date of the Loans; provided that, the Borrowers may elect to
enter into amendments of the Loan Documents solely with the Administrative
Agent’s approval in order to incorporate such proposed financial covenants or
restrictions into the Loan Documents in form and substance reasonably acceptable
to the Administrative Agent), or (y) customary for issuances


16

--------------------------------------------------------------------------------




of syndicated term loans A, syndicated term loans B and “high yield” securities;
(b) if any such Indebtedness is secured, it shall not be secured by any assets
other than the Collateral and shall be subject to the Intercreditor Agreement;
(c) if any such Indebtedness is guaranteed, it shall not be guaranteed by any
person other than the Guarantors; (d) it shall not mature earlier than six
months after the latest Maturity Date in effect at the time of the incurrence of
such Indebtedness; (e) it shall not require annual amortization payments in
excess of 10% of the aggregate original principal amount of such Indebtedness;
(f) it shall not have cross-defaults to Section 7.17; and (g) such Indebtedness
shall not exceed an aggregate outstanding principal amount such that immediately
after giving pro forma effect thereto and to the use of proceeds thereof, the
Fixed Charge Coverage Ratio shall be at least 1.25:1.0 and the Total Leverage
Ratio shall be less than or equal to 3.5:1:0.
“Disqualified Institution” means any Person (a) that has been separately
identified in writing by the Parent to the Administrative Agent prior to the
date of this Agreement, (a) competitors of the Parent and its Subsidiaries that
are separately identified in writing by the Parent to the Administrative Agent
from time to time (which list of competitors may be supplemented by the Parent
from time to time pursuant to a written notice to the Administrative Agent);
provided that, any update to the list of Disqualified Institutions delivered
pursuant to this subsection (b) shall not be effective until three (3) Business
Days following the receipt thereof by the Administrative Agent in accordance
with the notice provisions set forth in Section 10.02, and (a) in the case of
each of clauses (a) and (b), any such Person’s Affiliates that are either 23)
identified in writing by the Parent to the Administrative Agent from time to
time or 23) readily identifiable on the basis of such Affiliate’s name.
“Disposition” or “Dispose” means the sale, transfer, assignment, exclusive
license, lease or other disposition (including any sale and leaseback
transaction) (whether in one transaction or in a series of transactions) of any
property by any Person, including (i) any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and (i) any sale, transfer, assignment,
or other disposition of any Equity Interests of another Person, but, for the
avoidance of doubt, not the issuance by such Person of its Equity Interests.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, in each case, on or prior to the date that
is ninety-one (91) days after the date set forth in clause (a) of the definition
of Maturity Date; provided, however, that (a) only the portion of such Equity
Interests which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock and (a) with respect to any
Equity Interests issued to any employee or to any plan for the benefit of
employees of the Parent or its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Parent or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, resignation, death or disability and if
any class of Equity Interest of such Person by its terms authorizes such Person
to satisfy its obligations thereunder by delivery of an Equity Interest that is
not Disqualified Stock, such Equity Interests shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Parent or its Subsidiaries to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.
“Dollars” and “$” mean lawful money of the United States.


17

--------------------------------------------------------------------------------




“Domestic Subsidiary” means any Subsidiary of a Borrower that is organized under
the Laws of the United States, any state thereof or the District of Columbia.
“Dominion Trigger Event” means any of the following events: (a) the occurrence
and continuance of any Event of Default or (a) Excess Availability is less than
the greater of (i) twelve and one half percent (12.5%) of the Loan Cap and (ii)
$30,000,000. For purposes of this Agreement, the occurrence of a Dominion
Trigger Event shall be deemed continuing until the date (1) Excess Availability
shall have been at least equal to or greater than the greater of (23) twelve and
one half percent (12.5%) of the Loan Cap and (23) $30,000,000 for thirty (30)
consecutive calendar days and (2) no Event of Default shall have occurred and be
continuing during such thirty (30) consecutive calendar day period, in which
case a Dominion Trigger Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of a Dominion Trigger Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Dominion Trigger Event in the event that the conditions set forth in
this definition again arise.
“Earn-Out Obligations” means, with respect to any acquisition, all obligations
of any Loan Party or any Subsidiary thereof to make any cash earn-out payment,
performance payment or similar obligation that is payable only in the event
certain future performance goals are achieved with respect to the assets or
business acquired pursuant to the documentation relating to such acquisition,
but excluding any working capital adjustments, indemnity obligations or payments
for services or licenses provided by such sellers in such acquisition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (a) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (a) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 are satisfied or waived.
“Eligible Assignee” means, subject to Section 10.06(b) hereof, (a) a Credit
Party or any of its Affiliates; (a) a bank, insurance company, or entity engaged
in the business of making commercial loans, which Person, together with its
Affiliates, has a combined capital and surplus in excess of $250,000,000; (a) an
Approved Fund; (a) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities; and (a) any other Person (other than
a natural person) approved by the Administrative Agent, provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party, any of the Loan Parties’ Affiliates or Subsidiaries or any Disqualified
Institution, provided further that the Administrative Agent shall have the
right, and the Parent hereby expressly authorizes the Administrative Agent, to
provide the list of Disqualified Institutions to any Lender upon request by such
Lender.


18

--------------------------------------------------------------------------------




“Eligible Billed Accounts” means with respect to each Loan Party, each Account
of such Loan Party arising in the ordinary course of business and which the
Administrative Agent, in its judgment, exercised in its Permitted Discretion,
shall not deem to be excluded as ineligible. An Account shall not be eligible
unless such Account is subject to the Administrative Agent’s first priority
perfected security interest and no other Lien (other than Permitted Encumbrances
which do not have priority over the Lien in favor of the Administrative Agent),
and is evidenced by an invoice or other documentary evidence satisfactory to the
Administrative Agent in its Permitted Discretion. In addition, no Account shall
be an Eligible Billed Account if:
(a)    it arises out of a sale made by any Loan Party to an Affiliate of any
Loan Party or to a Person controlled by an Affiliate of any Loan Party;
(b)    it is due and unpaid more than sixty (60) days after the due date or
ninety (90) days after the original invoice date or it has been written off the
books of such Loan Party or otherwise designated as uncollectible;
(c)    fifty percent (50%) or more of the Accounts from a referenced Customer
are deemed ineligible hereunder, provided that such percentage may, in the
Administrative Agent’s Permitted Discretion, be increased or decreased from time
to time;
(d)    any representation or warranty contained in this Agreement with respect
to such Account has been breached in any material respect, or any covenant
contained in this Agreement with respect to such Accounts has been breached and
the resultant Event of Default has not been waived;
(e)    the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (i) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (i) make a general assignment for the
benefit of creditors, (i) commence a voluntary case or proceeding under any
state or federal bankruptcy laws (as now or hereafter in effect), (i) be
adjudicated a bankrupt or insolvent, (i) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (i) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (i) take any action for the
purpose of effecting any of the foregoing;
(f)    the sale is to a Customer located outside the continental United States
of America; provided, however, that up to $4,000,000 of Accounts due from
Customers located outside the continental United States of America shall be
treated as Eligible Billed Accounts if and to the extent (i) such Customers are
subsidiaries of Investment Grade Account Debtors that are located within the
continental United States of America, (ii) such Accounts are otherwise eligible
but for the fact that such Accounts are due from Customers located outside the
continental United States of America and (iii) such sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to the Administrative
Agent in its Permitted Discretion;
(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash on delivery terms or any
other repurchase or return basis, represents a progress billing or is evidenced
by any promissory note, chattel paper or instrument with respect to which the
Administrative Agent does not have a perfected first priority security interest;
(h)    the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Account to the Administrative
Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-


19

--------------------------------------------------------------------------------




Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances, but only to the extent
the aggregate amount of all such Accounts not subject to such assignment
pursuant to this clause (h) exceeds $4,000,000 as of any date of determination;
(i)    the goods giving rise to such Account have not been delivered to and
accepted by the Customer or the services giving rise to such Account have not
been performed by the applicable Loan Party or accepted by the Customer or the
Account otherwise does not represent a final sale;
(j)    the Accounts of the Customer exceed a credit limit determined by the
Administrative Agent, in its Permitted Discretion and reasonably taking into
account the credit and financial circumstances of the Customer, to the extent
such Account exceeds such limit;
(k)    the Account is subject to any offset, deduction, defense, dispute, or
counterclaim (to the extent of such offset, deduction, defense, dispute or
counterclaim), or the Customer is also a creditor or supplier of a Loan Party
(to the extent of any amounts owed by such Loan Party to such Customer as a
creditor or supplier), or the obligations of the Customer to make payment with
respect to such Account is otherwise contingent, unliquidated or unfixed (but
only to the extent of such contingency);
(l)    the applicable Loan Party has made any agreement with the applicable
Customer for any deduction therefrom for prompt payment, except for (23)
discounts or allowances made in the ordinary course of business, all of which
discounts or allowances are reflected in the calculation of the face value of
each respective invoice related thereto or (23) any such deduction, only to the
extent the maximum potential amount of such deduction against the applicable
Account is reflected in the calculation of the Borrowing Base;
(m)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(n)    such Account is payable by a Loan Party;
(o)    owed by any Customer that has sold all or substantially all of its
assets;
(p)    it is owed in any currency other than U.S. dollars;
(q)    which is owed by any Customer (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;
(r)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(s)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;


20

--------------------------------------------------------------------------------




(t)    such Account is not otherwise satisfactory to the Administrative Agent as
determined by the Administrative Agent in the exercise of its Permitted
Discretion; or
(u)    when aggregated with other Accounts owing by any such Customer, it
exceeds (i) with respect to any such Customer that is rated (or whose parent is
rated) at least Baa3 (or then equivalent rating) or better by Moody’s or BBB-
(or then equivalent rating) or better by Standard and Poor’s (an “Investment
Grade Account Debtor”), 25% of the aggregate Eligible Billed Accounts and
Eligible Unbilled Accounts, or (i) with respect to any other such Customer (a
“Non-Investment Grade Account Debtor”), 20% of the aggregate Eligible Billed
Accounts and Eligible Unbilled Accounts; provided that, any such Account shall
only be excluded to the extent of such excess.
In the event that an Account of a Loan Party which was previously an Eligible
Billed Account ceases to be an Eligible Billed Account hereunder, such Loan
Party or the Parent shall notify the Administrative Agent thereof on and at the
time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Billed Account of a
Borrower, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Customer may be obligated to rebate to an Customer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Loan Party to reduce the amount of such Account.
“Eligible In-Transit Inventory” means Inventory that would be Eligible Inventory
but for the fact that it is in-transit in the United States from a location of
such Loan Party to a Customer of such Loan Party or from a Customer of such Loan
Party to a location of such Loan Party, but only if, as to such Inventory (a) a
Loan Party has retained title or title has passed to a Loan Party, (b) such
Inventory has been insured to the full value thereof, (c) either (i) the
Administrative Agent has established a reserve against the Borrowing Base for
the processing, transportation or other bailee fees or costs related to such
Inventory or (ii) a Collateral Access Agreement has been received from the
applicable processor, transporter or other bailee in possession of such
Inventory, and (d) if such Inventory has been acquired pursuant to a Permitted
Acquisition, the Administrative Agent has completed its due diligence with
respect to such Inventory, the results of which are satisfactory to it in its
Permitted Discretion.
“Eligible Inventory” means, with respect to each Loan Party, all Inventory
(excluding work in progress) of such Loan Party which the Administrative Agent,
in its judgment, exercised in its Permitted Discretion, shall not deem to be
obsolete, slow moving, defective, unfit for sale or unmerchantable and which the
Administrative Agent, in its judgment, exercised in its Permitted Discretion,
shall not deem ineligible Inventory, based on such considerations as the
Administrative Agent may from time to time deem appropriate. In addition,
Inventory shall not be Eligible Inventory if:
(a)     it is not subject to a perfected, first priority security interest in
favor of the Administrative Agent and no other Lien (other than a Permitted
Encumbrance which do not have priority over the Lien in favor of the
Administrative Agent),
(a)     with respect to which any representation or warranty contained in this
Agreement or in the Security Agreement has been breached or is not true and
which does not conform to all standards imposed by any Governmental Authority
which has regulatory authority over such goods or the use or sale thereof,


21

--------------------------------------------------------------------------------




(a)     it is in transit (other than (i) Inventory that is in-transit between
locations of the Loan Parties and (ii) Eligible In-Transit Inventory, which
shall in any event and as of any computation date, amount to no more than ten
percent (10%) of the aggregate value of Eligible Inventory) with a common
carrier from vendors and suppliers;
(a)     it is located outside the continental United States or at a location
that is not otherwise in compliance with this Agreement,
(a)     it constitutes Consigned Inventory,
(a)     it is a discontinued property or component thereof or perishable,
(a)     it is situated at a location not owned by a Loan Party unless the owner
or occupier of such location has executed in favor of the Administrative Agent a
Collateral Access Agreement or the rent of such location is subject to an
Availability Reserve,
(a)    it contains or bears any Intellectual Property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (i) violating any contract with such licensor, or (i) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement,
(b)    it is not reflected in a current perpetual inventory report of such Loan
Party (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory),
(c)    reclamation rights in connection therewith have been asserted by the
seller,
(d)    if has been acquired from a Sanctioned Person, or
(e)    the Administrative Agent otherwise determines is unacceptable for any
reason whatsoever.
In the event that Inventory of a Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Parent shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
“Eligible Unbilled Accounts” means, with respect to each Loan Party, each
Account of a Loan Party that would be an Eligible Billed Account but for the
fact that such Account has not been invoiced, in each case arising in the
ordinary course of business and which the Administrative Agent, in its judgment,
exercised in its Permitted Discretion, shall not deem to be excluded as
ineligible; provided that no more than thirty (30) days have elapsed from the
date on which the goods or services to which such Account related was delivered
or performed.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, rule of common law, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the environment or the release of any materials into the Environment, including
those related to Hazardous Materials, air emissions and waste water discharges.


22

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, natural resource damages,
costs of environmental remediation, regulatory oversight fees, fines, penalties
or indemnities), of any Loan Party or any of their respective Subsidiaries
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law, (a) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (a) exposure to any Hazardous Materials,
(a) the Release or threatened Release of any Hazardous Materials into the
Environment or (a) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (a) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (a) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent or in reorganization
(within the meaning of Title IV of ERISA); (a) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (a) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(a) with respect to a Pension Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, a failure to make by its due date a required installment under Section
430(j) of the Code with respect to a Pension Plan or a failure to make a
required contribution to a Multiemployer Plan; (a) a determination that a
Pension Plan is, or is expected to be, in “at-risk” status (as defined in
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); or (a) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or cured with the
consent of the Required Lenders.


23

--------------------------------------------------------------------------------




“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
(a)    the Loan Cap, minus
(b)    the Total Outstandings.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Property” has the meaning ascribed to such term in the Security
Agreement.
“Excluded Subsidiary” means (a) at the Parent’s option, any Subsidiary that is
not a wholly owned Subsidiary of the Parent, (a) any captive insurance
subsidiary, (a) any Foreign Subsidiary, (a) any direct or indirect Subsidiary of
Parent that is (i) a CFC, (i) a CFC Holding Company or (i) a direct or indirect
Subsidiary of a CFC or CFC Holding Company, (a) any not-for-profit Subsidiary,
(a) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Parent, the burden or cost (including any
material adverse tax consequences) of providing the guarantee shall outweigh the
benefits to be obtained by the Lenders therefrom, (a) any Subsidiary (whether
existing on or acquired following the Effective Date) that is prohibited from
guaranteeing the Obligations by applicable Law or Contractual Obligations that
are in existence on the Effective Date or at the time of acquisition and not
entered into in contemplation thereof or if guaranteeing the Obligation would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained), (a) any special purpose securitization vehicle (or similar entity);
provided that no Subsidiary that guarantees any Designated Senior Indebtedness
(including Permitted Refinancings thereof) shall be deemed to be an Excluded
Subsidiary at any time such guarantee is in effect, and (j) any direct or
indirect Subsidiary of the Parent to the extent such guarantee would result in
material adverse tax consequences as reasonably determined by the Parent in good
faith. The Excluded Subsidiaries as of the Effective Date are set forth on
Schedule 1.04.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act (the “CEA”) or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the CEA
and the regulations thereunder (determined after giving to any “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time such guarantee or grant of a security interest by such Guarantor becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (i)
that are Other Connection Taxes; (a) in the case of a Lender, U.S. Federal


24

--------------------------------------------------------------------------------




withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 10.13) or (i)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (a) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(f); and (a) any withholding Taxes imposed
under FATCA.
“Existing Class” has the meaning provided in Section 2.16(a).
“Existing Commitment” has the meaning provided in Section 2.16(a).
“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit and Security Agreement, dated as of May 4, 2017, among the Parent, CJ
Holding, Spec-Rent, Well Services, KVS and certain other Affiliates thereof as
borrowers, the lenders party thereto from time to time and PNC Bank, National
Association, as agent (as amended, amended and restated or otherwise modified
from time to time prior to the date hereof).
“Existing Letters of Credit” has the meaning provided in Section 2.03(a)(vi).
“Existing Loans” has the meaning provided in Section 2.16(a).
“Extended Class” has the meaning provided in Section 2.16(a).
“Extended Commitments” has the meaning provided in Section 2.16(a).
“Extended Loans” has the meaning provided in Section 2.16(a).
“Extending Lender” has the meaning provided in Section 2.16(b).
“Extension Amendment” has the meaning provided in Section 2.16(c).
“Extension Date” has the meaning provided in Section 2.16(d).
“Extension Election” has the meaning provided in Section 2.16(b).
“Extension Request” has the meaning provided in Section 2.16(a).
“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


25

--------------------------------------------------------------------------------




“Facility Guaranty” means the guarantee made by the Guarantors in favor of the
Administrative Agent and the other Credit Parties as of the Effective Date in
form of Exhibit F.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as determined by the
Parent in its good faith discretion. Fair Market Value may be (but need not be)
conclusively established by means of an officer’s certificate or resolutions of
the Board of Directors of the Parent setting out such Fair Market Value as
determined by such Officer or such Board of Directors in good faith.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date (and as amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), any
current or future United States Treasury Department regulations or other
official administrative interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements, treaties or
conventions (and any related laws or official administrative guidance)
implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided further that to the extent
the Federal Funds Rate as determined pursuant to this definition would otherwise
be less than zero, then the Federal Funds Rate shall be deemed to be zero..
“Fee Letter” means the fee letter, dated as of March 29, 2018, by and among the
Parent, CJ Holding and JPMCB, in its capacity as the Arranger and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Fiscal Month” means any fiscal month of the Parent and its Subsidiaries.
“Fiscal Quarter” means any fiscal quarter of the Parent and its Subsidiaries.
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each calendar year.
“Fixed Charges” means for any Measurement Period, the sum of, without
duplication, (a) Consolidated Interest Charges plus (b) the aggregate amount of
prepayments and scheduled principal payments in respect of Total Funded
Indebtedness of the CJ Group actually made or required to be made, as such
amounts are adjusted from time to time, during such period (other than payments
made by the Parent or any of its Restricted Subsidiaries to the Parent or any
Restricted Subsidiary), plus (c) any Restricted Payments in cash in such period,
plus (d) any Capital Lease Obligation payments in such period, in each case
determined on a Consolidated basis for the Parent in accordance with GAAP.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of a Borrower which is not a Domestic
Subsidiary.


26

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state, county,
provincial, municipal, local or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, and any agency,
authority or instrumentality (including any bilateral or multilateral agency
authority or instrumentality formed by treaty) exercising executive,
legislative, judicial, regulatory, administrative, military, peacekeeping or
police powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (i)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness, (i) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness, or (i) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (a) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements of
checks, drafts and other items for payment of money for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantor” means (a) the Parent, (a) each Subsidiary of the Parent existing on
the Effective Date that is not a Borrower hereunder (other than an Excluded
Subsidiary, an Immaterial Subsidiary and an Unrestricted Subsidiary), (a) each
Borrower, other than with respect to its own Obligations and (a) each other
Subsidiary of the Parent that shall be required to execute and deliver a
Facility Guaranty pursuant to Section 6.11 on or after the Effective Date.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature which in each case are regulated
pursuant to any Environmental Law.


27

--------------------------------------------------------------------------------




“Honor Date” has the meaning provided in Section 2.03(c)(i).
“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Parent to the Administrative Agent at any time or from time to time as an
Immaterial Subsidiary, that, as of the last day of the Fiscal Year of the Parent
most recently ended or, if organized or acquired after the end of such Fiscal
Year, at the date of designation, had third party revenues or total assets for
such year in an amount that is less than 2.5% of the consolidated third party
revenues or total assets, as applicable, of the Parent and its Restricted
Subsidiaries for such year (which, for any Immaterial Subsidiary or proposed
Immaterial Subsidiary organized or acquired since such date, shall be determined
on a pro forma basis as if such Subsidiary were in existence or acquired on such
date); provided that all such Immaterial Subsidiaries, taken together, as of the
last day of the Fiscal Year of the Parent most recently ended, shall not have
third party revenues or total assets for such year in an amount that is equal to
or greater than 5% of the consolidated third party revenues or total assets, as
applicable, of the Parent and its Restricted Subsidiaries for such year (which,
for any Immaterial Subsidiary or proposed Immaterial Subsidiary organized or
acquired since such date, shall be determined on a pro forma basis as if such
Subsidiary were in existence on such date). Any Restricted Subsidiary that
executes a Guarantee of the Obligations shall not be deemed an Immaterial
Subsidiary and shall be excluded from the calculations above.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBOR Rate.”
“Increase Effective Date” has the meaning provided in Section 2.15(d).
“Increase Joinder” has the meaning provided in Section 2.15(f).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables and similar obligations) which
purchase price is due more than one year after the later of the date of placing
the property in service or taking delivery and title thereto;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that the amount of such Indebtedness will be the
lesser of the Fair Market Value of such asset at such date of determination, and
the amount of such Indebtedness of such other Person;
(f)    all Attributable Indebtedness of such Person;


28

--------------------------------------------------------------------------------




(g)    all obligations of such Person in respect of Disqualified Stock; and
(h)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person of the type described in clauses (a) through (f) (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Indebtedness that has been defeased or for which funds have been irrevocably
deposited with the applicable trustee for redemption shall be deemed to be $0.
Accrual of interest, the accretion of accreted value, the amortization or
accretion of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the accretion of liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be Indebtedness. Guarantees of, or obligations in respect of letters of credit
bankers’ acceptances or similar instruments relating to, or Liens securing,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness, provided that the Indebtedness represented by such guarantee or
letter of credit, as the case may be, was in compliance with this covenant.
Indebtedness that is cash collateralized shall not be deemed to be Indebtedness
hereunder to the extent of such cash collateralization.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (a) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing.
“Ineligible Securities” means any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means United States and non-United States: (a) patents
and patent applications; (a) trademarks, service marks, trade names, trade
dress, business names, designs, logos, indicia of origin, and other source
and/or business identifiers; (a) Internet domain names and associated websites;
(a) copyrights, including copyrights in computer software; (a) industrial
designs, databases, data, trade secrets, know-how, technology, unpatented
inventions and other confidential or proprietary information; (a) all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; (a) all tangible and
intangible property embodying the copyrights and unpatented inventions (whether
or not patentable); (a) license agreements related to any of the foregoing and
income therefrom; (a) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (a) all other intellectual property;
and (a) all common law and other rights throughout the world in and to all of
the foregoing.


29

--------------------------------------------------------------------------------




“Intercreditor Agreement” means any intercreditor, subordination or other
similar agreement from time to time entered into among the Borrowers, each other
Loan Party, the Administrative Agent and the Designated Senior Agent with
respect to the Designated Senior Indebtedness, which agreement shall be in form
and substance satisfactory to the Administrative Agent in its reasonable
discretion, as the same may be amended, restated, supplemented or otherwise
modified from time to time. The Intercreditor Agreement will, among other
things, (a) to the extent permitted to be incurred and secured under this
Agreement and the Term Loan Credit Agreement (i) permit additional first lien
term loan indebtedness constituting “Obligations” as such term is defined under
the Term Loan Credit Agreement and additional asset-based revolving indebtedness
constituting Obligations under this Agreement and (ii) permit refinancing
indebtedness in respect of any of the foregoing in accordance with the Loan
Documents and the Term Loan Credit Agreement and (b) not impose any restrictions
on amendments of this Agreement and the Term Loan Credit Agreement.
“Interest Coverage Ratio” means, with respect to any date of determination, the
ratio of (a) Consolidated EBITDA to (b) the Consolidated Interest Charges, in
each case for the applicable Measurement Period.
“Interest Election Request” means a request by the Parent to Convert or continue
a Borrowing in accordance with Section 2.02.
“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan, upon
any prepayment and the Maturity Date; provided, however, that if any Interest
Period for a LIBOR Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (a) as to any Base Rate Loan (including a Swing
Line Loan), the first Business Day of each April, July, October and January,
upon any prepayment and the Maturity Date.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(or with the consent of all applicable Lenders, twelve months thereafter or a
shorter period), as selected by the Parent in its Committed Loan Notice;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date for the Class of
Loans of which such LIBOR Rate Loan is part; and
(d)    notwithstanding the provisions of clause (c), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.


30

--------------------------------------------------------------------------------




For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(i) are held by a Person for sale or lease or to be furnished under a contract
of service, (i) are furnished by a Person under a contract of service, or (i)
consist of raw materials, work in process, or materials used or consumed in a
business; (a) goods of said description in transit; and (a) goods of said
description which are returned, repossessed or rejected.
“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion with respect to the
determination of the saleability of the Eligible Inventory or which reflect such
other factors as affect the market value of the Eligible Inventory to the extent
not taken into account in determining the cost of Liquidation of such Eligible
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may, in the Administrative Agent’s Permitted Discretion, include (but are not
limited to) reserves based on:
(a)    obsolescence;
(b)    shrink;
(c)    change in Inventory character;
(d)    change in Inventory composition;
(e)    change in Inventory mix;
(f)    mark-downs (both permanent and point of sale); and
(g)    out-of-date and/or expired Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (a) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
(a) any Acquisition, or (a) any other investment of money or capital in another
Person in order to obtain a profitable return. For purposes of covenant
compliance, the amount of any outstanding Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, net of any repayments thereof.


31

--------------------------------------------------------------------------------




“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by each L/C Issuer and any Borrower (or any Subsidiary) or in favor of each
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity.
“Laws” means each international, foreign, Federal, state or local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, or authorization and permit of or any agreement
with any Governmental Authority, in each case whether or not having the force of
law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each Lender with an L/C Issuer Sublimit in its capacity as an
issuer of Letters of Credit hereunder, or any successor or additional issuer of
Letters of Credit hereunder (which successor or additional issuer may only be a
Lender or Affiliate of a Lender which has agreed in writing to be an L/C Issuer
and which is selected by the Parent and acceptable to the Administrative Agent
in its reasonable discretion, in which case all or any portion of any existing
L/C Issuer’s L/C Issuer Sublimit (as agreed between the Parent, the
Administrative Agent and such new L/C Issuer) may be transferred to such new L/C
Issuer). Each L/C Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the applicable L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“L/C Issuer Sublimit” means (a) with respect to any L/C Issuer listed on
Schedule 1.05, the amount set forth opposite such L/C Issuer’s name on such
Schedule as the same may be reduced from time to time pursuant to the terms of
this Agreement and (a) with respect to any other L/C Issuer, the amount
specified to be such L/C Issuer’s “L/C Issuer Sublimit” at the time such L/C
Issuer becomes an L/C Issuer (as contemplated by the definition of “L/C
Issuer”), as the same may be reduced from time to time pursuant to the terms of
this Agreement; provided that with the consent of the Parent and the
Administrative Agent


32

--------------------------------------------------------------------------------




not to be unreasonably withheld or delayed, any L/C Issuer may assign in whole
or part a portion of its L/C Issuer Sublimit to any other Lender who consents to
such assignment.
“L/C Obligations” means, as at any date of determination and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amounts available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, Rule 3.13 of the ISP, or because a drawing was presented
under such Letter of Credit on or prior to the last date permitted for
presentation thereunder but has not yet been honored or dishonored, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and (or if implied by the
context, or) an L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $70,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Parent’s option, less than) the Aggregate
Commitments (with each such reduction to result in a pro rata reduction in the
L/C Issuer Sublimit of each L/C Issuer).
“LIBOR” has the meaning specified in the definition of “LIBOR Rate”.
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.
“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any applicable
Interest Period or for any Base Rate Loan, the London interbank offered rate
(“LIBOR”) as administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate for dollars) for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the


33

--------------------------------------------------------------------------------




Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion; in each case
the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
(x) if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement and (y) if the LIBOR Screen Rate
shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), then the LIBOR Rate shall be
the Interpolated Rate at such time, subject to Section 3.03 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, to the extent that “LIBOR Rate” or
“Adjusted LIBOR Rate” is used in connection with a Base Rate Loan, such rate
shall be determined as modified by the definition of Base Rate.
“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBOR Rate”.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property. For the purpose of this Agreement, each Person shall be
deemed to be the owner of any property that it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes. In no event shall the term “Lien” be deemed to include any license of
Intellectual Property unless such license contains a grant of a security
interest in such Intellectual Property.
“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
applicable Laws as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, private or
“going-out-of-business” or other similar sale or any other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (a) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, all
Borrowing Base Certificates, the Blocked Account Agreements, the Security
Documents, the Intercreditor Agreement,


34

--------------------------------------------------------------------------------




the Facility Guaranty, each Joinder Agreement and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, each
as amended from time to time.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities,
or financial condition of the Loan Parties and their Subsidiaries, taken as a
whole; (a) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, or of the ability
of the Loan Parties, taken as a whole, to perform their obligations under the
Loan Documents; or (a) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Loan Parties, taken as a whole, of
this Agreement or the other Loan Documents.
“Material Contract” means, with respect to any Person, each contract (other than
the Loan Documents) to which such Person is a party as to which the breach,
nonperformance, or cancellation by any party thereto would have a Material
Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (a) undrawn committed or
available amounts shall be excluded, and (a) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
“Maturity Date” means (a) with respect to the Loans arising under the initial
Commitments hereunder that have not been extended pursuant to Section 2.16, the
date that is the fifth anniversary after the Effective Date (the “Original Loan
Maturity Date”), (a) with respect to any tranche of Extended Loans, the final
maturity date as specified in the applicable Extension Amendment and (a) with
respect to any Loans arising under the Additional Commitments, the final
maturity date as specified in the applicable Increase Joinder.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive Fiscal Quarters for which financial statements
were required to have been delivered pursuant to the terms of this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Income” means, with respect to the CJ Group, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
“Net Proceeds” means with respect to any incurrence of Indebtedness by any Loan
Party, any Disposition by any Loan Party, or any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of (and payments in lieu thereof), any property or asset of a
Loan Party, the excess, if any, of (a) the sum of cash and Cash Equivalents
received by any Loan


35

--------------------------------------------------------------------------------




Party in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (a)
the sum of (i) the principal amount of, premium or penalty, if any, interest and
other amounts on any Indebtedness that is secured by the applicable asset by a
Lien permitted hereunder which is senior to the Administrative Agent’s Lien on
such asset and that is required to be repaid (or for which an escrow is required
to be established for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents or under any Bank
Products or Cash Management Services) or Indebtedness or other obligations of
any Restricted Subsidiary that is disposed of in such transaction, plus (i) the
reasonable and customary out-of-pocket fees and expenses incurred by such Loan
Party in connection with such transaction (including, without limitation,
appraisals, and brokerage, legal, advisor, title and recording or transfer tax
expenses and commissions) paid by any Loan Party to third parties (other than
Affiliates) plus (i) amounts provided as a reserve against any liabilities (23)
under any indemnification obligation or purchase price adjustment associated
with such Disposition or (23) related to any of the applicable assets and
retained by a Loan Party including, without limitation, Pension Plan and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (provided that to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Proceeds), plus (23) in the case of any Disposition by, or
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of, a
non-wholly owned Loan Party, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iv)) attributable to non-controlling
interests or not available for distribution to or for the account of a Loan
Party as a result thereof, plus (23) taxes paid or reasonably estimated to be
payable as a result thereof.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Qualifying Party” means any Loan Party that fails for any reason to qualify
as an “eligible contract participant” under the CEA.
“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit A‑1,
and (a) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, covenants, and indemnities
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising and including interest, fees, costs,
expenses and indemnities that accrue after the commencement by or against any
Loan Party or


36

--------------------------------------------------------------------------------




any Subsidiary thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, fees costs, expenses and indemnities are allowed claims in such
proceeding, and (a) any Other Liabilities; provided, that the Obligations of any
Guarantor shall not include any Excluded Swap Obligations of such Guarantor.
“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(a) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (a) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (a) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Restricted
Subsidiaries and/or (a) any Bank Product furnished to any of the Loan Parties or
any of their Restricted Subsidiaries, as each may be amended from time to time,
but in each case only if and to the extent that the provider of such Bank
Product or Cash Management Service has furnished the Administrative Agent with
notice thereof as required under Section 9.12 hereof; provided, that the Other
Liabilities of any Guarantor shall not include any Excluded Swap Obligations of
such Guarantor.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (a) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.


37

--------------------------------------------------------------------------------




“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR Rate borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” has the meaning set forth in the recitals to this Agreement.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” has the meaning provided in Section 10.17.
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment (including a Restricted Payment), that (a) no
Event of Default then exists or would arise as a result of entering into such
transaction or the making of such payment, and (a) either (i) (A) before and
after giving effect to such transaction or payment, Excess Availability exceeds
the greater of (23) fifteen percent (15.0%) of the Loan Cap and (23) $40,000,000
as at such date and on a pro forma basis for the preceding thirty (30) calendar
day period, and (23) the pro forma Consolidated Fixed Charge Coverage Ratio
calculated for the most recently ended Measurement Period hereof, after giving
effect to such transaction or payment equals or exceeds 1.00:1.00 or (23) before
and after giving effect to such transaction or payment, Excess Availability
equals or exceeds the greater of (23) twenty percent (20.0%) of the Loan Cap and
(23) $50,000,000 as at such date and on a pro forma basis for the preceding
thirty (30) calendar day period. Prior to undertaking any transaction or payment
which is subject to the Payment Conditions, the Loan Parties shall deliver to
the Administrative Agent an officer’s certificate (23) confirming that no Event
of Default then exists or would arise as a result of entering into such
transaction or the making of such payment and (23) setting forth calculations
showing satisfaction of the conditions contained in clause (b) above which shall
be reasonably satisfactory to the Administrative Agent.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” has the meaning set forth in the Security Agreement.
“Permitted Acquisition” means an Acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person in which all of the following conditions are
satisfied:


38

--------------------------------------------------------------------------------




(a)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom (other than in respect of any Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists or would result therefrom);
(b)    any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness;
(c)    the Loan Parties shall have satisfied the Payment Conditions;
(d)    such Acquisition shall have been approved by the Board of Directors of
the Person which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;
(e)    if the Person which is the subject of such Acquisition will be maintained
as a Restricted Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Restricted Subsidiary which is not then a
Loan Party, such Restricted Subsidiary and the Loan Parties holding its Equity
Interests shall, to the extent required thereunder, comply with the requirements
of Section 6.11 within thirty (30) days after the consummation of such
Acquisition; and
(f)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an appraisal, audit or field
examination, as applicable, of such Accounts and Inventory, the results of which
shall be reasonably satisfactory to the Administrative Agent.
“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment acting in accordance with the Administrative Agent’s past practices for
asset-based lending in the oilfield services industry and based upon any factor
or circumstance which it reasonably believes in good faith: (a) will or is
reasonably likely to adversely affect the value of the Collateral, the
enforceability or priority of the Administrative Agent’s Liens thereon in favor
of the Credit Parties or the amount which the Administrative Agent and the
Credit Parties would likely receive (after giving consideration to delays in
payment and costs of enforcement) in the Liquidation of such Collateral; (a)
that any collateral report or financial information delivered to the
Administrative Agent by or on behalf of the Loan Parties is incomplete,
inaccurate or misleading in any material respect; (a) will or is reasonably
likely to materially increase the likelihood of a bankruptcy, reorganization or
other insolvency proceeding involving any Loan Party; or (a) will or is
reasonably likely to create a Default or Event of Default. Notwithstanding the
foregoing, it shall not be within the Permitted Discretion for the
Administrative Agent to establish Reserves which are duplicative of each other
whether or not such reserves fall under more than one reserve category.
“Permitted Disposition” means any of the following:
(a)    Dispositions of (i) inventory in the ordinary course of business, (i)
goods held for sale in the ordinary course of business and (i) other assets
(including allowing any registrations or any applications for registration of
any immaterial Intellectual Property to lapse or become abandoned) (other than
ABL Priority Collateral) having Fair Market Value not exceeding $25,000,000 in
the aggregate per Fiscal Year, plus any amounts permitted but not used in prior
Fiscal Years for any such Disposition; provided that in no event shall the
aggregate Fair Market Value of Dispositions made pursuant to this clause (a)
exceed $50,000,000 in any Fiscal Year;


39

--------------------------------------------------------------------------------




(b)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries, provided that such licenses shall not interfere with the
ability of the Administrative Agent to exercise any of its rights and remedies
with respect to any of the Collateral or have a material adverse effect on the
value of the Intellectual Property;
(c)    Dispositions of Equipment (including abandonment of or other failures to
maintain and preserve) so long as after giving effect to such Disposition, no
Default or Event of Default shall exist or have occurred and be continuing;
(d)    Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;
(e)    Dispositions by any Restricted Subsidiary which is not a Loan Party to
another Restricted Subsidiary that is not a Loan Party;
(f)    Disposition of any Equity Interest of the Parent;
(g)    any Disposition which constitutes a Permitted Investment, Restricted
Payment permitted under Section 7.06 or Permitted Encumbrance (or an enforcement
thereof), and any transaction permitted by Section 7.04;
(h)    Dispositions by any Loan Party or any Restricted Subsidiary of its right,
title and interest in and to any Real Estate and related fixtures, including,
without limitation, Dispositions to any other Restricted Subsidiary or in
connection with Sale and Leaseback Transactions provided that the Loan Parties
shall have used commercially reasonable efforts to cause the Person (if not a
Loan Party) acquiring such Real Estate to enter into a Collateral Access
Agreement on terms reasonably satisfactory to the Administrative Agent in the
event that a Loan Party or any Subsidiary will occupy such Real Estate and
maintain Collateral thereon;
(i)    Dispositions of the Equity Interests of any Unrestricted Subsidiary;
(j)    (i) Dispositions consisting of the compromise, settlement or collection
of accounts receivable in the ordinary course of business and consistent with
past practice and (i) sales of assets received by a Borrower or any Subsidiary
upon foreclosure of a Permitted Encumbrance;
(k)    Dispositions consisting of (i) leases, assignments or subleases in the
ordinary course of business, and (i) the grant of any license or sublicense of
patents, trademarks, know-how and any other intellectual property or other
general intangibles; provided that such grant of license or sublicense shall not
prohibit the sale or liquidation of property of the type included in the
Borrowing Base;
(l)    Dispositions of cash and Permitted Investments described in clauses (a)
through (f) of the definition of “Permitted Investments,” in each case on
ordinary business terms;
(m)    Disposition of any mineral property or any related assets or other assets
commonly used in the oil and gas business, or any Equity Interests of a person
all or substantially all of whose assets consist of one or more of such types of
assets, for (i) assets of such types owned or held by another Person, (ii)
Equity Interests of another Person all or substantially all of whose assets
consist of assets of the types described in clause (i), and/or (iii) any cash
consideration (if any, but not subject to any cap); provided that (i) the Fair
Market Value of the property or Equity Interests in such trade or exchange
(including any cash consideration) is substantially equal to the Fair Market
Value of the property (including any cash


40

--------------------------------------------------------------------------------




consideration) so traded or exchanged, in each case as reasonably determined by
the Borrowers and (ii) no assets included in the Borrowing Base shall be sold,
transferred or otherwise disposed of in connection with such Disposition unless
(1) such assets are being sold in connection with the sale of a business unit,
(2) contemporaneously with the consummation of such Disposition of a business
unit, the Parent delivers a new Borrowing Base Certificate to the Administrative
Agent giving pro forma effect to such Disposition, and the Borrowing Base shall
be automatically adjusted upon receipt of such Borrowing Base Certificate to
reflect such disposition, (3) Excess Availability both immediately before and
immediately after giving effect to such Disposition is greater than $0 and (4)
both immediately before and immediately after giving effect to such Disposition,
no Default or Event of Default has occurred and is continuing or would result
therefrom;
(n)    Dispositions described in Schedule 7.05;
(o)    Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions in
the ordinary course of business of property no longer used or useful in the
conduct of the business of the Parent or any of its Subsidiaries;
(p)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (i) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property (including to the extent allowable under
Section 1031 of the Code, any exchange of like property (excluding any boot
thereon) for use in a Similar Business);
(q)    any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of the CJ Group as a whole, as determined in good
faith by the Parent;
(r)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(s)    any Disposition of Excluded Property (or the Equity Interests of Persons
substantially all of the assets of which constitute Excluded Property);
(t)    any disposition of Equity Interests of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Parent
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired,
or from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(u)    any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;
(v)    the unwinding of any Swap Contract pursuant to its terms;
(w)    (i) Dispositions of assets having a book value not exceeding $5,000,000
for any transaction or series of related transactions and (ii) Dispositions of
assets having a book value in excess of $5,000,000 for any transaction or series
of related transactions to the extent (x) no Default or Event of Default has
occurred and is continuing or would result therefrom, (y) such Disposition is
for Fair Market Value and (z) the proceeds of such Disposition are paid not less
than 75% in cash; provided that the Parent can designate up to $50,000,000 in
each Fiscal Year of total non-cash consideration received and any liabilities
assumed


41

--------------------------------------------------------------------------------




in connection with such Disposition to be treated as cash consideration for
purposes of this clause (w)(ii); and
(x)    Dispositions of assets in a transaction permitted pursuant to Section
7.15.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 6.04 (other than clause (a)(iv) of such
section);
(b)    Carriers’, warehousemen’ s, mechanics’, materialmen’ s, repairmen’s and
other like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04 (other than clause
(a)(iv) of such section);
(c)    Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(d)    Pledges and deposits to secure or relating to the performance of bids,
trade contracts, government contracts and leases (other than Indebtedness),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(e)    (i) Liens in respect of judgments that would not constitute an Event of
Default hereunder, and (i) notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to such notices and rights and for which adequate reserves have been
made to the extent required by GAAP;
(f)    (i) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Loan Parties taken as a whole and such other minor
title defects or survey matters that are disclosed by current surveys that, in
each case, do not materially interfere with the current use of the real
property, and (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
government, statutory or regulatory authority, developer, landlord or other
third party (in each case, other than a Loan Party or any Restricted Subsidiary)
on property over which a Loan Party or any Restricted Subsidiary of a Loan Party
has easement rights or on any leased property with respect to which a Loan Party
or a Restricted Subsidiary is the tenant and subordination or similar
arrangements relating thereto and (i) any condemnation or eminent domain
proceedings affecting any real property;
(g)    Liens existing on the Effective Date and listed on Schedule 7.01 hereto
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (i) the amount secured or benefited thereby is not
increased (other than as permitted as “Permitted Indebtedness”), (i) the direct
or any contingent obligor with respect thereto is not changed, and (i) any
renewal or extension of the obligations secured or benefited thereby is
otherwise permitted hereunder);


42

--------------------------------------------------------------------------------




(h)    Liens on fixed or capital assets acquired by any Loan Party securing
Indebtedness permitted under clause (c) of the definition of Permitted
Indebtedness so long as such Liens shall not extend to any other property or
assets of the Loan Parties, other than replacements thereof and additional and
accessions to such property and the products and proceeds thereof;
(i)    Liens pursuant to any Loan Documents;
(j)    Landlords’ and lessors’ Liens in respect of rent not in default for more
than any applicable grace period, not to exceed thirty (30) days;
(k)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Effective
Date and Permitted Investments, provided that such liens (i) attach only to such
Investments and (i) secure only obligations arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions and securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party or Liens on equipment of the Borrowers and their
Subsidiaries granted in the ordinary course of business to a client or supplier
at which such equipment is located;
(n)    Voluntary Liens on property (other than property of the type included in
the Borrowing Base) in existence at the time such property is acquired pursuant
to a Permitted Acquisition or other Permitted Investment (or other acquisition
or investment not prohibited hereunder) or is otherwise merged or consolidated
with a Restricted Subsidiary or on such property of a Restricted Subsidiary of a
Loan Party in existence at the time such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition or other Permitted Investment (or other
acquisition or investment not prohibited hereunder) or is otherwise merged or
consolidated with a Restricted Subsidiary; provided that such Liens are not
incurred in connection with or in anticipation of such Permitted Acquisition or
other Permitted Investment or other acquisition or investment not prohibited
hereunder or merger or consolidation and do not attach to any other assets of
any Loan Party or any Restricted Subsidiary;
(o)    Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (i) (A) that are being contested in good faith by
appropriate proceedings, (A) the applicable Loan Party or Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (A) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
(p)    Liens securing Indebtedness permitted pursuant to clause (r) of the
definition of “Permitted Indebtedness”; provided (i) such Liens on the assets
comprising ABL Priority Collateral are junior to those securing the Obligations
and subject at all times to the Intercreditor Agreement and (ii) such Liens on
assets comprising Term Priority Collateral may be senior to those securing the
Obligations and subject at all times to the Intercreditor Agreement;


43

--------------------------------------------------------------------------------




(q)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary and Liens on property at the time such property
is acquired (other than Liens incurred solely in contemplation of such Person’s
becoming a Restricted Subsidiary of a Loan Party or such property being
acquired);
(r)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder or consisting of an agreement to sell any
property (including liens on assets deemed to arise as a result thereof);
(s)    Liens pursuant to any transaction permitted pursuant to Section 7.15;
(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(u)    deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder, and
Liens, pledges and deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefits of) insurance carriers;
(v)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by a Borrower or any of its Subsidiaries in
the ordinary course of business;
(w)    Liens in favor of any Loan Party;
(x)    Liens incurred by a Restricted Subsidiary that is not a Loan Party
securing any Permitted Indebtedness of a Restricted Subsidiary that is not a
Loan Party;
(y)    Liens not otherwise permitted by any one or more of the foregoing
clauses; provided that (i) the aggregate principal amount of obligations secured
thereby does not exceed the greater of $25,000,000 and 2.5% of Consolidated Net
Tangible Assets (determined at the time of incurrence), and (i) if any such Lien
is granted over any of the ABL Priority Collateral, such Lien must be subject to
the Intercreditor Agreement and junior in all respects to the Liens in favor of
the Obligations under this Agreement;
(z)    Liens on cash deposits, securities or other property in deposit or
securities accounts in connection with the redemption, defeasance, repurchase or
other discharge of any notes issued by the Parent or any of its Subsidiaries to
the extent not prohibited by Section 7.07 of this Agreement;
(aa)    any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(bb)    Liens on Excluded Property;
(cc)    Liens securing Indebtedness permitted pursuant to clauses (d), (e), (j),
(k), (l) (to the extent the related Permitted Indebtedness is permitted to be
secured) and (n) of the definition of “Permitted Indebtedness”;


44

--------------------------------------------------------------------------------




(dd)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (g), (n) and (p); provided, however, that
(i) such new Lien shall be limited to all or part of the same property that was
encumbered by the original Lien (plus improvements on such property) or could
have been encumbered by the original Lien and (i) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness described under such clause at the time the original Lien became a
Permitted Encumbrance, plus accretion of original issue discount, and (A) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement; provided,
further that such Liens with respect to the foregoing clause (p) are subject to
an intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and such Liens on ABL Priority Collateral are junior to the
Liens securing the Obligations under this Agreement; and
(ee)    Liens on cash collateral deposited into any escrow account issued in
connection with any Permitted Acquisition pursuant to customary escrow
arrangements reasonably satisfactory to the Administrative Agent to the extent
such cash collateral represents the proceeds of financing and additional amounts
to pay accrued interest on and/or the redemption price of the financing.
“Permitted Holders” means (a) the Sponsors, (a) any person that has no material
assets other than the capital stock of the Parent, a parent of the Parent or
capital stock of a Person engaged in a Similar Business and, directly or
indirectly, holds or acquires 100% of the total voting power of the Voting Stock
of the Parent, and of which no other Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), other than any Permitted Holder specified in clause (a) above, holds
more than 50% of the total voting power of the Voting Stock thereof, and (a) any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) the members of which include any
Permitted Holder that, directly or indirectly, hold or acquire beneficial
ownership of the Voting Stock of the Parent (a “Permitted Holder Group”), so
long as (i) each member of the Permitted Holder Group has voting rights
proportional to the percentage of ownership interests held or acquired by such
member and (i) no Person or other “group” (other than a Permitted Holder
specified in clause (a) above) beneficially owns more than 50% on a fully
diluted basis of the Voting Stock held by the Permitted Holder Group.
“Permitted Indebtedness” means each of the following:
(a)    Indebtedness outstanding on the Effective Date and listed on Schedule
7.03 and any Permitted Refinancing thereof;
(b)    Indebtedness among the Parent and its Restricted Subsidiaries; provided
that all such Indebtedness of any Loan Party owed to any Restricted Subsidiary
that is not a Loan Party shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent; provided, further, that any
subsequent issuance or transfer of any Equity Interests or any other event which
results in any Restricted Subsidiary lending such Indebtedness ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to a Borrower or another Restricted Subsidiary) shall be deemed, in each
case, to be an incurrence of such Indebtedness;
(c)    without duplication of Indebtedness described in clause (f) below,
purchase money Indebtedness of any Loan Party incurred after the Effective Date
to finance the acquisition, lease, construction or improvement of any fixed or
capital assets, including Attributable Indebtedness under Capital Lease


45

--------------------------------------------------------------------------------




Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that (i) the aggregate principal amount of
Indebtedness permitted by this clause (c) and clause (g) below shall not exceed
the greater of $50,000,000 and 10.0% of the Consolidated Net Tangible Assets
(determined at the time of incurrence), (i) such Indebtedness is incurred prior
to or within two hundred and seventy (270) days after such acquisition, lease,
construction or improvement (other than Permitted Refinancing thereof), (i) such
Indebtedness does not exceed the cost of acquisition, lease, construction or
improvement of such fixed or capital assets, and (i) such assets shall not be
included in the Borrowing Base;
(d)    obligations (contingent or otherwise) of any Loan Party or any Restricted
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in commodity prices, interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view”;
(e)    obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit and bank guarantees)
in respect of performance, bid, appeal and surety bonds and similar instruments
and performance and completion guarantees and similar obligations, in each case,
incurred in the ordinary course of business;
(f)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition or other Permitted Investment, provided that such
Indebtedness (other than Earn-Out Obligations) does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a final maturity which extends beyond the Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Agents; provided, further, that any such Indebtedness constituting Earn-Out
Obligations is paid within thirty (30) days after such amount becomes due;
(g)    Indebtedness of any Person that becomes a Restricted Subsidiary of a Loan
Party in a Permitted Acquisition, Permitted Investment (or other acquisition not
prohibited hereunder), which Indebtedness is existing at the time such Person
becomes a Restricted Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of a Loan Party) and Permitted Refinancings thereof; provided that
the aggregate principal amount of Indebtedness permitted to be incurred pursuant
to this clause (g) and clause (c) above shall not exceed the greater of
$50,000,000 and 10.0% of the Consolidated Net Tangible Assets (determined at the
time of incurrence);
(h)    the Obligations;
(i)    Subordinated Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $75,000,000 and (ii) $50,000,000
plus 1% of Consolidated Net Tangible Assets (determined at the time of
incurrence);
(j)    Indebtedness arising pursuant to appeal bonds or similar instruments
required in connection with judgments that do not result in a Default or Event
of Default;
(k)    obligations in respect of letters of credit existing as of the Effective
Date to secure obligations of the type described in clauses (c) and (d) of the
definition of “Permitted Encumbrances”;
(l)    Guarantees of Indebtedness described in this definition;


46

--------------------------------------------------------------------------------




(m)    unsecured Indebtedness (on a senior or subordinated basis) on terms and
evidenced and governed by definitive documentation; provided, that excluding
customary “bridge” facilities to be agreed upon (i) the documentation evidencing
such Indebtedness has terms and conditions (other than pricing, rate floors,
discounts, fees and optional redemption provisions) that are either (x)(1) not
materially less favorable (when taken as a whole) to the Borrowers (as
determined and certified by the Borrowers in good faith, subject to timely
objection by the Administrative Agent) than the terms and conditions of the Loan
Documents (when taken as a whole) and (2) do not contain additional financial
covenants or financial covenants that are more onerous or otherwise more
restrictive on the Borrowers than those in the Loan Documents (in each case,
except for covenants or other provisions applicable only to periods after the
latest Maturity Date of the Loans; provided that, the Borrowers may elect to
enter into amendments of the Loan Documents solely with the Administrative
Agent’s approval in order to incorporate such proposed financial covenants or
restrictions into the Loan Documents in form and substance reasonably acceptable
to the Administrative Agent), or (y) customary for issuances of syndicated term
loans A, syndicated term loans B and “high yield” securities, (ii) if any such
Indebtedness is guaranteed, it shall not be guaranteed by any person other than
the Guarantors; provided, that, notwithstanding anything in Section 10.01 to the
contrary, the Borrowers may elect to enter into amendments of the Loan Documents
solely with the Administrative Agent’s approval in order to incorporate such
proposed covenants or restrictions to the Loan Documents, in each case, in form
and substance acceptable to the Administrative Agent and (iii) the aggregate
principal amount of all such Indebtedness arising under this clause (m) shall
not exceed, at any time outstanding, the greater of (x) an amount such that the
Interest Coverage Ratio would not be less than 2.50 to 1.00 on a pro forma
basis, or to the extent the proceeds of such Indebtedness are used to fund a
Permitted Acquisition or Investment and the Interest Coverage Ratio does not
decrease on a pro forma basis, and (y) $300,000,000;
(n)    Indebtedness with respect to all obligations and liabilities, contingent
or otherwise, in respect of letters of credit, acceptances and similar
facilities incurred in the ordinary course of business, including, without
limitation, letters of credit in respect of workers’ compensation claims,
health, disability or other employee benefits (whether current or former) or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims;
(o)    Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Parent or any
other direct or indirect parent of a Borrower permitted by Section 7.06;
(p)    Indebtedness consisting of (i) the financing of insurance premiums or (i)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(q)    (i) obligations under Cash Management Services and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements or (i)
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Indebtedness is extinguished
within ten (10) Business Days of its incurrence;
(r)    the Designated Senior Indebtedness, including any Permitted Refinancing
thereof;
(s)    Indebtedness secured by cash deposits, securities or other property in
deposit or securities accounts in connection with the redemption, defeasance,
repurchase or other discharge of any notes to the extent not prohibited by
Section 7.07 of this Agreement;


47

--------------------------------------------------------------------------------




(t)    Indebtedness not specifically described herein in an aggregate principal
amount not to exceed $25,000,000 at any time;
(u)    Indebtedness pursuant to any transaction permitted pursuant to Section
7.15;
(v)    Indebtedness of Foreign Subsidiaries of the Parent in an amount not to
exceed $25,000,000 at any time and any Permitted Refinancing thereof; and
(w)    to the extent constituting Indebtedness, obligations in respect of (i)
customer deposits and advance payments received in the ordinary course of
business; (i) letters of credit, bankers’ acceptances, guarantees or other
similar instruments or obligations issued or relating to liabilities or
obligations incurred in the ordinary course of business and (i) any customary
cash management, cash pooling or netting or setting off arrangements or
automatic clearinghouse arrangements in the ordinary course of business.
“Permitted Investments” means each of the following:
(a)    as long as no Dominion Trigger Event is then in effect at the time of the
making of such Investment or would arise therefrom (collectively, “Cash
Equivalents”) (including the subsequent monetization thereof):
(i)    U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
(ii)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;
(iii)    certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
(iv)    repurchase obligations for underlying securities of the types described
in clauses (ii) and (iii) above entered into with any financial institution
meeting the qualifications specified in clause (iii) above;
(v)    commercial paper issued by a corporation (other than an Affiliate of the
Parent) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(vi)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;


48

--------------------------------------------------------------------------------




(vii)    Indebtedness issued by Persons with a rating of “A” or higher from S&P
or “A-2” or higher from Moody’s in each case with maturities not exceeding two
years from the date of acquisition; and
(viii)    investment funds investing at least 95% of their assets in securities
of the types described in clauses (i) through (vii) above.
(b)    Investments (i) existing on the Effective Date, and set forth on Schedule
7.02, (i) made pursuant to binding commitments (whether or not subject to
conditions) in effect on the Effective Date and set forth on Schedule 7.02 or
(i) that replace, refinance, refund, renew or extend any Investment described
under either of the immediately preceding clauses (i) or (ii) but not any
increase in the amount thereof unless required by the terms of the Investment or
otherwise permitted hereunder;
(c)    (i) Investments in the Parent and its Restricted Subsidiaries; provided
that Investments by Loan Parties in Restricted Subsidiaries that are not Loan
Parties pursuant to this clause (c)(i) shall be subject to compliance with the
Payment Conditions and (i) Investments by Loan Parties in Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount outstanding at any time under this clause (c)(ii) and clause (n) below
shall not exceed $20,000,000 at any time outstanding;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees constituting Permitted Indebtedness;
(f)    Investments by any Loan Party in Swap Contracts permitted hereunder;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with customers and
suppliers, in each case in the ordinary course of business;
(h)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and (i) for any other purposes not
described in the foregoing clause (i); provided that the aggregate principal
amount outstanding at any time under clause (ii) above shall not exceed
$2,500,000;
(i)    advances of payroll payments to employees in the ordinary course of
business and Investments made pursuant to employment and severance arrangements
of officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;
(j)    Investments constituting Permitted Acquisitions;
(k)    Investments consisting of deposits, prepayments and other credits to
suppliers in the ordinary course of business;
(l)    the endorsement of instruments for collection or deposit in the ordinary
course of business;


49

--------------------------------------------------------------------------------




(m)    Investments consisting of consideration received in connection with the
Permitted Dispositions;
(n)    other Investments not specifically described herein; provided that the
aggregate principal amount outstanding at any time under this clause (n) and
clause (c)(ii) above shall not exceed $20,000,000 at any time outstanding;
(o)    Investments of a Restricted Subsidiary acquired after the Effective Date
or of an entity merged into or consolidated with a Restricted Subsidiary in
accordance with the definition of Unrestricted Subsidiary after the Effective
Date to the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(p)    any Investment consisting of intercompany current liabilities in
connection with the cash management, tax and accounting operations of the CJ
Group or any transaction permitted under Section 7.09;
(q)    other Investments not specifically described herein (other than the
purchase or other acquisition of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary (including as a result of a merger or
consolidation)); provided that the Loan Parties shall have satisfied the Payment
Conditions;
(r)    Investments consisting of (i) purchases, redemptions or other
acquisitions of any notes issued by the Parent or any of its Subsidiaries, or
(i) cash, securities or other property in deposit or securities accounts created
in connection with the redemption, defeasance, repurchase, satisfaction or
discharge of any such notes or any Permitted Refinancing in respect thereof, in
each case, in accordance with Section 7.07;
(s)    any Investment made with Excluded Property, including, in each case, any
such Investment made in an Unrestricted Subsidiary or joint venture (or similar
entity);
(t)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(u)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
(v)    Investments made in connection with the Transactions;
(w)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary and not
entered into in contemplation thereof;
(x)    Investments in receivables owing to the Parent or any Restricted
Subsidiary created or acquired in the ordinary course of business;
(y)    to the extent constituting an Investment, Permitted Encumbrances or
Permitted Indebtedness;


50

--------------------------------------------------------------------------------




(z)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder;
(aa)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Parent or any of its Subsidiaries; and
(bb)    Investments the payment for which consists of the Equity Interests of
the Parent (other than Disqualified Stock) or any direct or indirect parent of
the Parent.
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Dominion Trigger Event, (i) no new Investments of
the type specified in clause (a) shall be permitted unless either (A) no Loans
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBOR Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii)) to the extent not already subject to the perfected
security interest of the Administrative Agent under the Security Documents, such
Investments are pledged to the Administrative Agent as additional collateral for
the Obligations pursuant to such agreements as may be reasonably required by the
Administrative Agent.
“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its Permitted Discretion, which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or
(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time or (i))
remain outstanding for more than thirty (30) consecutive Business Days, unless
the Required Lenders otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances, and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; further provided that in
no event shall the Administrative Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Commitments (as in effect prior to any termination of the Commitments
pursuant to Section 2.06 hereof); provided further that at the written direction
of the Required Lenders, the Administrative Agent shall cease making such
Overadvances.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) plus accrued and unpaid interest thereon of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium (including any customary
tender premiums) thereon plus other amounts paid, and fees and expenses


51

--------------------------------------------------------------------------------




reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (a) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the earlier of (x) the Weighted Average Life
to Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended (measured at the time such modification, refinancing,
refunding, renewal, replacement or extension occurs) and (y) the Weighted
Average Life to Maturity of Indebtedness under this Agreement, (a) at the time
thereof, no Event of Default shall have occurred and be continuing, (a) to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended; provided that a certificate of a Responsible Officer delivered to the
Administrative Agent stating that the Parent has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement and
(a) such modification, refinancing, refunding, renewal, replacement or extension
is incurred by the Person who is the obligor or guarantor of, and shall not have
greater guarantees or security than, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (except in the case of the
Designated Senior Indebtedness, including Permitted Refinancings thereof).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by a Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Pledged Cash” means, on any date, the aggregate amount of cash on deposit in
the Special Cash Collateral Account on such date.
“Platform” has the meaning specified in Section 6.02.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Prepayment Event” means:
(a)    any Disposition of any property or asset of a Loan Party of the type
included in the Borrowing Base; provided that unless a Dominion Trigger Event is
continuing, any such Dispositions generating Net Proceeds not in excess of
$10,000,000, or consisting of Dispositions in the ordinary course of business,
in each case, shall not be a Prepayment Event;
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of any property or asset
of a Loan Party of the type included in the Borrowing Base; provided that unless
a Dominion Trigger Event is continuing, any such transaction generating Net
Proceeds not in excess of $10,000,000 shall not be a Prepayment Event; or
(c)    the incurrence by any Loan Party or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 7.03;


52

--------------------------------------------------------------------------------




provided that unless in either case of clause (a) or (b), (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Administrative Agent or (ii) prior to
the occurrence of a Dominion Trigger Event, the proceeds therefrom are utilized
for purposes of replacing or repairing the assets in respect of which such
proceeds, awards or payments were received within 12 months of the receipt of
such proceeds, or committed to be so utilized within such period and are
actually utilized within the later of such 12-month period or 6 months after
such commitment.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Proceeding” has the meaning specified in Section 10.04(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Contract or grant of the relevant security
interest becomes effective or (a) otherwise constitutes an “eligible contract
participant” under the CEA and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the CEA.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Recipient” means, as applicable, (a) the Administrative Agent, (a) any Lender
and (a) any L/C Issuer, or any combination thereof (as the context requires).
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the CJ Group as prescribed by the Securities
Laws.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Reports” has the meaning provided in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (a) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (a) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


53

--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Reserved Bank Products/Cash Management Services” means any Bank Products and/or
Cash Management Services with respect to which the Parent has notified the
Administrative Agent pursuant to Section 6.02(d)(iv) and Section 6.03(f) and the
provider thereof has notified the Administrative Agent pursuant to Section 2.17,
as applicable, in each case of the intent to include such Reserved Bank
Products/Cash Management Services as permitted to be repaid under clause seventh
of the default waterfall set forth in Section 8.03 and with respect to which the
Administrative Agent in its Permitted Discretion in accordance with the
provisions of Section 2.01(b) establishes a Bank Product Reserve and/or a Cash
Management Reserve, as applicable, in respect thereof (in the case of Swap
Contracts, in an amount not exceeding the Swap Termination Value in respect
thereof) so long as no Overadvance would result from the establishment of such
Bank Product Reserve and/or Cash Management Reserve, as applicable, for such
amount and for all other Reserved Bank Products/Cash Management Services.
“Reserves” means all (if any) Inventory Reserves, Debt Maturity Reserve and
Availability Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer, or
secretary or assistant secretary of a Loan Party (or any individual performing
substantially similar functions regardless of his or her title) or any of the
other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interests of the Parent or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation, termination of, or other acquisition for value of,
any such Equity Interests.
“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Parent that is not then an Unrestricted Subsidiary; provided that upon an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 7.15.


54

--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury , the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, or other relevant sanctions authority, (a) any
Person located, organized or resident in a Sanctioned Country or (a) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (a) the United
Nations Security Council, the European Union, any European Union member state or
other relevant sanctions authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Pledge and Security Agreement dated as of the
Effective Date among the Loan Parties and the Administrative Agent in the form
of Exhibit G.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements and each other security agreement or other instrument or document
executed and delivered by any Loan Party to the Administrative Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the CJ Group as of that date determined in accordance
with GAAP.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its Restricted Subsidiaries on the Effective Date or any business
that is similar, reasonably related, incidental, ancillary or complementary
thereto, or is a reasonable extension, development or expansion thereof.
“Solvent” and “Solvency” mean, with respect to the Parent on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of the
Parent and its Subsidiaries taken as a whole are greater than the sum of the
debts, including contingent liabilities, of the Parent and its Subsidiaries
taken as a whole, (a) the present fair saleable value of the properties and
assets of the Parent and its Subsidiaries taken as a whole will be greater than
the amount that would be required to pay the probable liability of the Parent
and its Subsidiaries taken as a whole on their debts and other liabilities,
subordinated, contingent or otherwise, as they become absolute and matured, (a)
the Parent and its Subsidiaries are able to realize upon


55

--------------------------------------------------------------------------------




their properties and assets and pay the debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (a) each of the Parent and its Subsidiaries do not intend to, and do
not believe that it will, incur debts beyond such Person’s ability to pay as
such debts mature, and (a) each of the Parent and its Subsidiaries is not
engaged in a business or a transaction, and is not about to engage in a business
or transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
“Special Cash Collateral Account” means a deposit account established with the
Administrative Agent and designated by the Parent and the Administrative Agent
as the Special Cash Collateral Account, subject to a first priority and
perfected Lien in favor of the Administrative Agent (a) designated by the Parent
to contain only Pledged Cash or a portion thereof, (b) for which the Parent or
the applicable Borrower has delivered to the Administrative Agent a Blocked
Account Agreement and/or such other Security Documents or instruments required
by the Administrative Agent, each in form and substance satisfactory to the
Administrative Agent, pursuant to which the Administrative Agent has (i) been
granted a first priority Lien on and security interest in such account and all
cash held from time to time therein and (ii) sole control over the amounts held
from time to time therein, and (c) which is maintained in accordance with
Section 6.20(b).
“Specified Event of Default” means any Event of Default under Section 8.01(a),
(f) or (g), any Event of Default arising from a breach by any Loan Party of
Section 6.02(b) (and such failure continues unremedied for two (2) Business
Days), any Event of Default arising from a breach by any Loan Party of Section
6.12 and Section 6.20 or any Event of Default arising from a breach by any Loan
Party of Section 7.17 (solely to the extent a Covenant Trigger Event has
occurred and is continuing at such time).
“Specified Existing Commitment Class” has the meaning specified in
Section 2.16(a).
“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment or capital contribution that
results in a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary, any acquisition or any disposition that results in a Restricted
Subsidiary ceasing to be a Subsidiary of the Parent, any Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of another Person, or any Disposition of a business unit, line of
business or division of the Parent or a Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise.
“Sponsor” means, at any time, individually and collectively, (a) Blue Mountain
Capital Management, LLC, GSO Capital Partners LP, and/or Solus Alternative Asset
Management LP, and/or (b) any Subsidiary (in each case other than a portfolio
company) of any Person included in the foregoing clause (a) or (b), and/or (c)
any other fund, account or investment vehicle that is controlled, managed or
advised (in each case other than a portfolio company) by any Person included in
the foregoing clauses (a) and (b).
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.


56

--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBOR
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. LIBOR Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
subordination provisions in form and on terms reasonably approved in writing by
the Administrative Agent; provided, that (23) the documentation evidencing such
Subordinated Indebtedness has terms and conditions (other than pricing, rate
floors, discounts, fees and optional redemption provisions) that are either
(x)(1) not materially less favorable (when taken as a whole) to the Borrowers
(as determined and certified by the Borrowers in good faith, subject to timely
objection by the Administrative Agent) than the terms and conditions of the Loan
Documents (when taken as a whole) and (2) do not contain additional financial
covenants or financial covenants that are more onerous or otherwise more
restrictive on the Borrowers than those in the Loan Documents (in each case,
except for covenants or other provisions applicable only to periods after the
latest Maturity Date of the Loans; provided that, the Borrowers may elect to
enter into amendments of the Loan Documents solely with the Administrative
Agent’s approval in order to incorporate such proposed financial covenants or
restrictions into the Loan Documents in form and substance reasonably acceptable
to the Administrative Agent), or (y) customary for issuances of syndicated term
loans A, syndicated term loans B and “high yield” securities, (a) if any such
Subordinated Indebtedness is secured, it shall not be secured by any assets
other than the Collateral and shall be subject to the Intercreditor Agreement
and (b) if any such Subordinated Indebtedness is guaranteed, it shall not be
guaranteed by any person other than the Guarantors; provided, that,
notwithstanding anything in Section 10.01 to the contrary, the Borrowers may
elect to enter into amendments of the Loan Documents solely with the
Administrative Agent’s approval in order to incorporate such proposed covenants
or restrictions to the Loan Documents, in each case, in form and substance
acceptable to the Administrative Agent.
“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, limited liability partnership or other limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Equity Interests or other
interests entitled to vote in the election of the board of directors of such
corporation (irrespective of whether, at the time, Equity Interests of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or


57

--------------------------------------------------------------------------------




not any such transaction is governed by or subject to any master agreement, and
(a) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Obligation” means any obligation under a Swap Contract.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (a) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility that may be available to the
Borrowers by the Swing Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means JPMCB in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in such form as
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit A‑2, payable to the Swing Line Lender or its registered
assigns, evidencing the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(a) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (a) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or


58

--------------------------------------------------------------------------------




sales taxes, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest to occur of (a) the latest Maturity Date
of any Class of Loans, (a) the date on which the maturity of the Obligations is
accelerated (or deemed accelerated) and the Commitments are irrevocably
terminated (or deemed terminated) in accordance with Article VIII, or (a) the
termination of the remaining Commitments in accordance with the provisions of
Section 2.06 hereof.
“Term Loan Agent” means the representative acting in such capacity as the
administrative agent under the Term Loan Credit Agreement.
“Term Loan Credit Agreement” means that certain term loan agreement entered into
by the Borrowers, the Term Loan Agent and the lenders party thereto after the
Effective Date in respect of Designated Senior Indebtedness, as amended, amended
and restated, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replace, renewed, repaid, increased or
extended from time to time, in each case, in accordance with the provisions
hereof.
“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the CJ Group described in clauses (a) and
(e) of the definition thereof (including the outstanding principal amount of the
Loans) and any guarantees of the foregoing, on a Consolidated basis outstanding
on such date, in an amount that would be reflected on a balance sheet prepared
as of such date on a Consolidated basis in accordance with GAAP.
“Total Leverage Ratio” means as of any date, the ratio of (a) Total Funded Debt
outstanding on such date to (a) Consolidated EBITDA for the latest Measurement
Period ending closest to such date.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations; provided that for purposes of Section 2.09(a), the Total
Outstandings shall not include the outstanding amount of any Swing Line Loans.
“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the Loan Documents to be entered into on the Effective Date, (a)
the repayment in full of the Indebtedness under, and the termination of, the
Existing Credit Agreement, (a) the consummation of any other transactions in
connection with the foregoing, (a) the consummation of any Designated Senior
Indebtedness (including Permitted Refinancings thereof), and (a) the payment of
fees, premiums and expenses in connection with the foregoing.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B).
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
and any successor statute, as in effect from time to time (except that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the Effective Date shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as Agent may
otherwise determine); provided, however, that at any time, if by reason of
mandatory provisions of law, any or all of the perfections or priority of
Agent’s security interest in any item or portion of the Collateral is


59

--------------------------------------------------------------------------------




governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” means the Uniform Commercial Code as
in effect in such other jurisdictions and any successor statute, as in effect
from time to time, for purposes of the provisions hereof relating to such
perfection or priority or for purposes of definitions relating to such
provisions.
“UFCA” has the meaning specified in Section 10.20(d).
“UFTA” has the meaning specified in Section 10.20(d).
“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Unaudited Financial Statements” means the unaudited financial statements of the
Parent for the Fiscal Month ending February 28, 2018.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (a) as of the Effective Date, each Subsidiary of
the Parent listed on Schedule 1.04, (a) any Subsidiary of the Parent designated
by the Board of Directors of the Parent as an Unrestricted Subsidiary pursuant
to this definition subsequent to the Effective Date, and (a) any Subsidiary of
an Unrestricted Subsidiary. The Parent may at any time after the Effective Date
designate any Restricted Subsidiary an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default shall have occurred
and be continuing, (i) after giving effect to such designation on a pro forma
basis, the Consolidated Fixed Charge Coverage Ratio for the Measurement Period
most recently ended on or prior to the date of such designation is at least 1.00
to 1.00, (i) the Loan Parties shall have satisfied the Payment Conditions with
respect to Restricted Payments, and (i) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Designated Senior Indebtedness (including Permitted
Refinancings thereof). Other than with respect to Subsidiaries designated as
Unrestricted Subsidiaries on the Effective Date, the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Effective Date
shall constitute an Investment by the Parent therein at the date of designation
in an amount equal to the Fair Market Value of the Parent’s and its
Subsidiaries’ investment therein. Other than with respect to Subsidiaries
designated as Unrestricted Subsidiaries on the Effective Date designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (i) a return on any Investment by
the Parent in such Unrestricted Subsidiary pursuant to the preceding sentence in
an amount equal to the Fair Market Value at the date of such designation of the
Borrowers’ Investment in such Subsidiary.
“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means with respect to any Person, (a) one (1) or more classes of
Equity Interests of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Equity Interests of any other class or
classes have or might have voting power by reason of the happening of any
contingency, and (a) any


60

--------------------------------------------------------------------------------




Equity Interests of such Person convertible or exchangeable without restriction
at the option of the holder thereof into Equity Interests of such Person
described in clause (a) of this definition.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment, by (a) the sum of all such payments.
“Withholding Agent” means, any Borrower, any Loan Party or the Administrative
Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(%4) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (%4) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (%4) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (%4) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (%4) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (%4) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Each covenant shall (i) permit classification and reclassification from
time to time by the Borrowers among one or more available baskets and exceptions
and (ii) permit reliance on one or


61

--------------------------------------------------------------------------------




more available exceptions and baskets at the Borrowers’ option, and if such
exceptions and baskets include a combination of fixed amounts (including any
related builder or grower component) and amounts permitted under
incurrence-based tests in concurrent transactions, a single transaction or a
series of related transactions, any incurrence-based tests shall be calculated
without giving effect to the utilization of such fixed amounts.

Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
on a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein and without including the effect of any changes
to lease accounting that requires the assets and liabilities arising under
operating leases to be recognized in any statement of financial position.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (%4) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (%4) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 1.04    Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central Time (daylight or standard, as
applicable).


62

--------------------------------------------------------------------------------





Section 1.06    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Consolidated Fixed
Charge Coverage Ratio, the Interest Coverage Ratio and the Total Leverage Ratio
shall be calculated in the manner prescribed by this Section 1.06.
(b)    For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
the Interest Coverage Ratio and the Total Leverage Ratio, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (%4) during the applicable Measurement Period and (%4)
subsequent to such Measurement Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Measurement Period. If since the beginning of
any applicable Measurement Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Parent or any of its Subsidiaries since the beginning of such Measurement
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.06, then the Consolidated Fixed Charge
Coverage Ratio, the Interest Coverage Ratio and the Total Leverage Ratio shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.06.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent and may include, without duplication, cost
savings, operating expense reductions, restructuring charges and expense and
cost saving synergies resulting from such Investment, acquisition, disposition,
merger, consolidation or discontinued operation or other transaction, in the
manner described in the definition of Consolidated EBITDA.
(d)    Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Parent to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a London interbank offered rate, or other rate, shall be determined to
have been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Parent or Subsidiary may designate.
(e)    Notwithstanding anything in this Agreement to the contrary, with respect
to any Designated Acquisition and the incurrence of any Designated Indebtedness
or Lien in connection therewith, compliance with the Payment Conditions test
required by this Agreement for such Designated Acquisition or such Designated
Indebtedness shall be determined on the date the definitive acquisition
agreement for such Designated Acquisition is entered into and, only with respect
to the tests described in clause (b)(i)(A) and (b)(ii) of the definition of
“Payment Conditions”, at the time of closing of such Designated Acquisition and
incurrence of such Designated Indebtedness and, thereafter until consummation of
such Designated Acquisition or the termination of such definitive agreement
relating to such Designated Acquisition, all other incurrence tests under this
Agreement shall be required to be complied with on an actual basis without
giving effect to such Designated Acquisition and on a pro forma basis after
giving effect to such Designated Acquisition and the incurrence of such
Designated Indebtedness.

Section 1.07    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any


63

--------------------------------------------------------------------------------




Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

Section 1.08    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such Person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf, and not in such Person’s individual capacity.

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01    Committed Loans; Reserves.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally (and not jointly) agrees to make loans in Dollars (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (23) the amount of such Lender’s Commitment, or (23)
such Lender’s Applicable Percentage of the Borrowing Base; subject in each case
to the following limitations:
(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,
(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed the lesser of (23) such Lender’s Commitment and (23) such
Lender’s Applicable Percentage of the Borrowing Base, and
(iii)    the Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.
(b)    The Administrative Agent shall have the right, at any time and from time
to time after the Effective Date in its Permitted Discretion to establish,
modify or eliminate Reserves upon three (3) Business Days’ prior written notice
to the Parent (which notice shall include a reasonably detailed description of
such Reserve being established). During such three (3) Business Day period, the
Administrative Agent shall, if requested, discuss any such Reserve or change
with the Parent and the Parent may take such action as may be required so that
the event, condition or matter that is the basis for such Reserve or change no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the Administrative Agent; provided that no
such prior notice shall be required for changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized, or changes
to Reserves or establishment of additional Reserves if it would be reasonably
likely that a Material Adverse Effect to the Lenders would occur were such
Reserve not changed or established prior to the expiration of such three (3)
Business Day period, or changes to Reserves when a Default or


64

--------------------------------------------------------------------------------




Event of Default exists or changes to Reserves to establish or change Reserves
for Reserved Bank Products/ Cash Management Services pursuant to the notices
received by the Administrative Agent pursuant to Section 2.17, Section
6.02(d)(iv) and Section 6.03(f), as applicable. Promptly after the
Administrative Agent has knowledge that the event, condition or matter which is
the basis for the establishment of a Reserve no longer exists, the
Administrative Agent shall eliminate such Reserve. Notwithstanding anything to
the contrary herein, the amount of any such Reserve or change shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change and no reserves or changes shall be
duplicative of reserves or changes already accounted for through eligibility
criteria (including advance rates).

Section 2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBOR Rate Loans as the Parent may request in accordance herewith;
provided that all Committed Loans made on the Effective Date must be made as
Base Rate Loans but may be Converted into LIBOR Rate Loans in accordance with
this Section 2.02. All Swing Line Loans shall be only Base Rate Loans. Subject
to the other provisions of this Section 2.02, Committed Borrowings of more than
one Type may be incurred at the same time.
(b)    Each Committed Borrowing, each Conversion of Committed Loans from one
Type to the other, and each continuation of LIBOR Rate Loans shall be made upon
the Parent’s irrevocable notice to the Administrative Agent, which may be given
either by a Committed Loan Notice or by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 10:00 a.m. three (3)
Business Days prior to the requested date of any Borrowing of, Conversion to or
continuation of LIBOR Rate Loans or of any Conversion of LIBOR Rate Loans to
Base Rate Loans, and (ii) 12:00 p.m. on the proposed date of any Borrowing of
Base Rate Loans; provided, however, that (x) any such notice of a Base Rate
Borrowing to finance a disbursement under any Letter of Credit as contemplated
by Section 2.03(c) maybe given not later than 9:00 a.m. on the date of such
proposed Borrower and (y) if the Parent wishes to request LIBOR Rate Loans
having an Interest Period of twelve months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, Conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 10:00 a.m., three (3) Business Days before the requested
date of such Borrowing, Conversion or continuation, the Administrative Agent
shall notify the Parent (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Parent pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Parent. Each Borrowing of, Conversion to or continuation of LIBOR
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or Conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify the
following information:
(%4) the name of the applicable Borrower(s);
(%4) whether the Parent is requesting a Committed Borrowing, a Conversion of
Committed Loans from one Type to the other, or a continuation of LIBOR Rate
Loans,


65

--------------------------------------------------------------------------------




(%4) the requested date of the Borrowing, Conversion or continuation, as the
case may be (which shall be a Business Day),
(%4) the principal amount of Committed Loans to be borrowed, Converted or
continued,
(%4) the Class and Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be Converted, and
(%4) if applicable, the duration of the Interest Period with respect thereto.
If no election as to the Type of Committed Loan is specified in a Committed Loan
Notice or if the Parent fails to give a timely notice requesting a Conversion or
continuation, then the applicable Committed Loans shall be made as, or Converted
to, Base Rate Loans. Any such automatic Conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loans. If the Parent requests a Borrowing of,
Conversion to, or continuation of LIBOR Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be Converted to a LIBOR Rate Loan.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the relevant Class of the amount of its
Applicable Percentage of the applicable Class of Committed Loans, and if no
timely notice of a Conversion or continuation is provided by the Parent, the
Administrative Agent shall notify each Lender of the details of any automatic
Conversion to Base Rate Loans described in Section 2.02(b). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
use reasonable efforts to make all funds so received available to the Borrowers
in like funds by no later than 4:00 p.m. on the day of receipt by the
Administrative Agent either, at the option of the Parent, by (%4) crediting the
account of the Parent on the books of JPMCB with the amount of such funds or
(%4) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Parent; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Parent, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.
(d)    The Administrative Agent, without the request of (but with notice to) the
Parent, may advance any interest, fee, service charge, expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby, except that with respect
to any third-party fees and expenses, the Administrative Agent shall only make
such an advance in the event that the Borrowers, after receipt of an invoice
therefor, fail to make such payment when due. The Administrative Agent shall
advise the Parent of any such advance or charge promptly after the making
thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.05(c). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.


66

--------------------------------------------------------------------------------




(e)    Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or Converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
Converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.
(f)    The Administrative Agent shall promptly notify the Parent and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Parent and the Lenders of
any change in JPMCB’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all Conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to LIBOR Rate Loans.
(h)    The Administrative Agent, the Lenders, the Swing Line Lender and each L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and each L/C Issuer and the Borrowers and
each Lender shall be bound thereby. Any Permitted Overadvance may constitute a
Swing Line Loan. A Permitted Overadvance is for the account of the Borrowers and
shall constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letters of
Credit or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Administrative Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).

Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (%5) each L/C
Issuer agrees, in reliance (among other things) upon the agreements of the
Lenders set forth in this Section 2.03, from time to time on any Business Day
during the period from the Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrowers, and to amend
or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and to honor drawings under the Letters of Credit issued
by it; and (%5) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrowers and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (23) the Total Outstandings shall not exceed the Loan Cap, (23) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment or such Lender’s Applicable
Percentage of the Borrowing Base, and (23) the Outstanding Amount of the L/


67

--------------------------------------------------------------------------------




C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Parent for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable L/C Issuer have
approved such expiry date;
(B)    the proceeds of which would be made available to any Person to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
in any manner that would result in a violation of any applicable Sanctions by
any party to this Agreement; or
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent and the applicable L/C
Issuer may agree) or all the Lenders have approved such expiry date.
(iii)    No L/C Issuer shall issue any Letter of Credit without the prior
consent of the Administrative Agent (and even with such consent shall not be
obligated to issue such Letter of Credit unless otherwise consented to by such
L/C Issuer in its sole discretion) if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of this clause (A), regardless of the
date enacted, adopted, issued or implemented;


68

--------------------------------------------------------------------------------




(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars; provided that if such L/C Issuer, in its discretion, issues a Letter of
Credit denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder;
(E)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, except as
provided in Section 9.16;
(F)    the aggregate Outstanding Amount of L/C Obligations in respect of Letters
of Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer
Sublimit; or
(G)    such Letter of Credit is a commercial letter of credit unless such L/C
Issuer generally issues such type of instruments for other borrowers.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.
(v)    Each L/C Issuer shall have all of the benefits and immunities (%5)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (%5) as additionally provided herein with respect to such L/C
Issuer.
(vi)    The letters of credit set forth on Schedule 2.03(a) (the “Existing
Letters of Credit”) have been established and issued by applicable L/C Issuer
indicated thereon for the account of the Parent or any of its Restricted
Subsidiaries pursuant to the Existing Credit Agreement, and shall be deemed to
have been issued under this Agreement on the Effective Date.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Parent delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 9:00 a.m. at least three (3) Business
Days (or such other date and time as the Administrative Agent and the applicable
L/C Issuer may


69

--------------------------------------------------------------------------------




agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (%5) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (%5) the amount thereof; (%5) the expiry date thereof;
(%5) the name and address of the beneficiary thereof; (%5) the documents to be
presented by such beneficiary in case of any drawing thereunder; (%5) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (%5) such other matters as the applicable L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (%5) the Letter of
Credit to be amended; (%5) the proposed date of amendment thereof (which shall
be a Business Day); (%5) the nature of the proposed amendment; and (%5) such
other matters as the applicable L/C Issuer may reasonably require. Additionally,
the Parent shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer (other than JPMCB in its capacity as an L/C Issuer) will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Parent and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the applicable L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the applicable L/C Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer, without
recourse or warranty, a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the Stated
Amount of such Letter of Credit. Upon any change in the Commitments under this
Agreement, it is hereby agreed that with respect to all L/C Obligations, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Applicable Percentages of the assigning and assignee Lenders.
(iii)    If the Parent so requests in any applicable Letter of Credit
Application, each L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Parent shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) applicable L/C Issuer to permit
the extension of such Standby Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however,


70

--------------------------------------------------------------------------------




that the applicable L/C Issuer shall not permit any such extension if (%5) such
L/C Issuer has determined that it would not be permitted at such time to issue
such Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.03(a) or otherwise), or (%5) it
has received notice (which may be by telephone or in writing) on or before the
day that is five (5) Business Days before the Non-Extension Notice Date from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or from the Administrative Agent or the Parent that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Parent
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Parent and the Administrative Agent thereof on or prior to the Honor Date
(as defined below); provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse such L/C Issuer and the Lenders with respect to any such payment. No
later than (A) 11:00 a.m. on the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”) if the Parent
shall have received notice of such payment prior to 9:00 a.m. on the Honor Date
or, (B) if such notice has not been received by the Parent prior to such time on
such date set forth in the foregoing clause (A), then not later than 11:00 a.m.
on (1) the Business Day that the Parent receives such notice, if such notice is
received prior to 9:00 a.m. on the day of receipt, or (2) the Business Day
immediately following the day that the Parent receives such notice, if such
notice is not received prior to such time on the day of receipt, the Borrowers
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the Borrowers fail to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02(b) for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer (other than JPMCB in its
capacity as an L/C Issuer) or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice from the Administrative Agent pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to


71

--------------------------------------------------------------------------------




the Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit issued by it, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit
issued by it, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (%5) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (%5) the occurrence or continuance of a Default; or (%5) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Parent of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrowers to reimburse an L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of an L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of an L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.


72

--------------------------------------------------------------------------------




(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrowers or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent pursuant to Section 2.03(g)), the Administrative Agent
will distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


73

--------------------------------------------------------------------------------




(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(vi)    the fact that any Event of Default shall have occurred and be
continuing.
Notwithstanding the foregoing, any such reimbursement by the Borrowers shall be
without prejudice and shall not constitute a waiver of any claim that the
Borrowers may have against any L/C Issuer, the Administrative Agent or the
Lenders arising out of or relating to any Letter of Credit, which shall in each
case be subject to the limitations on liability for any L/C Issuer or the
Administrative Agent set forth in Section 2.03(f).
The Parent shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent’s instructions or other irregularity, the Parent
will promptly notify the applicable L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (%4) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (%4) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined in a final non-appealable judgment of a
court of competent jurisdiction; (%4) any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit or any error in interpretation of
technical terms; or (%4) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or such L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and such L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


74

--------------------------------------------------------------------------------




(g)    Cash Collateral. Upon the written request of the Administrative Agent or
the applicable L/C Issuer, if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrowers shall, in each
case, within one (1) Business Day after such request, Cash Collateralize the
then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Agreement, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the applicable
L/C Issuers and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances in an amount equal to 103% of the Outstanding Amount of
all L/C Obligations, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuers (which documents
are hereby consented to by the Lenders). The Borrowers hereby grant to the
Administrative Agent a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing to secure all
Obligations. Such cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at JPMCB, except that Permitted Investments of the type
listed in clause (a) of the definition thereof may be made at the request of the
Parent at the option and in the sole discretion of the Administrative Agent (and
at the Borrowers’ risk and expense); and interest or profits, if any, on such
investments shall accumulate in such account. If at any time the Administrative
Agent reasonably determines that any funds held as cash collateral are subject
to any right or claim of any Person other than the Administrative Agent or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (23) such
aggregate Outstanding Amount over (23) the total amount of funds, if any, then
held as cash collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as cash collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the
applicable L/C Issuer and, to the extent not so applied, shall thereafter be
applied, to the extent permitted under applicable Law, to satisfy other
Obligations.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Parent when a Letter of Credit is issued, (%4) the
rules of the ISP shall apply to each Standby Letter of Credit, and (%4) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily Stated Amount under each
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees shall be (%4) due and payable on the first Business Day of each April,
July, October and January, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand, and (%4) computed on a quarterly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the applicable L/C Issuer for its
own account a fronting fee (%4) with respect to each Commercial Letter of
Credit, at a rate equal to 0.125% per annum, computed on the amount of such
Letter of Credit, and payable upon the issuance or amendment thereof, and (%4)
with respect to each Standby


75

--------------------------------------------------------------------------------




Letter of Credit, at a rate equal to 0.125% per annum, computed on the daily
amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears. Such fronting fees shall be due and payable on the first
Business Day of each April, July, October and January, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the applicable L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer (other than JPMCB in its capacity
as an L/C Issuer) shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (%4)
periodic activity (for such period or recurrent periods as shall be requested by
the Administrative Agent) in respect of Letters of Credit issued by such L/C
Issuer, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, and (%4)
on any other Business Day, such other information as the Administrative Agent
shall reasonably request as to the Letters of Credit issued by such L/C Issuer.
(m)    Replacement of any L/C Issuer. (%4) Any L/C Issuer may be replaced at any
time by written agreement among the Parent, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the applicable L/C Issuer. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer pursuant to
Section 2.03(i) above. From and after the effective date of any such
replacement, (%5) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (%5) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(i)    Subject to the appointment and acceptance of a successor L/C Issuer, the
applicable L/C Issuer may resign as an L/C Issuer at any time upon thirty (30)
days’ prior written notice to the Administrative Agent, the Parent and the
Lenders, in which case, such L/C Issuer shall be replaced in accordance with
Section 2.03(m)(i) above.

Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit; provided, however, that after giving effect to any
Swing Line Loan, (%4) such


76

--------------------------------------------------------------------------------




Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may not exceed the amount of such Lender’s Commitment,
(%4) the Total Outstandings shall not exceed Loan Cap, and (%4) the aggregate
Outstanding Amount of the Committed Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment,
and provided, further, that (x) the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (y) the Swing
Line Lender shall not be obligated to make any Swing Line Loan at any time when
any Lender is at such time a Defaulting Lender hereunder, unless the Swing Line
Lender has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage multiplied by the amount of such Swing Line Loan.
The Swing Line Lender shall have all of the benefits and immunities (%5)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans made by it or proposed to be made by it as if the term
“Administrative Agent” as used in Article IX included the Swing Line Lender with
respect to such acts or omissions, and (%5) as additionally provided herein with
respect to the Swing Line Lender.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (%4) the amount to be borrowed,
which shall be a minimum of $100,000, and (%4) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Parent. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent at the request
of the Required Lenders prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (%5) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (%5) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 4:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrowers either by (%4) to the extent
any such account exists, crediting the account of the Parent on the books of
JPMCB with the amount of such funds or (%4) wire transfer of such funds, in each
case in accordance with instructions provided to the Swing Line Lender by the
Parent; provided, however, that if, on the date of the proposed Swing Line Loan,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrowers as provided above.


77

--------------------------------------------------------------------------------




(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
(and with respect to any Swing Line Loans that is outstanding on the date that
is one week after the funding thereof, shall) request, on behalf of the
Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Parent with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (%5) any setoff, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, the Borrowers or any
other Person for any reason whatsoever, (%5) the occurrence or continuance of a
Default, or (%5) any other occurrence, event or condition, whether or not
similar to any of the


78

--------------------------------------------------------------------------------




foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans,
which shall be payable quarterly in arrears on the first Business Day of each
April, July, October and January (commencing with the first such date to occur
after the Effective Date), upon any prepayment and on the Maturity Date. Until
each Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

Section 2.05    Prepayments.
(a)    The Borrowers may, upon irrevocable notice from the Parent to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(%4) such notice must be received by the Administrative Agent not later than
10:00 a.m. (%5) three (3) Business Days prior to any date of prepayment of LIBOR
Rate Loans and (%5) on the date of prepayment of Base Rate Loans; (%4) any
prepayment of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid and, if LIBOR Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Parent, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Rate Loan


79

--------------------------------------------------------------------------------




shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable notice from the Parent to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. on the date of the
prepayment. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Parent, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrowers shall immediately prepay the Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess.
(d)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.12 hereof.
(e)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Proceeds paid in cash received by a
Loan Party on account of a Prepayment Event, irrespective of whether a Dominion
Trigger Event then exists and is continuing, provided, however, unless a
Dominion Trigger Event has occurred and is continuing, the Borrowers shall only
be required to prepay the Loans and Cash Collateralize the L/C Obligations with
Net Proceeds arising from a Prepayment Event under clause (a) or clause (b) of
the definition of “Prepayment Event” in an amount equal to the lesser of (%4)
such Net Proceeds and (%4) the amounts advanced or available to be advanced
against the assets subject to the Prepayment Event based upon the applicable
advance rates in the Borrowing Base (adjusted for any applicable Reserves).
(f)    Prepayments made pursuant to Section 2.05(c), (d) and (e) above, first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the applicable L/C
Issuer or the Lenders, as applicable. Subject to the foregoing, outstanding Base
Rate Loans shall be prepaid before outstanding LIBOR Rate Loans are prepaid. Any
prepayment of LIBOR Rate Loans pursuant to this Section 2.05 made other than on
the last day of an Interest Period applicable thereto, shall be accompanied by
payment of all breakage costs payable under Section 3.05 associated therewith.
In order to avoid such breakage costs, as long as no Event of Default has
occurred and is continuing, at the request of the Parent, the Administrative
Agent shall hold all amounts required to be applied to LIBOR Rate Loans in the
Cash Collateral Account and will apply such funds to the applicable LIBOR Rate
Loans at the end of the then pending Interest Period therefor (provided that the
foregoing shall in no way limit or restrict the Administrative Agent’s rights
upon the subsequent occurrence of an Event of Default).
(g)    Prepayments made pursuant to this Section 2.05 shall not reduce the
Aggregate Commitments hereunder.


80

--------------------------------------------------------------------------------




(h)    Any notice of a prepayment to be made with the proceeds from the
incurrence of Indebtedness or in connection with the closing of another
transaction (including any notice of termination or reduction of Commitments
made pursuant to Section 2.06 below) may state that such prepayment, termination
or reduction is conditioned on the consummation of such incurrence or other
transaction, and no Default or Event of Default shall occur if such prepayment,
termination or reduction is not made because such condition is not satisfied.

Section 2.06    Termination or Reduction of Commitments.
(a)    The Borrowers may, upon irrevocable notice from the Parent to the
Administrative Agent, terminate the Commitments of any Class, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Commitments of any Class, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (%4) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (%4) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, (%4) the Borrowers shall not terminate or reduce (%5) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (%5)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (%5) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

Section 2.07    Repayment of Loans.
(a)    The Borrowers shall repay to the Lenders on the Maturity Date of each
Class of Loans the aggregate principal amount of Committed Loans of such Class
outstanding on such date.
(b)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

Section 2.08    Interest.
(a)    The Loans comprising Base Rate Borrowings (including Swing Line Loans)
shall bear interest at the Base Rate plus the Applicable Margin.


81

--------------------------------------------------------------------------------




(b)    The Loans comprising each LIBOR Rate Borrowing shall bear interest at the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(c)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default described in Section 8.01(a), (f) or (g), if any principal
of or interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Law while such Event of Default
is continuing. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(d)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.09    Fees.
(a)    The Commitment Fee. In addition to certain fees described in subsections
(i) and (j) of Section 2.03, the Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to (i) from the Effective Date until the first Adjustment
Date, 0.50% per annum multiplied by the average daily amount by which the
Aggregate Commitments exceed the Total Outstandings and (ii) thereafter, (x)
0.375% per annum multiplied by the average daily amount by which the Aggregate
Commitments exceed the Total Outstandings if such average daily excess amount
over the most recently ended Fiscal Quarter as a percentage of the Aggregate
Commitments is greater than 25% or (y) 0.50% per annum multiplied by the average
daily amount by which the Aggregate Commitments exceed the Total Outstandings if
such average daily excess amount over the most recently ended Fiscal Quarter as
a percentage of the Aggregate Commitments is less than or equal to 25%. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day of each April, July, October and January, commencing with the first
such date to occur after the Effective Date, and on the last day of the
Availability Period.
(b)    Other Fees. The Borrowers shall pay to JPMCB in its capacity as the
Administrative Agent and the Arranger for its own respective account fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

Section 2.10    Computation of Interest and Fees. All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the Base Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Base Rate, Adjusted LIBOR Rate or LIBOR Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

Section 2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender shall
maintain in accordance with its usual practice an account or


82

--------------------------------------------------------------------------------




accounts evidencing the date and amount of each Loan from such Lender, the Class
thereof, each payment and prepayment of principal of any such Loan, the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The Administrative Agent
shall maintain accounts in which it shall record (%4) the amount of each Loan
made hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (%4) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (%4) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this paragraph shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement. Any Lender
may request that Loans made by it be evidenced by a Note. In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.06) be represented by one or more Notes
in such form. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Section 2.12    Payments Generally.
(a)    The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of L/C
Borrowings, or of amounts payable under Section 3.01, 3.04, or 3.05, or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an L/C Issuer or Swing Line Lender as expressly provided herein and
except that payments pursuant to Sections 3.01, 3.04, 3.05, and 10.04 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s s


83

--------------------------------------------------------------------------------




hare of such Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (%5) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (%5) in the case of a payment to be made by the Borrowers,
the interest rate applicable to Base Rate Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period, if
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(i)    Unless the Administrative Agent shall have received notice from the
Parent prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders or an L/C Issuer hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable L/C
Issuer, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
applicable L/C Issuer with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Parent with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraphs of Section 4.01 and Section 4.02 hereof, as
applicable), the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any


84

--------------------------------------------------------------------------------




other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.
Each Lender hereby represents that it is not relying on or looking to any margin
stock (as defined in Regulation U of the Board) for the repayment of the
Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, none of the L/C Issuers or any Lender shall be
obligated to extend credit to the Borrowers in violation of any Law.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13    Sharing of Set-Offs. If, except as otherwise expressly provided
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Borrowings resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and
participations in L/C Borrowings and Swing Line Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in L/C Borrowings and
Swing Line Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by all such Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in L/C Borrowings and Swing Line Loans; provided that
(%4) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (%4) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Borrowings and Swing Line Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

Section 2.14    Settlement Amongst Lenders.
(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 2:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (%4) the
Administrative Agent shall transfer to each Lender its Applicable Percentage of
repayments, and (%4) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable


85

--------------------------------------------------------------------------------




Percentage of all Committed Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 12:00 p.m. on a Business Day, such
transfers shall be made in immediately available funds no later than 2:00 p.m.
that day; and, if received after 12:00 p.m., then no later than 2:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

Section 2.15    Increase in Commitments.
(a)    Request for Increase. Provided no Event of Default then exists or would
arise therefrom, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Parent may from time to time after the Effective Date,
subject to the limitations in the Intercreditor Agreement, request an increase
in the Aggregate Commitments (each, an “Additional Commitment”) by an amount
(for all such requests) not exceeding $200,000,000 in the aggregate; provided
that (%4) any such request for an increase shall be in a minimum amount of
$20,000,000 (or, if less, the remaining amount of such Additional Commitments),
and (%4) the Parent may make a maximum of five (5) such requests. At the time of
sending such notice, the Parent (in consultation with the Administrative Agent)
shall specify the time


86

--------------------------------------------------------------------------------




period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall promptly notify the Parent and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Parent, the Administrative Agent, with the consent of
the Parent, will use its commercially reasonable efforts to arrange for other
Eligible Assignees to become a Lender hereunder and to issue Commitments in an
amount equal to the amount of the Additional Commitments requested by the Parent
and not accepted by the existing Lenders (and the Parent may also invite
additional Eligible Assignees to become Lenders), provided, however, that
without the consent of the Administrative Agent and the Parent, at no time shall
the Commitment of any Additional Commitment Lender (including any Affiliates of
one another or two or more Approved Funds administered, advised or arranged by
the same entity or entities that are Affiliates of one another) be less than
$5,000,000; provided, further, that the Parent may elect to implement Additional
Commitments for which Lenders and other Eligible Assignees have agreed to
increase or issue Commitments notwithstanding that the aggregate amount thereof
is less than the amount originally requested.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Parent, shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Parent and the Lenders and other Eligible
Assignees being allocated an Additional Commitment (each, an “Additional
Commitment Lender”) of the final allocation of such increase and the Increase
Effective Date and on the Increase Effective Date (%4) the Aggregate Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Additional Commitments, and (%4) Schedule 2.01 shall be
deemed modified, without further action, to reflect the revised Commitments and
Applicable Percentages of the Lenders.
(e)    Required Terms. The terms and provisions of Loans made pursuant to
Additional Commitments shall be, as set forth in the applicable Increase
Joinder, provided, however, that:
(i)    the maturity date of the Loans made pursuant to the Additional
Commitments shall not be earlier than the Original Loan Maturity Date;
(ii)    the Applicable Margins for the Loans made pursuant to the Additional
Commitments shall be determined by the Parent and the Additional Commitment
Lenders; provided that in the event that the all-in-yield for any Loans made
pursuant to Additional Commitments is more than 0.50% greater than the
all-in-yield that is applicable to the Loans made pursuant to the initial
Commitments, then the Applicable Margins for the Loans made pursuant to the
initial Commitments shall be increased to the extent necessary so that the
all-in-yield for the Loans made pursuant to the Additional Commitments is not
more than 0.50% greater than the all-in-yield for the Loans made pursuant to the
initial Commitments; provided, further, that in determining the all-in-yield,
(23) original issue discount or upfront fees payable by the Parent to the
Lenders in the primary syndication of any Class of Commitments shall be excluded
and (23) customary arrangement or


87

--------------------------------------------------------------------------------




commitment fees payable to the Arranger (or its Affiliates) or to one or more
arrangers (or their respective Affiliates) of the Additional Commitments shall
be excluded to the extent they are not shared with all Lenders;
(iii)    the Loans made pursuant to the Additional Commitments shall be in U.S.
dollars and other currency reasonably acceptable to the Administrative Agent and
each of the Additional Commitment Lenders allocated an Additional Commitments;
and
(iv)    except as set forth in clauses (i) (ii) and (iii) above, all terms and
documentation with respect to any Loans made pursuant to Additional Commitments
shall be substantially identical to the terms applicable to the Loans (but
excluding (A) any terms applicable after the Maturity Date or (B) that are also
made for the benefit of the Lenders) or shall be reasonably satisfactory to the
Administrative Agent.
(f)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Parent shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except (A) to the extent that
such representations and warranties are qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects,
(B) specifically refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date, and (C) except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and no Default or Event of Default then exists or would result
therefrom; (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents (the “Increase Joinder”) in such form as the Administrative Agent
shall reasonably require; (iii) the Borrowers shall have paid (or will pay
substantially concurrently with the effectiveness thereof) such fees and other
compensation to the Additional Commitment Lenders as the Parent and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
(or will pay substantially concurrently with the effectiveness thereof) such
arrangement fees to the Administrative Agent as the Parent and the
Administrative Agent may agree; (v) if reasonably requested by the
Administrative Agent, the Borrowers shall deliver to the Administrative Agent
and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date; (vi)
the Borrowers and the Additional Commitment Lenders shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; (vii) no Default or Event of Default exists; and
(viii) such increase shall comply with the terms and limitations of
documentation governing Indebtedness of the Borrowers and their respective
Restricted Subsidiaries at such time. The Borrowers shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.


88

--------------------------------------------------------------------------------





Section 2.16    Extensions of Commitments.
(a)    The Borrowers may at any time and from time to time request (which such
request shall be offered equally to all Lenders of such Class) that all or a
portion of the Commitments of any Class or the Extended Commitments of any Class
(and, in each case, including any previously extended Commitments), existing at
the time of such request (each, an “Existing Commitment” and any related
revolving credit loans under any such facility, “Existing Loans”; each Existing
Commitment and related Existing Loans together being referred to as an “Existing
Class”) be converted or exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related revolving credit loans, “Extended Loans”;
each Extended Commitment and related Extended Loans together being referred to
as an “Extended Class”) and to provide for other terms consistent with this
Section 2.16. Prior to entering into any Extension Amendment with respect to any
Extended Commitments, the Borrowers shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Commitments) (an “Extension Request”) setting forth
the proposed terms of the Extended Commitments to be established thereunder,
which terms shall be identical in all material respects to those applicable to
the Existing Commitments from which they are to be extended (the “Specified
Existing Commitment Class”) except that (%3) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Existing Commitments of the Specified Existing Commitment
Class, (%3) (%5) the interest rates, interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and prepayment premiums with
respect to the Extended Commitments may be different from those for the Existing
Commitments of the Specified Existing Commitment Class and/or (%5) additional
fees and/or premiums may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any of the items contemplated by the
preceding clause (A) and (%3) the undrawn revolving credit commitment fee rate
with respect to the Extended Commitments may be different from those for the
Specified Existing Commitment Class and the Extension Amendment may provide for
other covenants and terms that apply to any period after the Maturity Date of
the Specified Existing Commitment Class; provided that, notwithstanding anything
to the contrary in this Section 2.16 or otherwise, the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Loans under any Extended Commitments shall be made
on a pro rata basis with any borrowings and repayments of the Existing Loans of
the Specified Existing Commitment Class (the mechanics for which may be
implemented through the applicable Extension Amendment and may include technical
changes related to the borrowing and repayment procedures of the Specified
Existing Commitment Class), assignments and participations of Extended
Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 10.06 and permanent repayments of
Extended Loans (and corresponding permanent reduction in the related Extended
Commitments) shall be permitted as may be agreed between the Borrowers and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Loans or Commitments of any Existing Class converted or exchanged into Extended
Loans or Extended Commitments pursuant to any Extension Request. Any Extended
Commitments of any Extension Series shall constitute a separate Class of
revolving credit commitments from Existing Commitments of the Specified Existing
Commitment Class and from any other Existing Commitments (together with any
other Extended Commitments so established on such date).
(a)    The Parent shall provide the applicable Extension Request to the
Administrative Agent at least ten (10) Business Days (or such shorter period as
the Administrative Agent may determine in its sole discretion) prior to the date
on which Lenders under the Existing Class are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.16. Any Lender (an “Extending


89

--------------------------------------------------------------------------------




Lender”) wishing to have all or a portion of its Existing Commitments of an
Existing Class subject to such Extension Request converted or exchanged into an
Extended Class shall notify the Administrative Agent (an “Extension Election”)
on or prior to the date specified in such Extension Request of the amount of its
Existing Commitments which it has elected to convert or exchange into an
Extended Class (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate amount of Existing
Commitments subject to Extension Elections exceeds the amount requested for the
Extended Class pursuant to the Extension Request, Existing Commitments subject
to Extension Elections shall be converted to or exchanged to an Extended Class
on a pro rata basis (subject to such rounding requirements as may be established
by the Administrative Agent) based on the amount of Existing Commitments
included in each such Extension Election or as may be otherwise agreed to in the
applicable Extension Amendment. Notwithstanding the conversion of any Existing
Commitment into an Extended Commitment, unless expressly agreed by the holders
of each affected Existing Commitment of the Specified Existing Commitment Class
(as well as the Swing Line Lender and L/C Issuers), such Extended Commitment
shall not be treated more favorably than all Existing Commitments of the
Specified Existing Commitment Class for purposes of the obligations of a Lender
in respect of Swing Line Loans under Section 2.04 and Letters of Credit under
Section 2.03, except that the applicable Extension Amendment may provide that
the last day for making Swing Line Loans and/or issuing Letters of Credit may be
extended and the related obligations to issue Letters of Credit may be continued
(pursuant to mechanics to be specified in the applicable Extension Amendment) so
long as the Swing Line Loans and/or applicable L/C Issuer, as applicable, has
consented to such extensions (it being understood that no consent of any other
Lender shall be required in connection with any such extension).
(b)    The Extended Class shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended Class
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. No Extension Amendment shall provide for any Extended
Class in an aggregate principal amount that is less than $5,000,000 (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount). In connection with any Extension
Amendment, the Parent shall, if requested by the Administrative Agent, deliver
an opinion of counsel reasonably acceptable to the Administrative Agent (%4) as
to the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the first sentence
of this clause (c)) and covering customary matters and (%4) to the effect that
such Extension Amendment, including the Extended Commitments provided for
therein, does not breach or result in a default under the provisions of
Section 10.01 of this Agreement.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
(%5) on any date on which any Class of Existing Commitments is converted or
exchanged to extend the related scheduled Maturity Date(s) in accordance with
paragraph (a) above (an “Extension Date”), in the case of the Existing
Commitments of each Extending Lender under any Specified Existing Commitment
Class, the aggregate principal amount of such Existing Commitments shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Commitments so converted or exchanged by such Lender on such date (or by any
greater amount as may be agreed by the Borrowers and such Lender), and such
Extended Commitments shall be established as a separate Class of revolving
credit commitments from the Specified Existing Commitment Class and from any
other Existing Commitments (together with any other Extended Commitments so
established on such date) and (%5) if, on any Extension Date, any Existing Loans
of any Extending Lender are outstanding under the Specified Existing Commitment
Class, such Loans (and any related participations) shall be deemed to be
converted or exchanged to Extended Loans (and related


90

--------------------------------------------------------------------------------




participations) of the applicable Class in the same proportion as such Extended
Commitments of such Class to Extending Lender’s Specified Existing Commitment
Class.
(d)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of the Extended Commitments of a given Extension
Series, in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Amendment, then the Administrative Agent, the
Borrowers and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within fifteen (15) days following the effective date of
such Extension Amendment, as the case may be, which Corrective Extension
Amendment shall (%4) provide for the conversion or exchange and extension of
Existing Commitments (and related Applicable Percentage), as the case may be, in
such amount as is required to cause such Lender to hold Extended Commitments
(and related Applicable Percentage) of the applicable Extension Series into
which such other commitments were initially converted or exchanged, as the case
may be, in the amount such Lender would have held had such administrative error
not occurred and had such Lender received the minimum allocation of the
applicable Loans or Commitments to which it was entitled under the terms of such
Extension Amendment, in the absence of such error, (%4) be subject to the
satisfaction of such conditions as the Administrative Agent, the Borrowers and
such Lender may agree (including conditions of the type required to be satisfied
for the effectiveness of an Extension Amendment described in Section 2.16(c)),
and (%4) effect such other amendments of the type (with appropriate reference
and nomenclature changes) described in the penultimate sentence of
Section 2.16(c).
(e)    No conversion or exchange of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.16 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
(f)    This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended
Commitments without such Lender’s consent.

Section 2.17    Bank Products and Cash Management Services. Each Lender or
Affiliate thereof providing Bank Products or Cash Management Services for, or
having Swap Contracts with, any Loan Party or any Subsidiary of a Loan Party
shall deliver to the Administrative Agent, not later than ten (10) Business Days
after entering into such Bank Product (including the execution of any Swap
Contract) or Cash Management Service, written notice setting forth the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes) and the aggregate amount of all Swap Obligations or
obligations under such Bank Product or Cash Management Service, as applicable,
of such Loan Party or Subsidiary thereof to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent); provided, that the failure to
provide such notice by such Person shall not be deemed to be a breach hereunder.
In addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, upon a request therefor, a summary of the amounts due or
to become due in respect of such Swap Obligations or such obligations under such
Bank Product or Cash Management Service, as applicable. The delivery of the
notices required by this Section 2.17 or by the Parent pursuant to
Section 6.02(d)(iv) or Section 6.03(f) to the Administrative Agent shall be used
in determining which tier of the waterfall, contained in Section 8.03, such Swap
Obligations or obligations under any other Bank Product or Cash Management
Service, as applicable, will be placed.


91

--------------------------------------------------------------------------------





ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF PARENT

Section 3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (%4) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (%4) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (%4) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the


92

--------------------------------------------------------------------------------




Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (%4) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Parent and the Administrative Agent, at the time
or times reasonably requested by the Parent or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Parent
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Parent or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Parent or the Administrative Agent as will enable the Parent or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the recipient), an executed copy of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not


93

--------------------------------------------------------------------------------




a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” related to any Borrower as described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent and the Administrative Agent
in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01, it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments


94

--------------------------------------------------------------------------------




made, or additional amounts paid, under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the payment in full of all Obligations and the termination
of this Agreement).
(i)    Defined Terms. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “applicable Law” includes FATCA.

Section 3.02    [Reserved].

Section 3.03    Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a LIBOR Rate Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining, (including, without limitation, by means of an
Interpolated Rate or because the LIBOR Screen Rate is not available or published
on a current basis) the Adjusted LIBOR Rate or the LIBOR Rate, as applicable,
for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent and the Lenders that the circumstances giving rise to
such notice no longer exist, any Interest Election Request that requests the
Conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Rate Borrowing shall be ineffective and any such LIBOR Rate Borrowing shall be
repaid or converted into a Base Rate Borrowing on the last day of the then
current Interest Period applicable thereto, and if any Committed Loan Notice
requests a LIBOR Rate Borrowing, such Borrowing shall be made as Base Rate
Borrowing.


95

--------------------------------------------------------------------------------




(b)    If any Lender determines that any Law has made it unlawful, or if any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain, fund or continue any LIBOR Rate
Borrowing, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
dollars in the London interbank market, then, on notice thereof by such Lender
to the Parent through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue LIBOR Rate Loans or to convert Base Rate
Borrowings to LIBOR Rate Borrowings will be suspended until such Lender notifies
the Administrative Agent and the Parent that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
will upon demand from such Lender (with a copy to the Administrative Agent),
either convert all LIBOR Rate Borrowings of such Lender to Base Rate Borrowings,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Rate Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrowers will also pay accrued
interest on the amount so prepaid or converted.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Parent shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
3.03(b), only to the extent the LIBOR Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective,
and (y) if any Committed Loan Notice requests a LIBOR Rate Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

Section 3.04    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement or
assessment against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate) or any L/C Issuer;


96

--------------------------------------------------------------------------------




(ii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender, L/C Issuer or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, L/C Issuer or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of, or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrowers
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or L/C Issuer, as the case may be, notifies
the Parent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 3.05    Break Funding Payments. In the event of (%3) the payment of any
principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result


97

--------------------------------------------------------------------------------




of an Event of Default or as a result of any prepayment pursuant to Section
2.05), (%3) the conversion of any LIBOR Rate Loan other than on the last day of
the Interest Period applicable thereto, (%3) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.06 and is revoked in accordance therewith), or (%3) the
assignment of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Parent pursuant to
Section 3.06 or 10.01, then, in any such event, the Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBOR Rate Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (%4) the amount of interest which would have accrued on the principal amount
of such LIBOR Rate Loan had such event not occurred, at the Adjusted LIBOR Rate
that would have been applicable to such LIBOR Rate Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such LIBOR Rate Loan), over (%4)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Parent and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 3.04, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(%4) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future and (%4) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 3.04, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may replace such Lender in accordance with Section
10.13.

Section 3.07    Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

Section 3.08    Designation of Parent as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Parent as
such Borrower’s agent to obtain Credit Extensions, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Parent and of any other Borrower. In addition, each Loan Party


98

--------------------------------------------------------------------------------




other than the Borrowers hereby irrevocably designates and appoints the Parent
as such Loan Party’s agent to represent such Loan Party in all respects under
this Agreement and the other Loan Documents. The Credit Parties and their
respective Related Parties, shall not be liable to the Parent or any Borrower
for any action taken or omitted to be taken by the Parent or the Borrowers
pursuant to this Section 3.08.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all the other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Parent shall act as a conduit for each Borrower on whose behalf the
Parent has requested a Credit Extension. Neither the Administrative Agent nor
any other Credit Party shall have any obligation to see to the application of
such proceeds therefrom.
(d)    The Parent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Parent by the terms of each Loan
Document, together with such powers as are reasonably incidental thereto. The
Parent shall have no implied duties to the Borrowers, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Parent.
(e)    Each Borrower shall immediately notify the Parent of the occurrence of
any Default or Event of Default hereunder referring to this Agreement describing
such Default or Event of Default and stating that such notice is a “notice of
default”. Any notice provided to the Parent hereunder shall constitute notice to
each Borrower on the date received by the Parent.
(f)    The Borrowers hereby empower and authorize the Parent, on behalf of the
Borrowers, to execute and deliver to the Administrative Agent and the Lenders
the Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including, without limitation, the Borrowing Base Certificates
and the Compliance Certificates. Each Borrower agrees that any action taken by
the Parent or the Borrowers in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Parent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

ARTICLE IV    
CONDITIONS PRECEDENT TO EFFECTIVE DATE

Section 4.01    Conditions of Effective Date. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a)    the Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic image scan transmission (e.g.,
“pdf” or “tif” via e‑mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement;


99

--------------------------------------------------------------------------------




(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note to the extent requested one (1) Business Day prior to the Effective Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (%5) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to become a party and (%5) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization;
(v)    a certificate signed by a Responsible Officer of the Parent dated as of
the Effective Date (A) stating that no Default or Event of Default has occurred
and is continuing, (B) stating that the representations and warranties contained
in the Loan Documents are true and correct in all material respects (except
where qualified by materiality, in which case such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date), and (C)  certifying as to any other factual
matters as may be reasonably requested by the Administrative Agent;
(vi)    a solvency certificate signed by the Chief Financial Officer of the
Parent substantially in the form attached as Exhibit D;
(vii)    results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and releases or subordination agreements
reasonably satisfactory to the Administrative Agent are being tendered
concurrently with the Effective Date or other arrangements reasonably
satisfactory to the Administrative Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;
(viii)    a customary legal opinion (A) from Fried, Frank, Harris Shriver &
Jacobson LLP, counsel to the Loan Parties, (B) Taft Stettinius & Hollister LLP,
Indiana counsel to the Loan Parties, and (C) McDermott, Will & Emery LLP,
California counsel to the Loan Parties, in each case addressed to the
Administrative Agent and each Lender;
(ix)    the Security Agreement, together with all certificates evidencing any
Equity Interest being pledged thereunder (and accompanying powers executed in
blank), shall have been duly executed by the applicable Loan Parties;
(x)    the Facility Guaranty shall have been duly executed by the Guarantors;


100

--------------------------------------------------------------------------------




(xi)    a Perfection Certificate dated as of the Effective Date shall have been
duly executed by the Loan Parties;
(xii)    a Borrowing Base Certificate prepared as of March 31, 2018 with
customary supporting schedules and documentation;
(xiii)    subject to Section 6.21, the Administrative Agent shall have received
each Blocked Account Agreement required to be provided pursuant to Section
3.4(d)(ii) of the Security Agreement; and
(xiv)    Uniform Commercial Code financing statements and all other documents
and instruments required by Law or reasonably requested by the Administrative
Agent to be delivered, filed, registered or recorded to create or perfect the
first priority Liens intended to be created under the Loan Documents shall have
been (or have been authorized by the Loan Parties to be) so delivered, filed,
registered or recorded to the satisfaction of the Administrative Agent.
(b)    the Administrative Agent shall have received and be satisfied with (23)
the Borrowers’ Audited Financial Statements and the Unaudited Financial
Statements and the Borrowers’ projections for Fiscal Years 2018 to 2022, (23)
inventory appraisals and field examinations performed by the Administrative
Agent or firms and appraisers satisfactory to it, including the Administrative
Agent’s receipt of a true and complete customer list for each Borrower and its
Subsidiaries, which list shall state the customer’s name, mailing address and
phone number and shall be certified as true and correct by a Responsible Officer
of the Parent, (23) background investigations on the Loan Parties and certain of
their respective executive officers and key shareholders, and (23) evidence of
the Loan Parties’ capital structure, corporate structure, material accounts and
documents evidencing Material Indebtedness;
(c)    the Administrative Agent shall have received evidence that all
governmental and third party approvals, if any, necessary in connection with the
Transactions and the continuing operations of the CJ Group (including
shareholder approvals, if any) shall have been obtained on terms reasonably
satisfactory to the Administrative Agent and shall be in full force and effect;
(d)    the Administrative Agent shall have received evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and that, subject to Section 6.21, the Administrative Agent has
been named (including on applicable certificates and endorsements) as lender
loss payee and additional insured under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have requested to be
so named;
(e)    since December 31, 2017, there shall have not occurred any event,
development or circumstances that has had or could reasonably be expected to
have a Material Adverse Effect;
(f)    the Administrative Agent shall have received a reasonably satisfactory
pay-off letter for the Existing Credit Agreement, to be repaid from the proceeds
of the initial Credit Extension, confirming that all Liens in connection with
such Indebtedness upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit;
(g)    the Administrative Agent shall have received evidence that immediately
after giving effect to all Credit Extensions on the Effective Date, the payments
of all fees and expenses made in connection


101

--------------------------------------------------------------------------------




with the Effective Date and with all of the Loan Parties’ indebtedness,
liabilities and obligations current, the Excess Availability on a pro forma
basis shall not be less than $150,000,000;
(h)    all fees required to be paid on the Effective Date pursuant to this
Agreement and the Fee Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Effective Date pursuant to this Agreement,
in each case to the extent invoiced at least two (2) Business Days prior to the
Effective Date, shall have been paid (which amounts may be offset against the
proceeds of the Loans);
(i)    the Administrative Agent and its counsel shall have completed all legal
due diligence, the results of which shall be satisfactory to Administrative
Agent in its sole discretion;
(j)    if a Letter of Credit is requested to be issued on the Effective Date,
the Administrative Agent and the applicable L/C Issuer shall have received a
properly completed Letter of Credit Application (whether standalone or pursuant
to a master agreement, as applicable) and any other Issuer Documents reasonably
requested by such L/C Issuer; and
(k)    the Administrative Agent shall have received at least three (3) Business
Days prior to the Effective Date all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, that has been reasonably requested by the Arranger at least
five (5) Business Days prior to the Effective Date.
Without limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or be satisfied with, each document or other matter
required under this Section 4.01 to be consented to or approved by or be
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this
Section 4.01 by and on behalf of the Loan Parties shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. The
Administrative Agent shall notify the Parent, the Lenders and the L/C Issuers of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the L/C Issuers to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.01) at or prior to 2:00 p.m. on May 31, 2018 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBOR Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is in each case subject to the following conditions precedent:
(a)    the representations and warranties of each Loan Party contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (%4) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (%4) in the case of any representation and warranty
qualified by materiality, they shall be true and correct in all respects and
(%4) for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01;


102

--------------------------------------------------------------------------------




(b)    no Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;
(c)    after giving effect to the requested Credit Extension, the Total
Outstandings shall not exceed the Loan Cap; and
(d)    the Administrative Agent and, if applicable, the applicable L/C Issuers
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Parent shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in Sections 4.02(a)
through (c) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and L/C Advances and participate in all
Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by the Parent and which, notwithstanding the failure of the Loan
Parties to comply with the provisions of this Article IV, are agreed to by the
Administrative Agent; provided, however, the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Credit Party of the provisions of this Article IV on any future occasion
or a waiver of any rights of the Credit Parties as a result of any such failure
to comply.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Restricted Subsidiary thereof (%3) is a corporation, limited liability company,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (%3) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (%4) own or lease its assets and carry
on its business and (%4) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (%3) is duly qualified and is
licensed and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect. Schedule
5.01 sets forth, as of the Effective Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or


103

--------------------------------------------------------------------------------




contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Administrative Agent
under the Security Documents); or (d) violate any Law, except to the extent such
violation could not reasonably be expected to have a Material Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Person is a party, except for (a) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof) or (b) such as have been obtained or made and are in full force and
effect.

Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show all Material Indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness; it being
understood that no representation is made with respect to information of an
industry specific or general economic nature.
(b)    The Unaudited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries, as
applicable, as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(d)    The Consolidated forecasted balance sheets and statements of income and
cash flows of the CJ Group delivered pursuant to Section 6.01(c) were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were reasonable in light of the conditions existing at the time of delivery of
such forecasts, and represented, at the time of delivery, the Loan Parties’ good
faith estimate


104

--------------------------------------------------------------------------------




of its future financial performance (it being understood that such forecasted
financial information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurance is
given that any particular forecasts will be realized, that actual results may
differ and that such differences may be material).

Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after commercially
reasonable investigation, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Restricted Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
disclosed in Schedule 5.06, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07    No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and valid title in fee simple to or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for Permitted Encumbrances and such defects in title or failure to have such
title or other interest as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and valid title to, valid
leasehold interests in, or valid licenses or other rights to use all personal
property and assets material to the ordinary conduct of its business, except for
Permitted Encumbrances or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Encumbrances and such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)    Schedule 7.02 sets forth a complete and accurate list of all Investments
of the type described in clause (b) of the definition of “Permitted Investments”
held by any Loan Party or any Subsidiary of a Loan Party on the Effective Date,
showing as of the Effective Date the amount, obligor or issuer and maturity, if
any, thereof.
(d)    Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
of the type described in clause (a) of the definition of “Permitted
Indebtedness” of each Loan Party or any Restricted Subsidiary of a Loan Party on
the Effective Date, showing as of the Effective Date the amount, obligor or
issuer and maturity thereof.

Section 5.09    Environmental Compliance.
(a)    Except for any matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Loan Party or any
Restricted Subsidiary thereof or any of their respective facilities or
operations (i) is in violation of any Environmental Law or has failed to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, (iii) is in
receipt of any pending notice or claim with respect to any Environmental
Liability or (iv) is aware of any basis for any Environmental Liability; and


105

--------------------------------------------------------------------------------




(b)    No Loan Party or any Restricted Subsidiary thereof is undertaking, and no
Loan Party or any Restricted Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release or threat of Release of Hazardous Materials at any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law, except for
any investigations, assessments, remedial or response actions that would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.10    Taxes. Except for failures that would not reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect, the Loan Parties and each of their Restricted Subsidiaries have
filed all Tax returns and reports required to be filed, and have paid all Taxes
levied or imposed upon them or their properties, income or assets or otherwise
due and payable (including in the capacity of withholding agent), except those
which are being contested in good faith by appropriate proceedings being
diligently conducted, for which adequate reserves have been provided in
accordance with GAAP, and which contest effectively suspends the collection of
the contested obligation and the enforcement of any Lien securing such
obligation, and as to which Taxes no Liens (other than Permitted Encumbrances on
account thereof) have been filed. There is no current, pending or proposed Tax
audit, deficiency, assessment or other claim or proceeding with respect to any
Loan Party or any of their Subsidiaries that, individually, or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

Section 5.11    ERISA Compliance.
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except where non-compliance would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Parent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or individually or in the aggregate would reasonably
be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect; (ii) none of the Loan Parties or any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (iii) none of the Loan
Parties or any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and to the best knowledge of the Parent, no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that individually or in the aggregate would reasonably be expected to have
a Material Adverse Effect; and (iv) none of the Loan Parties or any ERISA
Affiliate has engaged in a transaction that would be subject to Sections 4069 or
4212(c) of ERISA that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

Section 5.12    Subsidiaries; Equity Interests. As of the Effective Date: (a)
the Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.12, which Schedule sets


106

--------------------------------------------------------------------------------




forth, as of the Effective Date, the legal name, jurisdiction of incorporation
or formation and outstanding Equity Interests of each such Restricted
Subsidiary, and indicating whether such Restricted Subsidiary is a Borrower, a
Guarantor or an Immaterial Subsidiary, (b) all of the outstanding Equity
Interests in such Restricted Subsidiaries have been validly issued, are fully
paid and non-assessable, and are owned by a Loan Party (or a Restricted
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
5.12 free and clear of all Liens except for Liens in favor of the Administrative
Agent under the Loan Documents and Permitted Encumbrances which do not have
priority over the Liens of the Administrative Agent. Except as set forth in
Schedule 5.12, as of the Effective Date, there are no outstanding rights to
purchase any Equity Interests in any Restricted Subsidiary. As of the Effective
Date, the Loan Parties have no equity investments in any other Person other than
those specifically disclosed in Schedule 7.02. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document as of the
Effective Date, each of which is valid and in full force and effect as of the
Effective Date.

Section 5.13    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock. None of the proceeds of
the Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the Board.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14    Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, on the Effective
Date, would reasonably be expected to result in a Material Adverse Effect on the
Effective Date. No report, financial statement, certificate or other factual
written information furnished in writing by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information,
forward-looking statements and general industry or general economic data) (in
each case, as modified or supplemented by other information so furnished) and
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no
assurance is given that any particular projections will be realized, that actual
results may differ and that such differences may be material).

Section 5.15    Compliance with Laws. Each of the Loan Parties and each
Restricted Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently


107

--------------------------------------------------------------------------------




conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

Section 5.16    Intellectual Property; Licenses, Etc. Except, in each case, as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, the Loan Parties and their Subsidiaries own, or possess
the right to use, all of the Intellectual Property that to the Loan Parties’
knowledge is reasonably necessary for the operation of their respective
businesses as currently conducted. Except, in each case, as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, the operation of their respective businesses by any Loan Party or any
Subsidiary, to the Loan Parties’ knowledge, does not violate, dilute, or
misappropriate and has not, in the past three (3) years infringed, any
Intellectual Property rights held by any other Person, and except as disclosed
in Schedule 5.16, no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Parent, threatened in writing against any
Loan Party or Restricted Subsidiary, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

Section 5.17    Labor Matters. There are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party or any Restricted Subsidiary thereof
pending or, to the knowledge of any Loan Party, threatened that individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect.
The hours worked by and payments made to employees of the Loan Parties comply
with the Fair Labor Standards Act and any other applicable federal, state, local
or foreign Law dealing with such matters except to the extent that any such
violation would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Restricted
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state Law that has not
been satisfied that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
all payments due from any Loan Party and its Restricted Subsidiaries, or for
which any claim may be made against any Loan Party or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Restricted Subsidiary has made a pending
demand for recognition that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. There are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Restricted Subsidiary pending or, to the knowledge of any Loan Party, threatened
to be filed with any Governmental Authority or arbitrator based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment of any employee of any Loan Party or any of its Subsidiaries which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Restricted Subsidiaries is bound that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

Section 5.18    Security Documents.
(a)    The Security Agreement creates in favor of the Administrative Agent, for
the benefit of the Credit Parties referred to therein, a legal, valid, and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to


108

--------------------------------------------------------------------------------




general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the filing of UCC financing statements in proper form,
and delivery to the Administrative Agent of all possessory collateral required
to be delivered by the Security Agreement and/or the obtaining of “control” (as
defined in the UCC) by the Administrative Agent (or, so long as the
Intercreditor Agreement is in effect and the Designated Senior Agent is acting
as agent for the Administrative Agent pursuant thereto for purposes of obtaining
possession of or establishing control over certain Collateral, to or by the
Designated Senior Agent), the Administrative Agent for the benefit of the Credit
Parties, will have a perfected Lien on, and security interest in, to and under
all right, title and interest of the grantors thereunder in all Collateral
(other than those DDAs for which the Administrative Agent has not required a
Blocked Account Agreement) that may be perfected under the UCC (in effect on the
date this representation is made) by filing, recording or registering a
financing statement or by obtaining control or possession, in each case prior
and superior in right to any other Person to the extent required by the Loan
Documents, subject to Permitted Encumbrances having priority under applicable
Law.
(b)    To the extent the Collateral includes any of the Loan Parties’
Intellectual Property, when the Security Agreement (or a short form thereof) in
proper form is filed in the United States Patent and Trademark Office and the
United States Copyright Office and when financing statements, releases and other
filings in appropriate form are filed in the offices specified in Section 2.3(b)
of the Security Agreement, the Administrative Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties in the Collateral constituting Intellectual Property in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person to the
extent required by the Loan Documents, subject to Permitted Encumbrances having
priority under applicable Law (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Effective
Date).

Section 5.19    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, and before and after giving effect to each
Credit Extension, the Loan Parties and their Subsidiaries, on a Consolidated
basis, are Solvent. No transfer of property has been or will be made by any Loan
Party or any Subsidiary and no obligation has been or will be incurred by any
Loan Party or any Subsidiary in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party or any Subsidiary.

Section 5.20    Deposit Accounts. Schedule 5.20 sets forth all DDAs maintained
by the Loan Parties as of the Effective Date, which Schedule includes, with
respect to each DDA i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) subject to Section 6.21, the identification of each Blocked
Account Bank.

Section 5.21    Material Contracts. Schedule 5.21 sets forth all Material
Contracts to which any Loan Party or any Restricted Subsidiary is a party as of
the Effective Date. The Loan Parties have delivered true, correct and complete
copies of such Material Contracts to the Administrative Agent on or before the
Effective Date, subject to confidentiality restrictions contained therein. The
Loan Parties and their Restricted Subsidiaries are not in breach or in default
of or under any Material Contract which would reasonably be likely to result in
a Material Adverse Effect and have not received any written notice of the
intention of any other party thereto to terminate any Material Contract prior to
the end of its current term.


109

--------------------------------------------------------------------------------





Section 5.22    USA PATRIOT Act Notice. Each Loan Party is in compliance, in all
material respects, with the Patriot Act, to the extent each Loan Party is
legally required to comply with the Patriot Act.

Section 5.23    Office of Foreign Assets Control. Neither the advance of the
Loans or the Letters of Credit nor the use of the proceeds of the Loans or the
Letters of Credit, nor the lending, contribution or otherwise making available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, will be used to fund any activities of or business with any individual
or entity, or in any Sanctioned Country, that at the time of such funding, is
the subject of Sanctions, to the extent in violation of applicable Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of applicable Sanctions. Neither the Parent, nor any of its
Subsidiaries, nor, to the knowledge of the Parent and its Subsidiaries, any
director, officer, employee, agent, or representative thereof, is an individual
or entity that is, or is 50% owned or controlled by any individual or entity
that is (i) currently the subject or target of any applicable Sanctions or (ii)
located, organized or a resident in a Sanctioned Country.

Section 5.24    Use of Proceeds. On the Effective Date, the proceeds of the
initial Commitments (in addition to Letters of Credit issued hereunder) will,
subject to the Loan Cap, be used to repay all or a portion of the Indebtedness
under the Existing Credit Agreement, to pay costs associated with the
Transactions and for general corporate purposes. Following the Effective Date,
the Loans will be used by the Parent and its Subsidiaries for working capital
(including the purchase of Inventory and Equipment) and general corporate
purposes (including to make Permitted Acquisitions, other permitted Investments
and permitted Restricted Payments).

Section 5.25    Anti-Money Laundering. No Borrower or Guarantor, none of their
Subsidiaries and, to the knowledge of senior management of each Borrower or
Guarantor, none of its Affiliates and none of its respective officers,
directors, brokers or agents, acting in their capacity on behalf of such
Borrower or Guarantor or such Subsidiary or Affiliate (i) has violated or is in
violation of any applicable anti-money laundering law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

Section 5.26    FCPA. The Parent and its Subsidiaries and, to the knowledge of
the Parent and its Subsidiaries, their respective officers, directors,
employees, agents and Affiliates while acting on behalf of the Parent or its
Subsidiaries, have conducted their businesses in compliance with the
anti-bribery provisions of the United States Foreign Corrupt Practices Act of
1977 and, to the extent applicable, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions. No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any other applicable anti-corruption laws.

Section 5.27    Insurance. The properties of the Borrowers and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Parent or the applicable Subsidiary operates.


110

--------------------------------------------------------------------------------





Section 5.28    Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, the Inventory
reflected therein as eligible for inclusion in the Borrowing Base constitutes
Eligible Inventory, and the Accounts and unbilled Accounts reflected therein as
eligible for inclusion in the Borrowing Base constitute Eligible Billed Accounts
and Eligible Unbilled Accounts, in each case as of the period end date for which
such Borrowing Base Certificate is calculated.

Section 5.29    Swap Contracts and Qualified ECP Guarantors. No Loan Party is a
party to, nor will it be a party to, any Swap Contract whereby such Loan Party
has agreed or will agree to hedge interest rates, commodities or currencies
unless same provides that damages upon termination following an event of default
thereunder are payable by the party that is out-of-the-money on a mark-to-market
basis without regard to whether or not such party is the defaulting party. Each
of the Borrowers is a Qualified ECP Guarantor.



Section 5.30    Ineligible Securities. The Loan Parties do not intend to use and
shall not use any portion of the proceeds of the Credit Extensions, directly or
indirectly, to purchase for sixty (60) days after the Effective Date, Ineligible
Securities being underwritten by a securities Affiliate of a the Administrative
Agent or any Lender.



Section 5.31    No Burdensome Agreements. No Loan Party is a party to any
contract or agreement the performance of which could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect such Loan
Party’s ability to comply with the terms of this Agreement.

Section 5.32    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

Section 6.01    Financial Statements. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within ninety (90) days (or such
earlier date on which the Parent is required (after giving effect to any
extensions granted by the SEC) to make any public filing of such information)
after the end of each Fiscal Year of the Parent, (x) a Consolidated balance
sheet of the CJ Group as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by a report and unqualified opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit (other than with respect to an upcoming maturity of any
Indebtedness or potential default under any financial covenant) and (y) a copy
of management’s discussion and analysis with respect to the financial statements
of such Fiscal Year, all of which shall be in form and detail reasonably
satisfactory to the Administrative Agent;


111

--------------------------------------------------------------------------------




(b)    as soon as available, but in any event within forty-five (45) days (or
such earlier date on which the Parent is required (after giving effect to any
extensions granted by the SEC) to make any public filing of such information)
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Parent, (x) a Consolidated balance sheet of the CJ Group as at the end of
such Fiscal Quarter and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Parent’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) the corresponding Fiscal Quarter of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the CJ Group as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and that prior Fiscal Year results are not required to be
restated for changes in discontinued operations and (y) a copy of management’s
discussion and analysis with respect to the financial statements of such Fiscal
Quarter, all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent; and
(c)    as soon as available, but in any event no more than ninety (90) days
after the end of, and no earlier than thirty (30) days prior to the end of, each
Fiscal Year of the Parent, forecasts and budgets prepared by management of the
Parent, in form reasonably satisfactory to the Administrative Agent, of the Loan
Cap and the Consolidated balance sheets and statements of income or operations
and cash flows of the CJ Group on a quarterly basis for the immediately
following Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs); it being understood and agreed that (i) any forecasts furnished
hereunder are subject to significant uncertainties and contingencies, which may
be beyond the control of the Loan Parties, (ii) no assurance is given by the
Loan Parties that the results or forecast in any such projections will be
realized and (iii) the actual results may differ from the forecasted results set
forth in such projections and such differences may be material.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the CJ
Group by furnishing (A) the Parent’s (or any direct or indirect parent thereof,
as applicable) Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, (i) such information is accompanied by consolidated information that
explains in reasonable detail the differences between the information relating
to the Parent (or a parent of the Parent, if such information related to such a
parent), on the one hand, and the information relating to the Parent and its
Restricted Subsidiaries on a standalone basis, on the other hand, and (ii) to
the extent such information is in lieu of information required to be provided
under this Section 6.01, such materials are accompanied by a report and opinion
of a Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with GAAP and consistent with
the requirements of Section 6.01.

Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements;
(b)    (i) on or prior to the twentieth (20th) Business Day of each Fiscal
Month, a Borrowing Base Certificate showing the Borrowing Base as of the close
of business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Parent; provided that, at any time, and from time to
time, at the election of the Parent, a Borrowing Base Certificate may be
delivered on Wednesday of each week (or, if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business of the last
Business


112

--------------------------------------------------------------------------------




Day of the immediately preceding week so long as the Parent continues to deliver
Borrowing Base Certificates on a weekly basis for the thirty (30) consecutive
days following the submission of the first weekly Borrowing Base Certificate;
provided further that, notwithstanding the foregoing, at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business on of the last Business Day of the immediately preceding week,
(ii) at such time Pledged Cash is withdrawn from the Special Cash Collateral
Account in accordance with Section 6.20, a Borrowing Base Certificate showing
the Borrowing Base after giving effect to the withdrawal of such Pledged Cash
and (%4) within three (3) Business Days after the consummation of the
Disposition of any Collateral included in the Borrowing Base having a Fair
Market Value in excess of $5,000,000, a Borrowing Base Certificate showing the
Borrowing Base after giving effect to the consummation of such Disposition;
(c)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the Board of Directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;
(d)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate (“Compliance
Certificate”) signed by the chief executive officer, chief financial officer,
treasurer or controller of Parent (i) certifying that no Default or Event of
Default has occurred and is continuing, or if a Default or Event of Default has
occurred and is continuing, the nature and extent thereof and the expected
remedial actions, (ii) certifying that such financial statements fairly present
the financial condition and results of operations in accordance with GAAP, (iii)
with respect to financial statements delivered pursuant to Sections 6.01(a) and
(b), setting forth reasonably detailed calculations with respect to the Total
Leverage Ratio and, regardless of whether a Covenant Trigger Event has occurred
and is continuing, the Consolidated Fixed Charge Coverage Ratio and (%4) setting
forth, in form and substance reasonably satisfactory to the Administrative
Agent, as of the date of such certificate a true and complete list of all Swap
Contracts (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) to which any Loan Party or any of its
Restricted Subsidiaries is a party, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value therefor, any new credit support agreements
relating thereto, any margin required or supplied under any credit support
document, and the counterparty to each such agreement (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(e)    promptly, such additional information regarding the business affairs
(including, without limitation, information regarding the Loan Parties’
customers), financial condition or operations of any Loan Party or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent (or any Lender acting through the Administrative Agent)
may from time to time reasonably request;
(f)    promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries; and


113

--------------------------------------------------------------------------------




(g)    promptly, and in any event within twenty (20) Business Days following the
end of each Fiscal Month, in each case, in a form and format as may be readily
available to management consistent with normal business practices: (i) an
aggregated compilation of each Loan Party’s trade payables, and at the
Administrative Agent’s reasonable request, a detailed trade payable aging, all
in form reasonably satisfactory to the Administrative Agent, (ii) a schedule or
report of Inventory owned by each Loan Party by location and category, (iii) a
detailed aged trial balance of all Accounts as of the end of the preceding
Fiscal Month, (iv) a schedule, report or copy of account statements detailing
the Pledged Cash as of the end of the preceding Fiscal Month, (v) a worksheet of
calculations prepared by the Parent to determine Eligible Billed Accounts,
Eligible Unbilled Accounts and Eligible Inventory, such worksheets detailing the
Accounts and Inventory excluded from Eligible Billed Accounts, Eligible Unbilled
Accounts and Eligible Inventory and the reason for such exclusion and (vi) such
other supporting documentation in respect of the Borrowing Base as the
Administrative Agent may reasonably request; provided that, if an Accelerated
Borrowing Base Reporting Event exists or the Parent elects to or is required to
deliver a Borrowing Base Certificate more frequently pursuant to Section
6.02(b)(i), (ii) or (iii), as applicable, such schedule, report, copy of account
statements, worksheet or other information shall be delivered on a more frequent
basis in connection with the delivery of the applicable Borrowing Base
Certificate pursuant to Section 6.02(b) to the extent such information is
available to the Parent.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02(f)
may (but shall not be required to) be delivered electronically (which may be
filed with the SEC) and if so delivered, shall be deemed to have been delivered
on the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at www.cjenergy.com; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent if the Administrative Agent
requests the Parent to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Parent shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above. The Loan
Parties hereby acknowledge that the Administrative Agent and/or the Arranger
will make available to the Lenders and each L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”).

Section 6.03    Notices. Promptly (or in the case of the following clause (f),
not later than ten (10) Business Days after such event has occurred) after any
Responsible Officer of the Parent obtains knowledge thereof, notify the
Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect;


114

--------------------------------------------------------------------------------




(d)    of the commencement of, or any material development in, any litigation or
proceeding affecting the Parent or any Restricted Subsidiary in each case that
has resulted or would reasonably be expected to result in a Material Adverse
Effect;
(e)    of any Material Contract (and any material amendment or extension or
termination thereof), together with a copy of each such Material Contract;
provided that filing with the SEC a Current Report on Form 8-K of the Parent
(and attaching thereto a copy of such Material Contract) within the time period
specified above shall be deemed to satisfy the requirements of this
Section 6.03(e); or
(f)    of entering into any Swap Contracts with any Lender or any Affiliate
thereof, written notice setting forth the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto.

Section 6.04    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets (including in its capacity as a withholding agent); all
lawful claims which, if unpaid, would by Law become a Lien upon its property;
and all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where the validity or amount thereof is
being contested in good faith by appropriate proceedings diligently conducted,
such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, such contest effectively suspends collection of
the contested obligation and enforcement of any Lien securing such obligation,
and no Lien has been filed with respect thereto (other than Permitted
Encumbrances) or the failure to make payment pending such contest would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Nothing contained herein shall be deemed to limit the
rights of the Administrative Agent with respect to determining Reserves pursuant
to this Agreement.

Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence (and, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, good standing) under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or Section 7.05; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties or that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 6.06    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
casualty or condemnation events excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except, in each case of clauses
(a) and (b), where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.

Section 6.07    Maintenance of Insurance. Maintain insurance with respect to its
property and business substantially consistent with past practices as of the
Effective Date (including by way of self-


115

--------------------------------------------------------------------------------




insurance or as is otherwise reasonably acceptable to the Administrative Agent)
and as is customarily carried under similar circumstances by other Persons in
the same or similar businesses operating in the same or similar locations. Fire
and extended coverage or “all-risk” policies maintained with respect to any
Collateral shall be endorsed to include a lenders’ loss payable clause
(regarding personal property), in form and substance reasonably satisfactory to
the Administrative Agent, which endorsements shall provide that none of the
Borrowers, the Administrative Agent, or any other party shall be a coinsurer and
such other provisions as the Administrative Agent may reasonably require from
time to time to protect the interests of the Lenders and all first party
property insurance covering Collateral shall name the Administrative Agent as
additional insured or lender loss payee, as applicable, and all liability
insurance shall name the Administrative Agent as additional insured.

Section 6.08    Compliance with Laws and Material Contractual Obligations.
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property (including without limitation Environmental Laws), except in such
instances in which (%3) (%4) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP and (%4) such contest
effectively suspends enforcement of the contested Laws; or (%3) the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect. Each Loan Party will, and will cause each Restricted Subsidiary to,
perform in all material respects its obligations under material agreements to
which it is a party, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 6.09    Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the CJ Group; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the CJ Group.


116

--------------------------------------------------------------------------------




(b)    At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent; provided that an
officer of the Parent shall be entitled to participate in any such discussions.

Section 6.10    Inspection Rights.
(a)    Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm at such reasonable times during normal
business hours upon reasonable advance notice to the Parent; provided, however,
that unless an Event of Default has occurred and is continuing, only one visit
in any twelve-month period shall be permitted and such visit shall be at the
Loan Parties’ expense.
(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, and lawyers) retained by the Administrative
Agent to conduct commercial finance examinations and other evaluations at the
frequency specified below, including, without limitation, of (%4) the Parent’s
practices in the computation of the Borrowing Base and (%4) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. The Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and such professionals with respect to such examinations
and evaluations. Notwithstanding the foregoing, except as provided in the
provisos to this sentence, the Administrative Agent shall be permitted to
conduct one (1) commercial finance examination in any twelve-month period at the
Loan Parties’ expense; provided that, in the event that Excess Availability is
at any time less than the greater of (%5) 17.5% of the Loan Cap and (%5)
$40,000,000, the Administrative Agent shall be permitted to conduct up to two
(2) commercial finance examinations in any twelve-month period at the Loan
Parties’ expense; provided further that, at any time a Specified Event of
Default has occurred and is continuing, the Administrative Agent shall be
permitted to conduct up to four (4) additional commercial finance examinations
in any twelve-month period and such examinations shall be at the Loan Parties’
expense. Notwithstanding the foregoing, the Administrative Agent may cause
additional commercial finance examinations to be undertaken (%4) as it in its
discretion deems necessary or appropriate, at its own expense or, (%4) if
required by Law, at the expense of the Loan Parties.
(c)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including appraisers)
retained by the Administrative Agent to conduct appraisals and audits of the
Collateral, including, without limitation, the assets included in the Borrowing
Base. The Loan Parties shall pay the reasonable and documented out-of-pocket
fees and expenses of the Administrative Agent and such professionals with
respect to such appraisals. Notwithstanding the foregoing, except as provided in
the provisos to this sentence, the Administrative Agent shall be permitted to
conduct up to one (1) Inventory appraisal in any twelve-month period at the Loan
Parties’ expense; provided that in the event that Excess Availability is at any
time less than the greater of (%5) 17.5% of the Loan Cap and (%5) $40,000,000,
the Administrative Agent shall be permitted to conduct up to two (2) Inventory
appraisals in any twelve-month period at the Loan Parties’ expense; provided
further that if a Specified Event of Default has occurred and is continuing the
Administrative Agent shall be permitted to conduct up to four (4) additional
Inventory appraisals in any twelve-month period and such appraisals shall be at
the Loan


117

--------------------------------------------------------------------------------




Parties’ expense. Notwithstanding the foregoing, the Administrative Agent may
cause additional appraisals to be undertaken (23) as it in its discretion deems
necessary or appropriate, at its own expense or, (23) if required by Law, at the
expense of the Loan Parties.

Section 6.11    Additional Loan Parties. Notify the Administrative Agent
promptly after any Person becomes a Subsidiary (other than any Excluded
Subsidiary but including any Unrestricted Subsidiary being reclassified as a
Restricted Subsidiary) of the Parent, and promptly thereafter (and in any event
within fifteen (15) Business Days) if requested by the Administrative Agent,
(%4) cause any such Person to become a Borrower or Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement to this Agreement or
a counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem reasonably appropriate for such purpose, (%4)
subject to the requirements of Section 6.14(b), grant a Lien to the
Administrative Agent on such Person’s assets on the same types of assets which
constitute Collateral under the Security Documents to secure the Obligations,
and (%4) deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01 and if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and to the extent required to be
pledged pursuant to the applicable Security Documents and subject to the
Intercreditor Agreement, if any Equity Interests or Indebtedness of such Person
are owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness, in each case in form, content and
scope reasonably satisfactory to the Administrative Agent. In addition, for
purposes of compliance with Section 6.01, any direct or indirect parent entity
of the Parent may become a guarantor by executing and delivering to the
Administrative Agent a guarantee agreement in a form satisfactory to the
Administrative Agent which shall be executed by the Parent and such parent;
provided that such parent entity shall not otherwise be deemed to be a
“Borrower”, “Guarantor” or “Loan Party” for any purpose under this Agreement. In
no event shall compliance with this Section 6.11 waive or be deemed a waiver or
consent to any transaction giving rise to the need to comply with this
Section 6.11 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or Guarantor or permit the
inclusion of any acquired assets in the computation of the Borrowing Base.

Section 6.12    Cash Management.
(a)    The Loan Parties shall within ninety (90) days after the Effective Date
with respect to any DDA maintained on the Effective Date and within ninety (90)
days after the opening or acquisition of any new DDA or such longer period as
the Administrative Agent may reasonably agree, enter into a Blocked Account
Agreement reasonably satisfactory in form and substance to the Administrative
Agent with respect to each DDA maintained with any Blocked Account Bank
(collectively, the “Blocked Accounts”); provided that Blocked Accounts shall not
include (%4) deposit accounts specifically and exclusively used for payroll,
payroll taxes and employee wage, health and other benefit payments to or for the
benefit of any Loan Party’s employees, (%4) any zero balance account, (%4)
accounts solely used for cash deposits pursuant to the definition of Permitted
Encumbrances, (%4) any escrow account, trust and customer deposit account, (%4)
accounts solely used to deposit proceeds of the Designated Senior Indebtedness
(including Permitted Refinancings thereof) and Designated Senior Priority
Collateral, and (%4) accounts not exceeding $2,500,000 in the aggregate for all
such accounts.
(b)    Subject to clause (a) above, instruct all customers to deposit all cash
proceeds from sales of Inventory or performance of services in every form into a
Blocked Account and to the extent not so deposited directly by the customers,
deposit such amounts into a Blocked Account promptly, but in no event less
frequently than once every three (3) Business Days.


118

--------------------------------------------------------------------------------




(c)    Each Blocked Account Agreement shall require that, after the Blocked
Account Bank’s receipt of written notice from the Administrative Agent given
after the occurrence and during the continuance of a Dominion Trigger Event, the
Blocked Account Bank shall effectuate the ACH or wire transfer no less
frequently than each Business Day (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the
Administrative Agent at JPMCB or such other account designated by the
Administrative Agent (the “Collection Account”) of all funds in such Blocked
Account.
(d)    The Collection Account shall at all times be under the sole dominion and
control of the Administrative Agent. The Loan Parties hereby acknowledge and
agree that (%4) the Loan Parties have no right of withdrawal from the Collection
Account, (%4) the funds on deposit in the Collection Account shall at all times
be collateral security for all of the Obligations and (%4) the funds on deposit
in the Collection Account shall be applied pursuant to Section 8.03 on a daily
basis after the occurrence and during the continuation of a Dominion Trigger
Event. In the event that, notwithstanding the provisions of this Section 6.12,
any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
such Loan Party for the Administrative Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Collection Account or dealt with in such other fashion as such Loan
Party may be instructed by the Administrative Agent.
(e)    Upon the request of the Administrative Agent after the occurrence and
during the continuance of a Dominion Trigger Event, cause bank statements and/or
other reports to be delivered to the Administrative Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.

Section 6.13    Information Regarding the Collateral.
(a)    Furnish to the Administrative Agent at least five (5) days (or such
shorter period as the Administrative Agent may agree) prior written notice of
any change in: (%4) any Loan Party’s legal name; (%4) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility, but excluding in-transit
Collateral, Collateral out for repair, and Collateral temporarily stored at a
Customer’s location in connection with the providing of services to such
Customer); (%4) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (%4) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties shall undertake all such action, if
any, reasonably requested by the Administrative Agent under the UCC or otherwise
that is required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.
(b)    From time to time as may be reasonably requested by the Administrative
Agent, the Parent shall supplement each Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter arising after
the Effective Date that is required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed


119

--------------------------------------------------------------------------------




the Credit Parties’ consent to the matters reflected in such updated Schedules
or revised representations nor permit the Loan Parties to undertake any actions
otherwise prohibited hereunder or fail to undertake any action required
hereunder from the restrictions and requirements in existence prior to the
delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default resulting from the matters
disclosed therein.

Section 6.14    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the Administrative Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties, provided that no such document, financing
statement, agreement, instrument or action taken shall, in the Loan Parties’
good faith determination, materially increase the obligations or liabilities of
the Loan Parties hereunder or have any Material Adverse Effect on the Loan
Parties.
(b)    If any material assets of the type constituting Collateral are acquired
by any Loan Party after the Effective Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof), notify the Administrative Agent
thereof, and the Loan Parties will, within sixty (60) days after such
acquisition, cause such assets to be subjected to a Lien securing the
Obligations and take such actions as shall be reasonably necessary to perfect
such Liens, including actions described in paragraph (a) of this Section 6.14,
all at the expense of the Loan Parties. In no event shall compliance with this
Section 6.14(b) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.14(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

Section 6.15    ERISA. The Parent will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Parent or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Parent or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Parent and/or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
to the Administrative Agent promptly after receipt thereof.

Section 6.16    Use of Proceeds. Each Borrower will use the proceeds of the
Loans only as provided in Section 5.24. No part of the proceeds of any Loans or
Letters of Credit hereunder will be used, by any Loan Party or any of its
Subsidiaries for the purpose of funding any operations in, financing any
investments or activities in or making any payments in violation of applicable
Sanctions, anti-terrorism laws, anti-money laundering laws, anti-corruption laws
(including United States Foreign Corrupt Practices Act of 1977, as amended) or
any similar requirements of applicable Law. Each Loan Party and its Subsidiaries
will maintain in effect and enforce policies and procedures reasonably designed
to ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with anti-terrorism laws, anti-money
laundering laws, anti-corruption laws (including United States Foreign Corrupt
Practices Act of 1977, as amended) and applicable Sanctions.


120

--------------------------------------------------------------------------------





Section 6.17    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 6.17; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

Section 6.18    Casualty and Condemnation. The Loan Parties will (%3) furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (%3) to the extent applicable, ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.

Section 6.19    Keepwell. If it is a Qualified ECP Guarantor, then jointly and
severally, together with each other Qualified ECP Guarantor, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section, or otherwise under this Agreement or any other Loan
Document, voidable under applicable Law, including applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the CEA.



Section 6.20    Depository Banks; Special Cash Collateral Account.
  
(a)    Subject to Section 6.21, the Loan Parties will maintain JPMCB as its
primary depository bank, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its business.
(b)    To the extent the Loan Parties elect to include any Pledged Cash in the
Borrowing Base, the Loan Parties shall, subject to the proviso in the last
sentence herein, at all times, maintain a Special Cash Collateral Account in an
amount not less than the amounts specified as Pledged Cash in the most recently
delivered Borrowing Base Certificate. All amounts on deposit from time to time
in the Special Cash Collateral Account shall constitute part of the Collateral
hereunder and shall not constitute payment of the Obligations. Any income
received with respect to amounts from time to time on deposit in the Special
Cash Collateral Account, including any interest, shall be deposited in the
Collection Account. The Administrative


121

--------------------------------------------------------------------------------




Agent shall at all times have control and complete dominion over the Special
Cash Collateral Account and all amounts on deposit therein; provided, however,
that the Loan Parties may, upon not less than three (3) Business Days prior
written notice to the Administrative Agent, from time to time withdraw funds
from such Special Cash Collateral Account, if (i) no Default or Event of Default
shall have occurred and be continuing on the date of such withdrawal both before
and after giving effect to such withdrawal, (ii) after giving effect to such
withdrawal, the Total Outstandings shall not exceed (A) the lesser of (x) the
Aggregate Commitments and (y) the Borrowing Base (after giving effect to such
withdrawal), and (iii) the Parent delivers a Borrowing Base Certificate to the
Administrative Agent reflecting the change in the Borrowing Base after giving
effect to such withdrawal (it being understood that the Borrowing Base shall be
adjusted immediately upon receipt of such Borrowing Base Certificate).

Section 6.21    Post-Closing Actions. The Parent agrees to deliver or cause to
be delivered such documents and instruments, and take or cause to be taken such
other actions as may be reasonably necessary to provide the perfected security
interests and to satisfy such other conditions within the applicable time
periods set forth on Schedule 6.21, as such time periods may be extended by the
Administrative Agent, in its sole discretion.

ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired; sign or suffer to exist any security agreement authorizing any Person
thereunder to file a financing statement; sell any of its property or assets
subject to an understanding or agreement (contingent or otherwise) to repurchase
such property or assets with recourse to it or any of its Restricted
Subsidiaries; or assign as security or otherwise transfer as security any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances.

Section 7.02    Investments. Make any Investments, except Permitted Investments.

Section 7.03    Indebtedness; Disqualified Stock. Create, incur, assume,
guarantee, suffer to exist or otherwise become or remain liable with respect to,
any Indebtedness, or issue Disqualified Stock except Permitted Indebtedness.

Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
(a)    (%4) any Restricted Subsidiary may merge, amalgamate or consolidate with
a Borrower (including a merger, the purpose of which is to reorganize a Borrower
into a new jurisdiction in the United States); provided that such Borrower (as a
newly recognized entity) shall be the continuing or surviving Person and (%4)
any Restricted Subsidiary may merge, amalgamate or consolidate with one or more
other Restricted Subsidiaries; provided that when any Person that is a Loan
Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;


122

--------------------------------------------------------------------------------




(b)    (%4) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and (%4)
any Subsidiary may liquidate or dissolve or a Borrower or any Subsidiary may
change its legal form if the Parent determines in good faith that such action is
in the best interest of the CJ Group and if not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form,
(23) any Borrower shall remain a Borrower and (23) a Subsidiary that is a
Guarantor will remain a Guarantor unless such Guarantor is otherwise permitted
to cease being a Guarantor hereunder);
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (%4) the transferee must be a Loan Party or (%4) to the
extent constituting an Investment, such Investment must be a Permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Section 7.02 (other than clause (e) of the definition
of “Permitted Investments”) and Section 7.03, respectively;
(d)    so long as no Default exists or would result therefrom, a Borrower may
merge with any other Person; provided that (%4) such Borrower shall be the
continuing or surviving corporation or (%4) if the Person formed by or surviving
any such merger or consolidation is not a Borrower (any such Person, the
“Successor Company”), (%5) the Successor Company shall be an entity organized or
existing under the Laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (%5) the Successor Company shall expressly
assume all the obligations of such Borrower under this Agreement and the other
Loan Documents to which such Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (%5)
each Loan Party, unless it is the other party to such merger or consolidation,
shall have confirmed that its obligations under the Loan Documents, including
the Facility Guaranty, shall continue to apply to the Successor Company’s
obligations under the Loan Documents, (%5) each Loan Party, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Security Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (%5) such Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Security Document does not conflict with this Agreement and (%5) the
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act reasonably requested by the Lenders; provided further that if
the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, such Borrower under this Agreement;
(e)    so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or a Borrower, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 and
Section 6.14; and
(f)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05    Dispositions. Make any Disposition, except Permitted
Dispositions. To the extent any Collateral is Disposed of in a Permitted
Disposition to any Person other than any Loan Party and, if


123

--------------------------------------------------------------------------------




applicable, the Net Proceeds therefrom are applied in accordance with this
Agreement, such Collateral shall be sold free and clear of all Liens created by
the Loan Documents.

Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except that:
(a)    each Restricted Subsidiary of a Loan Party may make Restricted Payments
to any Loan Party;
(b)    each Restricted Subsidiary of a Loan Party which is not a Loan Party may
make Restricted Payments to another Restricted Subsidiary that is not a Loan
Party;
(c)    Loan Parties and their Restricted Subsidiaries may make Restricted
Payments permitted by Sections 7.02 or 7.04;
(d)    if the Payment Conditions are satisfied, the CJ Group may make Restricted
Payments;
(e)    the CJ Group may, and may make a Restricted Payment to, repurchase Equity
Interests of the Parent held by a current or former employee, officer or
director of any of the CJ Group upon the termination, retirement or death of any
such employee, officer or director, provided that, as to any such repurchase,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Dominion Trigger Event
shall exist or have occurred and be continuing, (ii) such repurchase shall be
paid with funds legally available therefor, and (iii) the aggregate amount of
all payments for such repurchases in any Fiscal Year, together with the
aggregate amount of all payments for any repurchases pursuant to clause (g)
below in any Fiscal Year, shall not exceed $7,500,000;
(f)    the Parent and its Subsidiaries may declare and make dividend payments or
other Restricted Payments payable (%4) solely in Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 7.03) of such Person, or
(%4) with the proceeds of a substantially concurrent contribution to, or the
issuance or other sale of, Equity Interests (other than Disqualified Stock) of
the Parent or any direct or indirect parent thereof (to the extent contributed
to a Borrower);
(g)    the Parent and its Restricted Subsidiaries may make repurchases of Equity
Interests in the Parent or in any other direct or indirect parent thereof or any
Restricted Subsidiary of the Parent deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants; provided that, as to any such repurchases,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Dominion Trigger Event
shall exist or have occurred and be continuing, (ii) such repurchases shall be
paid with funds legally available therefor, and (iii) the aggregate amount of
all payments for such repurchases in any Fiscal Year, together with the
aggregate amount of all payments for any repurchases pursuant to clause (e)
above in any Fiscal Year, shall not exceed $7,500,000; and
(h)    the distribution, as a dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to the Parent or a Restricted Subsidiary of
the Parent by, Unrestricted Subsidiaries or Excluded Property.

Section 7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy in any manner any Indebtedness (other than the Indebtedness
between Parent and its Restricted


124

--------------------------------------------------------------------------------




Subsidiaries), or make any payment in violation of any subordination terms of
any Subordinated Indebtedness, except (%3) payments in respect of the
Obligations, (%3) regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness (other than Subordinated
Indebtedness), (%3) repayments and prepayments of Subordinated Indebtedness in
accordance with and subject to the subordination terms thereof, (%3) voluntary
prepayments, repurchases, redemptions, defeasances or other satisfaction of
Permitted Indebtedness as long as the Payment Conditions are satisfied, (%3)
Permitted Refinancings of any Indebtedness, (%3) the conversion of any
Indebtedness to Equity Interests (other than Disqualified Stock) of the Parent
or any of its Subsidiaries or any other direct or indirect parent of a Borrower
or the repayment of Indebtedness with the proceeds of any contribution to, or
the issuance or other sale of, Equity Interests (other than Disqualified Stock
or Preferred Stock) of the Parent or any other direct or indirect parent of the
Parent, and (%3) repayments and prepayments of Indebtedness incurred pursuant to
clauses (b), (c), (d), (e), (f), (j), (k), (n), (o), (p), (q), (v) (to the
extent made by any Foreign Subsidiary), (s), or (w) of the definition of
Permitted Indebtedness.

Section 7.08    Change in Nature of Business. Engage in any material line of
business other than a Similar Business.

Section 7.09    Transactions with Affiliates. Directly or indirectly:
(a)    Purchase, acquire or lease any property from, or sell, transfer or lease
any property to, any officer, shareholder, director or other Affiliate of the
Parent or any Restricted Subsidiary involving aggregate consideration in excess
of $10,000,000 for a single transaction or series of related transactions,
except:
(i)    on fair and reasonable terms that are not materially less favorable to
the Parent and its Restricted Subsidiaries, taken as a whole, as would be
obtainable by the Parent or its Restricted Subsidiaries with a Person other than
an Affiliate at the time of such transaction (or, if earlier, at the time such
transaction is contractually agreed);
(ii)    Permitted Dispositions and Permitted Investments;
(iii)    transactions between or among the Parent and its Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary or is merged or
consolidated with a Restricted Subsidiary as a result of such transaction;
(iv)    transactions for which the board of directors has received a written
opinion from an Independent Financial Advisor to the effect that the financial
terms of such transaction are fair, from a financial standpoint, to the CJ Group
or not less favorable to the CJ Group than would reasonably be expected to be
obtained at the time in an arm’s-length transaction with a Person who was not an
Affiliate;
(v)    any agreement as in effect as of the Effective Date and set forth on
Schedule 7.09 or any amendment thereto (so long as any such agreement together
with all amendments thereto, taken as a whole, is not more disadvantageous to
the Lenders in any material respect than the original agreement as in effect on
the Effective Date) or any transaction contemplated thereby;
(vi)    (x) the issuance of Equity Interests (other than Disqualified Stock) of
the Parent or any of its Subsidiaries to any director, officer, employee or
consultant thereof, (y) the issuance or sale of the Equity Interests of the
Parent and the granting of registration rights and other


125

--------------------------------------------------------------------------------




customary rights in connection therewith or (z) any contribution to the capital
of the Parent or any Restricted Subsidiary, as applicable;
(i)    (23) transactions with Affiliates that are customers, clients, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
which are fair to the CJ Group in the reasonable determination of the board of
directors or the senior management of the Parent, and are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party and (23) transactions with joint ventures and Unrestricted
Subsidiaries in the ordinary course of business;
(ii)    the existence of, or the performance by the CJ Group of its obligations
under the terms of any stockholders agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Effective Date and any amendment thereto or similar agreements which it may
enter into thereafter; provided, however, that the existence of, or the
performance by the CJ Group of its obligations under any future amendment to any
such existing agreement or under any similar agreement entered into after the
Effective Date shall only be permitted by this clause (viii) to the extent that
the terms of any such existing agreement together with all amendments thereto,
taken as a whole, or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Effective Date;
(iii)    transactions between the Loan Parties or any of their Restricted
Subsidiaries and any Person that is an Affiliate solely due to the fact that a
director of such Person is also a director of the Parent or any other direct or
indirect parent of a Borrower; provided, however, that such director abstains
from voting as a director of such Loan Party or such direct or indirect parent
of such Loan Party, as the case may be, on any matter involving such other
Person;
(iv)    transactions pursuant to Section 7.04 and 7.06;
(v)    pledges of Equity Interests of Unrestricted Subsidiaries;
(vi)    transactions entered into in good faith which provide for shared
employees, services and/or facilities arrangements and which provide cost
savings and/or other operational efficiencies;
(vii)    any purchases by the Parent’s Affiliates of Indebtedness or
Disqualified Stock of the Parent or any of its Restricted Subsidiaries the
majority of which Indebtedness or Disqualified Stock is purchased by Persons who
are not the Parent’s Affiliates; provided that such purchases by the Parent’s
Affiliates are on the same terms as such purchases by such Persons who are not
the Parent’s Affiliates;
(viii)    transactions contractually agreed to between an Unrestricted
Subsidiary with an Affiliate prior to the day such Unrestricted Subsidiary is
redesignated as a Restricted Subsidiary and not entered into in contemplations
thereof; and
(ix)    transactions permitted by clause (b) below.


126

--------------------------------------------------------------------------------




(b)    make any payments (whether by dividend, loan or otherwise) to any
officer, shareholder, director or other Affiliate of a Parent or any Restricted
Subsidiary, including, without limitation, on account of management, consulting
or other fees for management or similar services, or pay or reimburse expenses
incurred by any officer, shareholder, director or other Affiliate of the Parent
or such Restricted Subsidiary, except:
(i)    reasonable compensation to, and indemnity provided on behalf of, current,
former and future officers, employees and directors for services rendered to the
Parent or such Restricted Subsidiary in the ordinary course of business
(including the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of any direct or indirect parent of the
Parent or of a Restricted Subsidiary, as appropriate, in good faith);
(ii)    [reserved];
(iii)    [reserved];
(iv)    amounts payable pursuant to employment and severance arrangements
between the CJ Group and their respective current, former and future officers
and employees in the ordinary course of business and transactions pursuant to
stock option plans and employee benefit plans and arrangements in the ordinary
course of business and payments or loans (or cancellation of loans) to employees
or consultants in the ordinary course of business which are approved by a
majority of the Board of Directors of the Parent in good faith;
(v)    [reserved];
(vi)    payments resulting from transactions for which the Board of Directors of
the Parent has received a written opinion from an Independent Financial Advisor
to the effect that the financial terms of such transaction are fair, from a
financial standpoint, to the CJ Group or not less favorable to the CJ Group than
would reasonably be expected to be obtained at the time in an arm’s-length
transaction with a Person who was not an Affiliate;
(vii)    payments permitted pursuant to Section 7.02 and Section 7.06;
(viii)    sales and purchase arrangements, joint purchasing arrangements and
other service agreements in the ordinary course of business between, on the one
hand, the Parent and its Restricted Subsidiaries and, on the other hand, any
Person under common control with the Parent and its Subsidiaries, for the sale
and purchase, at cost, of inventory, equipment and supplies, and leases between
such Persons and the Parent or any of its Restricted Subsidiaries and are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;
(ix)    payments between or among the Parent and its Restricted Subsidiaries;
and
(x)    payments pursuant to any agreement, arrangement or transaction permitted
under clause (a) above.

Section 7.10    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (%3) limits the ability (%4) of any Restricted


127

--------------------------------------------------------------------------------




Subsidiary to make Restricted Payments or other distributions to any Loan Party
or to otherwise transfer property to or invest in a Loan Party, (%4) of any Loan
Party to Guarantee the Obligations, (%4) of any Restricted Subsidiary to make or
repay loans to a Loan Party, or (%4) of the Loan Parties or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person in favor of the Administrative Agent; or (%3) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person, other than, in each case, (%4) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of such Loan Party or any Restricted Subsidiary, (%4)
customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of such Loan Party or any Restricted Subsidiary,
(%4) any provision in an agreement for a Disposition permitted hereunder that
limits the transfer of or the imposition of any Lien on the assets to be
disposed of thereunder, (%4) any provision in an agreement relating to Permitted
Indebtedness described in clauses (a), (c) and (g) of the definition thereof
that restricts Liens on property financed by or securing such Indebtedness, (%4)
any other provision in any agreement relating to Permitted Indebtedness that is
no more restrictive or burdensome than the comparable provision in this
Agreement (except that this proviso shall not apply to contractual restrictions
described in clause (a)(iv) or (b) above), (%4) any encumbrance or restriction
contained in any agreement of a Person acquired in a Permitted Investment, which
encumbrance or restriction was in existence at the time of such Permitted
Investment (but not created in connection therewith or in contemplation thereof)
and which encumbrance or restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the property and
assets of the Person so acquired, (%4) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent such joint ventures are permitted hereunder, (%4) contractual obligations
in existence on the Effective Date and the extension or continuation thereof,
provided that any such encumbrances or restrictions contained in such extension
or continuation are no less favorable to the Administrative Agent and Lenders
than those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued, (%4) [reserved], (%4) [reserved], (%4)
customary restrictions contained in the agreement evidencing the Designated
Senior Indebtedness and, in each case, any Permitted Refinancing thereof,
provided that any such restrictions contained therein, taken as a whole, are no
more restrictive or burdensome than the comparable provisions set forth in the
Term Loan Documents (as defined in the Intercreditor Agreement), provided that a
certificate of a Responsible Officer delivered to the Administrative Agent
stating that the Parent has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement, (%4) represent
Indebtedness of a Restricted Subsidiary of the Parent which is not a Loan Party
which is permitted by Section 7.03 to the extent applying only to such
Restricted Subsidiary, (%4) negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under clauses (c), (g) and (t) of the
definition of Permitted Indebtedness but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (%4) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business or (%4) restrictions that arise in connection
with cash or other deposits permitted under clauses (c), (d), (u), or (x) of the
definition of Permitted Encumbrances or clauses (a), (i) and (k) of the
definition of Permitted Investments and in all instances limited to such cash or
deposit.

Section 7.11    Hedging Agreements; Swap Contracts. No Loan Party will, nor will
it permit any Restricted Subsidiary to, enter into any Swap Contract, except
(%3) Swap Contracts entered into to hedge or mitigate risks to which any Loan
Party or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of any Loan Party or any of its Restricted
Subsidiaries), and (%3) Swap Contracts entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability


128

--------------------------------------------------------------------------------




or investment of any Loan Party or any Restricted Subsidiary. Except to the
extent provided pursuant to this Agreement or any other Loan Document, in no
event shall any Swap Contract contain any requirement, agreement or convent for
a Loan Party to post collateral or margin to secure such Loan Party’s
obligations under such Swap Contract or to cover market exposures.

Section 7.12    Activities of the Parent. The Parent will not engage in any
business or activity other than (i) the direct or indirect ownership of all the
outstanding Equity Interests of its Subsidiaries, (ii) maintaining its corporate
existence, (iii) participating in tax, accounting and other administrative
activities as part of a consolidated group of companies including the Loan
Parties or other Subsidiaries of Parent, (iv) the performance of obligations
under the Loan Documents to which it is a party, (v) making and receiving
Investments and Restricted Payments to the extent permitted by Section 7.03 and
Section 7.06, (vi) incurring and guaranteeing any Indebtedness, but only to the
extent that such Indebtedness would be permitted to be incurred or guaranteed by
the Loan Parties and the other Restricted Subsidiaries under Section 7.03, (vii)
establishing and maintaining bank accounts, (viii) entering into employment
arrangements with officers and directors, (ix) engaging in any sale or offering
of its Equity Interests (or its direct or indirect parent) not prohibited
hereunder, (x) engaging in any activities incidental to compliance with the
provisions of the Securities Laws and similar laws and regulations of other
jurisdictions and the rules of securities exchanges, in each case, as applicable
to companies with listed equity or debt securities, as well as activities
incidental to investor relations, shareholder meetings and reports to
shareholders or debt-holders, (xi) guaranteeing ordinary course obligations
incurred by any Restricted Subsidiaries and (xii) activities incidental to the
businesses or activities described in clauses (i) through (xi).

Section 7.13    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (%3) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) in violation of Regulation U of the Board or to
extend credit to others for the purpose of purchasing or carrying margin stock
in violation of Regulation U of the Board or to refund Indebtedness originally
incurred for such purpose or (%3) for any purposes other than (%4) on the
Effective Date, to pay fees and expenses in connection therewith and (%4)
following the Effective Date, for working capital purposes (including the
purchase of Inventory and equipment), general corporate purposes (including to
make Permitted Acquisitions, other Investments and Restricted Payments) and any
other purpose not prohibited by the terms of this Agreement.

Section 7.14    Amendment of Material Documents. (%3) Amend, modify or waive any
of a Loan Party’s or any Restricted Subsidiary’s rights under its Organization
Documents in a manner materially adverse to the Credit Parties; (%3) amend,
modify or waive any of a Loan Party’s or any Restricted Subsidiary’s rights
under any agreement relating to any Subordinated Indebtedness in a manner
materially adverse to the Credit Parties or (%3) amend, modify or waive any of a
Loan Party’s or any Restricted Subsidiary’s rights under any document governing
any Material Indebtedness (other than on account of any Permitted Refinancing)
to the extent that such amendment, modification or waiver would result in a
Default or Event of Default under any of the Loan Documents or would be
materially adverse to the Credit Parties.

Section 7.15    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease from the transferee such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (a “Sale and Leaseback
Transaction”) in excess of $50,000,000 at any time outstanding, except for any
such sale of any fixed or capital assets by any Loan Party or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within ninety
(90) days after


129

--------------------------------------------------------------------------------




such Loan Party or such Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset.

Section 7.16    Fiscal Year/Quarter; Accounting Changes. Change its Fiscal Year
from December 31 or its Fiscal Quarters from ending on March 31, June 30,
September 30 or December 31 of each year or make any significant change in
financial accounting treatment and reporting practices except as required by
GAAP.

Section 7.17    Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any Measurement
Period to be lower than 1.00 to 1.00; provided that such Consolidated Fixed
Charge Coverage Ratio will only be tested upon the occurrence of a Covenant
Trigger Event, as of the last day of the Measurement Period ending immediately
prior to the date on which such Covenant Trigger Event shall have occurred for
which financial statements have been delivered or are otherwise available as
reasonably determined by the Administrative Agent and shall continue to be
tested as of the last day of each Measurement Period thereafter until such
Covenant Trigger Event is no longer continuing; provided further that the
results of operation and indebtedness of any Unrestricted Subsidiaries shall not
be taken into account for purposes of compliance with this Section 7.17.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default. The occurrence and continuance of any of the
following (after giving effect to the giving of any notice or any passage of
time or both, if any, specified below with respect to such event or condition)
shall constitute an Event of Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (%4) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (%4) any interest on any Loan or other Obligation or fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document, and such failure under this clause (ii) continues for three (3)
Business Days after the payment was due; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(b) (and such failure
continues unremedied for two (2) consecutive Business Days), Section 6.03 (other
than Section 6.03(e)), Section 6.05(a) (in respect of the Loan Parties),
Section 6.10, Section 6.11, Section 6.12, Section 6.20, Section 6.21 or Article
VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of the date such Loan Party
obtains knowledge of a breach of any such covenant or agreement or the Parent’s
receipt of notice from the Administrative Agent of any such breach; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect (or, if already subject to qualification by materiality, in
any respect) when made or deemed made; or


130

--------------------------------------------------------------------------------




(e)    Cross-Default. Any Loan Party (%4) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (after giving effect to the
expiration of any applicable grace periods), or (%4) after the expiration of all
grace periods relating thereto, fails to observe or perform any other agreement
or condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs (after giving effect to the expiration of any applicable grace
periods), the effect of which default or other event is to cause, or to permit
the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (%4) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract or
such similar term used) resulting from (%5) any event of default under such Swap
Contract as to which a Loan Party is the Defaulting Party (as defined in such
Swap Contract) or (%5) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party is an Affected Party (as so defined or such
similar term used) and, in either event, the Swap Termination Value owed by the
Loan Party as a result thereof is greater than $25,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (%4) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (%4) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issuance or levy; or
(h)    Judgments. There is entered against any Loan Party (%4) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $25,000,000 and such judgments or orders
shall continue unsatisfied or unstayed for a period of thirty (30) consecutive
days (to the extent not covered by independent third-party insurance as to which
the insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage; it being agreed that a
“reservation of rights letter” or similar notice shall not in and of itself
constitute a dispute of coverage), or (%4) any one or more non-monetary
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (%5) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (%5)
such judgment or order, by reason of a pending appeal or otherwise, shall not
have been satisfied, vacated, discharged, stayed or bonded for a period of
thirty (30) consecutive days; or


131

--------------------------------------------------------------------------------




(i)    ERISA. (%4) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in or would reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC which would be reasonably likely to result in a
Material Adverse Effect, or (%4) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would be reasonably likely to result
in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. (%4) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any material
provision of any Loan Document, or purports to revoke, terminate or rescind any
material provision of any Loan Document or seeks to avoid, limit or otherwise
adversely affect any Lien purported to be created under any Security Document;
or (%4) any Lien purported to be created under any Security Document shall cease
to be (other than pursuant to the terms thereof), or shall be asserted by any
Loan Party or any other Person not to be, a valid and perfected Lien on any
Collateral (other than an immaterial portion of the Collateral not of the type
included in the Borrowing Base), with the priority required by the applicable
Security Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document.

Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, or, at the request of the
Required Lenders shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;


132

--------------------------------------------------------------------------------




provided, however, that in the case of any event with respect to the Loan
Parties or any Restricted Subsidiary under Section 8.01(f), the obligation of
each Lender to make Loans and any obligation of each L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), subject to the
Intercreditor Agreement, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order;
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, expenses and other amounts payable
under Section 10.04 (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent, in its capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, expenses and other amounts (other than
principal, interest and fees) payable to the Lenders and each L/C Issuer
(including amounts payable under Section 10.04 to the respective Lenders and
each L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and each L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and unpaid obligations under Reserved
Bank Products/Cash Management Services, ratably among the Lenders, each L/C
Issuer and the Reserved Bank Products/Cash Management Services providers in
proportion to the respective amounts described in this clause Seventh held by
them;


133

--------------------------------------------------------------------------------




Eighth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and the aggregate of all
Unreimbursed Amounts;
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;
Tenth, to payment of that portion of the Obligations arising from Bank Products
(including Swap Contracts) and Cash Management Services (to the extent not
already paid pursuant to clause Seventh above), ratably among the Credit Parties
in proportion to the respective amounts described in this clause Tenth held by
them; and
Last, the balance, if any, after all of the have been indefeasibly paid in full,
to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit and the aggregate of all Unreimbursed
Amounts pursuant to clause Seventh above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
Notwithstanding the foregoing amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations.

ARTICLE IX    
ADMINISTRATIVE AGENT


134

--------------------------------------------------------------------------------





Section 9.01    Appointment and Authority.
(a)    Each of the Lenders (on behalf of itself and any of its Affiliates that
are Credit Parties), Swing Line Lender and each L/C Issuer hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. In addition, to the extent
required under the laws of any jurisdiction other than the U.S., each of the
Lenders and the L/C Issuer hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or L/C Issuer’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and each L/C Issuer, and no Loan Party or any Restricted
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.
(b)    In its capacity, the Administrative Agent is a “representative” of the
Credit Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each of the Lenders (on behalf of itself and
any of its Affiliates that are Credit Parties ), Swing Line Lender and each L/C
Issuer hereby irrevocably appoints JPMCB as Administrative Agent in its capacity
as a collateral agent and authorizes the Administrative Agent to execute the
Security Documents and act as the agent of such Lender, Swing Line Lender and
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “Administrative Agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X, as though such co-agents, sub-agents and
attorneys-in-fact were the “Administrative Agent” under the Loan Documents, as
if set forth in full herein with respect thereto. Each Lender agrees that no
Credit Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Security
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Credit
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Credit Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Credit Parties.
(c)    It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in their capacity as a
Lender as any other Lender and may exercise the same as though they were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind


135

--------------------------------------------------------------------------------




of business with the Loan Parties or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its respective opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (%4) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (%4) in the absence of
its own gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.
The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Loan Parties, a Lender or an L/C Issuer. In the event that the
Administrative Agent obtains such actual knowledge or receives such a notice,
the Administrative Agents shall give prompt notice thereof to each of the
Lenders and the L/C Issuers. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders. Unless
and until the Administrative Agent shall have received such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Administrative Agent be required to comply with any such
directions to the extent that the Administrative Agent believes that its
compliance with such directions would be unlawful.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (%4) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (%4) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (%4) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (%4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (%4) the existence of any Collateral or the value or the sufficiency
of any Collateral, or (%4) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


136

--------------------------------------------------------------------------------





Section 9.04    Reliance . The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or an L/C Issuer unless the Administrative Agent
shall have received written notice to the contrary from such Lender or an L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Section 9.06    Resignation. The Administrative Agent may at any time give
written notice of its resignation to the Lenders, each L/C Issuer and the
Parent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the approval of the Parent (as long as no Event
of Default then exists), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and each L/C
Issuer with the approval of the Parent (as long as no Event of Default then
exists), appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Parent
and the Lenders that no qualifying Person has accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notices of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or each L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest)) and all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Parent and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article, Section 3.01(c) and Section 10.04, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent hereunder.

Section 9.07    Non-Reliance. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and it has, independently and without
reliance upon the Administrative Agent, the Arranger, any other Lender or any of
their respective Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender and each L/C Issuer also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender or any of their respective Related Parties and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Loan Parties and
their Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder. Except as provided in Section 9.12, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any L/C Issuer with any other credit or other information concerning
the affairs, financial condition or business of any Loan Party that may come
into the possession of the Administrative Agent.

Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner or Arranger listed on the cover page
hereof or any other bookrunner, syndication agent or documentation agent
designated hereunder shall have any powers, duties, obligations, liabilities or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, each L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, each
L/C Issuer, the Administrative Agent and such Credit Parties under Sections
2.03(g) 2.03(i), and 2.03(j) as applicable, 2.09 and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and each L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.

Section 9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize and direct the Administrative Agent, and the Administrative Agent
shall:
(a)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (%4) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit (unless cash collateralized or supported by
back-to-back letters of credit reasonably satisfactory to the applicable L/C
Issuers), (%4) at the time the property subject to such Lien is disposed of or
to be disposed of in connection with any disposition permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party if the Loan
Party disposing of such property certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (%4) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (%4) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VIII hereof or any other Loan Document
or (%4) if approved, authorized or ratified in writing by the Applicable Lenders
in accordance with Section 10.01;
(b)    to the extent determined by the Administrative Agent in its discretion,
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of “Permitted Encumbrances”;
(c)    release any Guarantor from its obligations under the Facility Guaranty
and each other applicable Loan Document if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder (including its
designation as an Unrestricted Subsidiary) or becomes an Excluded Subsidiary if
the Parent certifies to the Administrative Agent that such transaction is
consummated in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Designated Senior Indebtedness
(including Permitted Refinancings thereof); and
(d)    release any Borrower from its obligation if such Person ceases to be a
wholly owned Subsidiary of the Parent as a result of a transaction permitted
hereunder (including its designation as an Unrestricted Subsidiary) so long as
(%4), at the time of such release, no Event of Default shall exist, (%4) another
Borrower shall become liable for the respective portion of such Borrower’s
obligations and (%4) after such Person joins this Agreement as a Borrower, no
Event of Default shall exist.
Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guaranty and each other
Loan Document pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Loan Parties’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Facility Guaranty and each other applicable Loan
Document, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

Section 9.11    Notice of Transfer. The Administrative Agent may deem and treat
a Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Assumption shall have become effective as set forth in
Section 10.06.

Section 9.12    Reports and Financial Statements. By signing this Agreement,
each Lender:
(a)    agrees to furnish the Administrative Agent promptly upon the furnishing
of any Bank Product or Cash Management Service and thereafter at such frequency
as the Administrative Agent may reasonably request with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;
(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Parent hereunder and all Borrowing Base
Certificates, commercial finance examinations and appraisals of the Collateral
received or prepared by the Administrative Agent (collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty, express or implied, as to the completeness or
accuracy of the Reports or any of the information contained therein or any
inaccuracy or omissions contained in or relating to a Report, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports;
(e)    agrees to keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (%4) to hold the Administrative Agent and
any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (%4) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent
and any such other Person preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender, in each case except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the Administrative Agent or such other
Person.

Section 9.13    Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Administrative Agent and the other Credit Parties, in assets which, in
accordance with Article 9 of the UCC or any other Law of the United States can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.14    Indemnification of Agents. The Lenders shall indemnify the
Administrative Agent, the Arranger, the Swing Line Lender, each L/C Issuer and
any of their respective Related Parties, as the case may be (to the extent not
reimbursed by the Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent, the Arranger, the Swing Line
Lender, such L/C Issuer and any of their respective Related Parties in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted to be taken by the Administrative Agent, the Arranger,
the Swing Line Lender, such L/C Issuer and any of their respective Related
Parties in connection therewith; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, the Arranger’s, the Swing Line Lender’s, such L/C
Issuer’s and any of their respective Related Parties’ gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

Section 9.15    Relation Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

Section 9.16    Defaulting Lender.
(a)    Notwithstanding any provision of this Agreement to the contrary, if for
any reason any Lender shall become a Defaulting Lender, then, in addition to the
rights and remedies that may be available to the other Credit Parties, the Loan
Parties or any other party at law or in equity, and not at limitation thereof,
(%4) subject to Section 10.01, such Defaulting Lender’s right to participate in
the administration of, or decision-making rights related to, the Obligations,
this Agreement or the other Loan Documents shall be suspended during the
pendency of such failure or refusal, (%4) a Defaulting Lender shall be deemed to
have assigned any and all payments due to it from the Loan Parties, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-Defaulting Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Applicable Percentages of all
outstanding Obligations shall have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency, and (%4) at the option of the Administrative Agent, any further
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Loan or existing or future participating interest in any Swing Line Loan or
Letter of Credit. The Defaulting Lender’s decision-making and participation
rights and rights to payments as set forth in clauses (i) and (ii) hereinabove
shall be restored only upon the payment by the Defaulting Lender of its
Applicable Percentage of any Obligations, any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
rate set forth in Section 2.08 hereof from the date when originally due until
the date upon which any such amounts are actually paid.
(b)    The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such assignment of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of assignment, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Assumption.
(c)    Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.
(d)    If any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:
(i)    all or any part of such Defaulting Lender’s Applicable Percentage of such
L/C Obligations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
any non-Defaulting Lender’s outstanding Loans plus such Lender’s Applicable
Percentage of all L/C Obligations plus such Lender’s Applicable Percentage of
outstanding Swing Line Loans at such time does not exceed such non-Defaulting
Lender’s Commitments;


137

--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following written notice by the Administrative Agent, Cash Collateralize for the
benefit of each L/C Issuer such Defaulting Lender’s Applicable Percentage of the
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.03(g)
for so long as such L/C Obligations are outstanding;
(iii)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Applicable Percentage of the L/C Obligations pursuant to clause (ii)
above, the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.03(i) with respect to such Defaulting Lender’s
Applicable Percentage of the L/C Obligations during the period such portion of
the L/C Obligations are Cash Collateralized;
(iv)    if the non-Defaulting Lenders’ Applicable Percentage of the L/C
Obligations are reallocated pursuant to clause (i) above, then the fees payable
to the Lenders pursuant to Section 2.03(i) and Section 2.09(a) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s Applicable Percentage
of the L/C Obligations are neither reallocated nor Cash Collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the applicable L/C Issuers or any other Lender hereunder, all Letter of
Credit Fees payable under Section 2.03(i) with respect to such Defaulting
Lender’s Applicable Percentage thereof shall be payable to the applicable L/C
Issuers until and to the extent that such L/C Obligations are reallocated and/or
Cash Collateralized; and
(e)    So long as a Lender is a Defaulting Lender, each L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Applicable Percentage of the L/C Obligations will be one hundred percent (100%)
covered by the Commitments of the non-Defaulting Lenders in accordance with
Section 9.16(d)(i) and/or cash collateral will be provided by the Borrowers in
accordance with Section 2.03(g), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 9.16(d)(i) (and such Defaulting Lender shall
not participate therein).
(f)    In the event that the Administrative Agent, the Parent and the applicable
L/C Issuers each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Lenders’
Applicable Percentages of the L/C Obligations shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
(g)    If (%4) an event described under clause (d) of the definition of
“Defaulting Lender” with respect to the parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (%4)
the Swing Line Lender or any L/C Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swing Line Lender shall not
be required to fund any Swing Line Loan and such L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless the Swing Line
Lender or such L/C Issuer, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender,


138

--------------------------------------------------------------------------------




satisfactory to the Swing Line Lender or such L/C Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.


139

--------------------------------------------------------------------------------





Section 9.17    Intercreditor Agreements. The Administrative Agent is hereby
authorized to enter into the Intercreditor Agreement and any other usual and
customary intercreditor agreements to the extent contemplated by the terms
hereof, and the parties hereto acknowledge that each such intercreditor
agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
intercreditor agreements and (b) hereby authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement and the usual and
customary intercreditor agreements and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof. In addition, but in
conformance with the terms hereof, each Lender hereby authorizes the
Administrative Agent to enter into (i) any amendments to any intercreditor
agreements, and (ii) any other intercreditor arrangements, in the case of
clauses (i), and (ii) to the extent required to give effect to the establishment
of intercreditor rights and privileges as contemplated and required by
Section 7.01 of this Agreement. Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against the Administrative Agent or any of its affiliates any claims,
causes of action, damages or liabilities of whatever kind or nature relating
thereto.

Section 9.18    Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not be obligated to ascertain, monitor
or inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or have any liability with respect to
or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution. Each Lender
represents and warrants to the parties hereto that at the time it becomes a
Lender, it is not a Disqualified Institution. The Borrowers acknowledge and
agree that the list of Disqualified Institutions may be made available to any
Lender by the Administrative Agent (including any updates thereto) upon request
by such Lender.

Section 9.19    ERISA Matters.
(a)    Each Lender (23) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (23) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (%5) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (%5)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (%5) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (%5) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (23) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (23)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that:
(i)    none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),


140

--------------------------------------------------------------------------------




(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(%4) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (%4) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (%4) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or Administrative Agent fees, utilization fees, minimum
usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X    
MISCELLANEOUS

Section 10.01    Amendments, Etc. Subject to Section 3.03(b), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Administrative Agent (at the direction of the Required
Lenders) and the Required Lenders (or the Administrative Agent, with the consent
of the Required Lenders), and the Parent or the applicable Loan Party, as the
case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any scheduled payment (including the Maturity Date) of principal, interest, fees
or other amounts due hereunder or under any of the other Loan Documents (but,
for clarity, not including any mandatory payment required by Section 2.05(e))
without the written consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein, on any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders of the
relevant Class shall be necessary to (i) amend the definition of “Default Rate”,
(ii) waive any obligation of the Borrowers to pay interest or fees at the
Default Rate, (iii) waive any mandatory prepayment, (iv) waive any Default or
Event of Default or (v) amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Credit Extension or to reduce any fee
payable;
(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, provided that this clause (d) shall not apply to
any extensions of maturity pursuant to Section 2.16;
(e)    change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(f)    except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents or release all or substantially all of the value of the Guarantees
without the written consent of each Lender;
(g)    change the definition of the term “Borrowing Base” or any component
definition thereof or increase any advance rate used therein, if as a result
thereof the amounts available to be borrowed by the Borrowers would be increased
without the written consent of each Lender; provided that the foregoing shall
not limit the discretion of the Administrative Agent to implement the
eligibility standards with respect to any component of the Borrowing Base or
change, establish or eliminate any Reserves;
(h)    modify the definition of “Permitted Overadvance” so as to increase the
amount thereof or, except as otherwise provided in such definition, the time
period for a Permitted Overadvance without the written consent of each Lender;
(i)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender; and


141

--------------------------------------------------------------------------------




(j)    amend any provision hereof (including Section 10.06) in a manner that
permits any Loan Party to assign its rights under the Loan Documents or
restricts a Lender’s ability to assign its right or obligations, in each case
without the consent of each Lender.
and, provided further, that (%4) no amendment, waiver or consent shall, unless
in writing and signed by each L/C Issuer in addition to the Lenders required
above, affect the rights or duties of such L/C Issuer (including, without
limitation, any increase in such L/C Issuer Sublimit of such L/C Issuer) under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (%4) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (%4) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (%4) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (%4) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (%4) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrowers and the requisite percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.
Notwithstanding anything to the contrary herein, (%3) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and (%3) the Parent shall be permitted to
appoint one or more Restricted Subsidiaries that are Domestic Subsidiaries as
“Borrowers” hereunder, in each case with the consent of, and pursuant to an
amendment reasonably satisfactory to, the Administrative Agent which
appropriately incorporates such Borrowers into this Agreement and the other Loan
Documents which amendment shall not require the consent of any other Lender.
If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Parent may replace such Non-Consenting Lender with respect to the
Class of Loans or Commitments that is subject to the related consent, waiver or
amendment in accordance with Section 10.13; provided that such amendment,
waiver, consent or release can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Parent to be made pursuant to this paragraph).
The Administrative Agent may also amend Schedule 2.01 to reflect assignments
entered into pursuant to Section 10.06. Further, notwithstanding anything to the
contrary herein, the Administrative Agent may, with the consent of the Parent
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency.


142

--------------------------------------------------------------------------------





Section 10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Loan Parties, the Administrative Agent, JPMCB in its capacity
as an L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender or any other L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (%4) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (%4) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. Each Loan Party agrees that the Agents may, but shall not
be obligated to, make Borrower Materials available to the L/C Issuers and the
Lenders by posting the Borrower Materials on the Platform. THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS


143

--------------------------------------------------------------------------------




OR TRANSMISSION THEREOF ON THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agents or any of their
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Loan Parties’ or any Agent’s transmission of
Borrower Materials through the Internet, including on the Platform, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
electronic mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Parent,
the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (%4) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (%4) accurate
wire instructions for such Lender.
(e)    Reliance by Agents, L/C Issuer and Lenders. The Agents, each L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (%4) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (%4) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.


144

--------------------------------------------------------------------------------





Section 10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers agree, jointly and severally, (a) to
pay or reimburse the Administrative Agent and the Arranger for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents executed on or after the Effective Date, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof, and
the consummation and administration of the transactions contemplated hereby and
thereby and all collateral monitoring, collateral reviews and appraisals in
connection therewith, including such out-of-pocket costs and expenses consisting
of the reasonable and documented (x) field exam and appraisal expenses, (y)
lender meeting expenses and (z) legal fees and expenses of counsel (limited to
the reasonable and documented legal fees and expenses of one firm of counsel
selected by the Administrative Agent and of one local counsel in each
appropriate jurisdiction and one special counsel in each appropriate specialty
(except costs of in-house counsel) and, solely in the case of an actual or
potential conflict of interest, one additional counsel to all affected parties,
taken as a whole and, if reasonably necessary, of one local counsel in any
relevant local jurisdiction to such persons, taken as a whole), (b) to pay or
reimburse the Administrative Agent and each Lender for all documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
collection or protection of any rights or remedies under this Agreement or the
other Loan Documents or in connection with the Loans made and Letters of Credit
issued hereunder, efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws or
any workout, restructuring or negotiations in respect of any Obligations,
including documented out-of-pocket legal expenses (limited to the legal fees and
expenses of one firm of counsel to the Administrative Agent and the Lenders
taken as a whole, and of one local counsel in each appropriate jurisdiction and
one special counsel in each appropriate specialty (except costs of in-house
counsel) and, solely in the case of an actual or potential conflict of interest,
one additional counsel to all affected parties, taken as a whole and, if
reasonably necessary, of one local counsel in any relevant local jurisdiction to
such persons, taken as a whole) and (c) with respect to each L/C Issuer and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, in each case without duplication for any amounts
paid (or indemnified) under Section 3.01. The foregoing costs and expenses shall
include all search, filing, recording and appraisal charges and fees and taxes
related thereto, and other reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent. All amounts due under this Section 11.04
shall be paid promptly after receipt by the Borrowers of a reasonably detailed
invoice together with reasonable backup documentation supporting such invoice
and a reasonable opportunity to review such invoice and backup documentation
and, if applicable, make protest to the party making such demand. The agreements
in this Section 11.04 shall survive the termination of the Commitments and
repayment of all other Obligations. If any Loan Party fails to promptly pay any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion.
(b)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), the
Arranger, each other Credit Party, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless (on an after-Tax basis) from, any and all losses,
claims, causes of action, damages, liabilities, settlement payments, costs, and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee (limited to the reasonable and documented out-of-pocket legal
fees and expenses of one firm of counsel of the Indemnitees, taken as a whole,
and, if necessary, one local counsel in each appropriate jurisdiction and one
special counsel in each appropriate specialty, and, solely in the case of an
actual or potential conflict of interest, one additional counsel to all affected
parties, taken as a whole and, if reasonably necessary, of one local counsel in
any relevant local jurisdiction to such


145

--------------------------------------------------------------------------------




persons, taken as a whole)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party or any
Affiliate or equityholder thereof arising out of, in connection with, or as a
result of (%4) the execution, enforcement, syndication or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agents thereof) and their Related Parties only, the administration of
this Agreement and the other Loan Documents, (%4) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (%4) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property owned or
operated, at any time, by any Loan Party or any of its Restricted Subsidiaries,
or any Environmental Liability related in any way to any Loan Party or any of
its Restricted Subsidiaries, in each case, except to the extent attributable to
any presence or Release of Hazardous Materials resulting from actions on the
part of the Administrative Agent or any Lender or resulting solely from acts or
omissions by Persons other than the Borrowers or their respective Affiliates or
each of their respective officers, directors, employees, advisors and agents
with respect to the applicable property after the Administrative Agent sells the
respective property pursuant to a foreclosure or has accepted a deed in lieu of
foreclosure, (%4) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or other Person which has entered into a control agreement
with any Credit Party hereunder or (%4) any actual or prospective claim,
litigation, investigation or proceeding (each, a “Proceeding”) relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, causes of
action, damages, liabilities, settlement payments, costs, and related expenses
(23) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence,
willful misconduct or material breach of the obligations under any Loan Document
of such Indemnitee (but without limiting the obligations of the Loan Parties as
to any other Indemnitee), or (y) result from a cause of action brought by an
Indemnitee against any other Indemnitee (other than (23) claims against an
Indemnitee in its capacity or fulfilling its role as the Administrative Agent,
an L/C Issuer, the Swing Line Lender or the Arranger or a similar role and (23)
claims resulting directly or indirectly from acts or omissions of any Loan
Party). Notwithstanding anything to the contrary contained herein, but subject
to the immediately following sentence, the Loan Parties shall not be liable for
any settlement of any Proceeding effected without the Loan Parties’ written
consent (which consent shall not be unreasonably withheld or delayed), but if
settled with the Loan Parties’ written consent, or if there is a final,
nonappealable judgment by a court of competent jurisdiction against an
Indemnitee in any such Proceeding for which Loan Parties are required to
indemnify such Indemnitee pursuant to this section, the Loan Parties agree to
indemnify and hold harmless each Indemnitee from and against any and all
Proceedings by reason of such settlement or judgment in accordance with the
other provisions hereof. Notwithstanding the immediately preceding sentence, if
at any time an Indemnitee shall have requested indemnification in accordance
with this Agreement, the Loan Parties shall be liable for any settlement
referred to in the immediately preceding sentence effected without their consent
if the Loan Parties have not objected to such settlement within thirty (30) days
after receipt by the Loan Parties of a written settlement proposal. The Loan
Parties shall not, without the prior written consent of an Indemnitee (which
consent shall not be unreasonably withheld), effect any settlement of any
pending or threatened Proceedings in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability or claims that are the
subject matter of such Proceedings and (ii) does not include any statement as
to, or


146

--------------------------------------------------------------------------------




any admission of, fault, culpability or a failure to act by or on behalf of any
Indemnitee or any injunctive relief or other non-monetary remedy, in each case
to be undertaken by any Indemnitee. This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that the foregoing shall not limit any Loan Party’s indemnity
obligations to the extent special, indirect, consequential or punitive damages
are included in any third party claim in connection with which such Indemnitee
is entitled to receive indemnification hereunder. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(d)    Payments. All amounts due under this Section shall be payable on demand
(accompanied by back-up documentation to the extent available).
(e)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent or any L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


147

--------------------------------------------------------------------------------





Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (%3) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (%3) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its Applicable Percentage
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and each L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement. The provisions of this
Section 10.05 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds.

Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender (and any other attempted assignment or
transfer by any Loan Party shall be null and void), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (%4) to an
Eligible Assignee in accordance with the provisions of Section 10.06(b), (%4) by
way of participation in accordance with the provisions of subsection
Section 10.06(d), or (%4) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans of any
Class outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


148

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Parent (such consent not to be unreasonably withheld
or delayed) (but the Parent shall be deemed to have consented to any such
assignment unless it objects thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof) shall
be required unless an Event of Default has occurred and is continuing at the
time of such assignment or such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund with respect to such Lender;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of each L/C Issuer and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of any Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, payable by the applicable
Lender or prospective Lender, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire, and any tax
documentation required pursuant to Section 3.01(f).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and stated interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”); provided that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant


149

--------------------------------------------------------------------------------




to Section 2.03(c) or (d), Section 2.04, Section 2.12(b), Section 2.13 or
Section 9.14, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. The entries in the Register shall be conclusive, absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Parent, any L/C Issuer, and, with respect to such Lender’s interest only, any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, any L/C Issuer or the
Swing Line Lender, sell participations to any Person that is an Eligible
Assignee (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (%4) such
Lender’s obligations under this Agreement shall remain unchanged, (%4) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (%4) the Loan Parties, the Administrative
Agent, the Lenders and each L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b),
(c) or (f) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04, and
Section 3.05 (subject to the requirements and limitations of such Sections and
Section 3.06 and Section 10.13, and it being understood that the documentation
required under Section 3.01(f) shall be delivered solely to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b). To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. If a Lender sells a participation pursuant to
Section 10.06(d), that Lender shall (acting solely for this purpose as a
non-fiduciary agent of the Borrowers) maintain a register on which is entered
the name and address of each Participant and the principal and stated interest
amounts of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations, Section 1.163-5 of the proposed United
States Treasury Regulations or any applicable temporary, final or other
successor regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrowers and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary; provided that no Lender shall have the obligation to disclose
all or a portion of a Participant Register (including


150

--------------------------------------------------------------------------------




the identity of any Participant or any information relating to a Participant’s
interest in any loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans are in registered
form for U.S. federal income tax purposes. To the extent that any Participant
becomes a Disqualified Institution either before or after it becomes a
Participant, such Participant shall be subject to Section 10.06(i) as if it had
acquired its interest by assignment.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent that a
Participant’s right to a greater payment results from a Change in Law after the
Participant becomes a Participant.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other Committed Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time JPMCB assigns all of its Commitment and Loans pursuant to subsection
(b) above, or resigns as Administrative Agent in accordance with the provisions
of Section 9.06, JPMCB may, (%4) upon thirty (30) days’ notice to the Parent and
the Lenders, resign as L/C Issuer and/or (%4) with duplication of any notice
required under Section 9.06, upon thirty (30) days’ notice to the Parent, resign
as Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Parent shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Parent to appoint any such successor shall
affect the resignation of JPMCB as L/C Issuer or Swing Line Lender, as the case
may be. If JPMCB resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (%3) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing


151

--------------------------------------------------------------------------------




Line Lender, as the case may be, and (%3) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to JPMCB
and the Parent to effectively assume the obligations of JPMCB with respect to
such Letters of Credit. Any resignation by JPMCB as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.
(i)     Assignments to and Participations with Disqualified Institutions.
(i)    No such assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date on which the assigning Lender entered
into a binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Parent has consented
to such assignment in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution only for the
purpose of such assignment or participation). Any assignment or participation in
violation of this Section 10.06(i) shall not be void, but the other provisions
of this Section 10.06(i) shall apply;
(ii)    if any assignment or participation is made to any Disqualified
Institution in violation of the preceding paragraph, (A) such Disqualified
Institution shall (1) assign and delegate all of its interests, rights and
obligations under this Agreement and the related Loan Documents to any Eligible
Assignees as if such Disqualified Institution was required to do so pursuant to
Section 10.13 and (2) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.06), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and (B) subject to this Section 10.06, the Borrowers shall be entitled
to use specific performance to unwind such assignment or participation in
addition to any other remedies available to the Borrowers at law or equity;
(iii)    notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (w) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (x) attend or participate in
meetings attended by the Lenders and the Administrative Agent, (y) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders or
(z) be entitled to any expense reimbursement or indemnification rights and shall
be treated in all other respects as a Defaulting Lender; it being understood and
agreed that the foregoing provisions shall only apply to a Disqualified
Institution and not to any assignee of such Disqualified Institution that
becomes a Lender so long as such assignee is not a Disqualified Institution or
an affiliate thereof and (B) (x) for purposes of any consent to any amendment,
waiver or modification of, or any action under, and for the purpose of any
direction to the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) under this Agreement or any other Loan Document,
each Disqualified Institution will be deemed to have consented in the same
proportion as the Lenders that are not Disqualified Institutions consented to
such matter, and (y) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”),
each Disqualified Institution party hereto hereby agrees (1) not to


152

--------------------------------------------------------------------------------




vote on such Bankruptcy Plan, (2) if such Disqualified Institution does vote on
such Bankruptcy Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by court of competent jurisdiction effectuating the
foregoing clause (2);
(iv)     with respect to any assignee or participant that becomes a Disqualified
Institution after the date on which the applicable Lender entered into a binding
agreement to sell and assign all or a portion of or provide a participation
interest with respect to its rights and obligations under this Agreement to such
Person (including as a result of the delivery of a written update to the list of
the Disqualified Institutions pursuant to subsection (b) of the definition of
“Disqualified Institution”), (A) such assignment or participation (and any trade
entered into in connection therewith) shall not be retroactively invalidated,
(B) the execution by the Borrowers of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution and (C) no further information, reports,
or other materials regarding the Borrowers and their Affiliates will be
delivered by the applicable Lender to such assignee or participant; and
(v)     the Borrowers expressly acknowledge that each Lender has the right to
provide the list of the Disqualified Institutions to an actual or bona fide
prospective assignee, participant or Swap Contract counterparty so that such
assignee, participant or Swap Contract counterparty can review the list of the
Disqualified Institutions and represent and warrant to the parties to this
Agreement that it is not a Disqualified Institution.

Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (%3) to its Affiliates,
Approved Funds, and to its and its Affiliates’ and Approved Funds’ respective
partners, directors, officers, employees, agents, funding sources, accountants,
attorneys, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (%3) to the
extent requested by any Governmental Authority or any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (%3) to
the extent required by Laws or regulations or by any subpoena or similar legal
process, (%3) to any other party hereto, (%3) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (%3) subject to an agreement
containing provisions substantially the same as those of this Section, to (%4)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (%4) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (%3) with the consent of the
Parent, (%3) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to any
Credit Party or any of their respective Affiliates on a non-confidential basis
from a source other than the Loan Parties (only if such Credit Party has no
knowledge that such source itself is not in breach of a confidentiality
obligation) or (%3) on a


153

--------------------------------------------------------------------------------




confidential basis to (%4) any rating agency in connection with rating the
Parent or its Subsidiaries or the credit facilities provided hereunder or (%4)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses (including, without
limitation, the list of Disqualified Institutions), other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof (provided that
if such information is furnished by a source known to such Credit Party to be
subject to a confidentiality obligation, such source, to the knowledge of such
Credit Party, is not in violation of such Obligation by such disclosure) and
other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from any Loan Party
or any Subsidiary after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Credit Parties acknowledges that (%3) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (%3) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with Law, including Federal and state
securities Laws.


154

--------------------------------------------------------------------------------





Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, each L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, each L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the Parent
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Law, (%3) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (%3) exclude voluntary prepayments and the effects
thereof, and (%3) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


155

--------------------------------------------------------------------------------





Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to (%4) fees
payable to the Administrative Agent and (%4) increases or reductions of the L/C
Issuer Sublimit of the applicable L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto, ,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


156

--------------------------------------------------------------------------------





Section 10.11    Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder (other than contingent indemnity obligations for
which claims have not been made) shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding. Further, the provisions of
Section 3.01, Section 3.04, Section 3.05 and Section 10.04 and Article IX shall
survive and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Credit Parties against loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, any obligations that
may thereafter arise with respect to the Other Liabilities, and any Obligations
that may thereafter arise under Section 10.04 hereof.

Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (%3) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (%3) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01 or Section 3.04) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrowers shall have received the prior written consent of the
Administrative Agent (and in circumstances where its consent would be required
under Section 10.06, L/C Issuer and the Swing Line Lender), which consent shall
not unreasonably be withheld
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances and participations in Swing
Line Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
In connection with any such replacement, if any such Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within two (2) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Lender. Such
purchase and sale shall be effective on the date of the payment of such amount
to such Lender.

Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree, and acknowledge their Subsidiaries’ understanding, that:
(%4) the credit facility provided for hereunder and any related arrangement or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties, on the one
hand, and the Credit Parties, on the other hand, and each of the Loan Parties is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (%4) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(%4) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (%4) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (%4) the Credit Parties have
not provided and will not provide any legal, investment, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Loan Parties has consulted its own legal,
investment, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Loan Parties hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against each of the Credit
Parties with respect to any breach or alleged breach of agency or fiduciary
duty. Each Loan Party further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Loan Party and other companies with which any Loan Party
may have commercial or other relationships. With respect to any securities
and/or financial instruments so held by any Credit Party or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion. In addition, each Loan Party acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which a
Loan Party may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Loan Party by virtue of the transactions contemplated by the Loan
Documents or its other relationships with such Loan Party in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. Each Loan Party also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any Loan,
confidential information obtained from other companies.

Section 10.17    USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender), which are subject to the Patriot Act
(as hereinafter defined) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act.

Section 10.18    Time of the Essence. Time is of the essence of the Loan
Documents.

Section 10.19    Press Releases.
(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two (2)
Business Days’ prior notice to the Administrative Agent and without the prior
written consent of the Administrative Agent unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under Law and then, in any
event, such Credit Party or Affiliate will consult with the Administrative Agent
before issuing such press release or other public disclosure.
(b)    Each Loan Party consents to the publication by the Administrative Agent
or any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark upon the Parent’s approval, not to be unreasonably delayed or
withheld. The Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Parent for review and
comment prior to the publication thereof. The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

Section 10.20    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Law, the obligations of each Loan Party shall
not be affected by (%4) the failure of any Credit Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (%4) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (%4) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Administrative Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(c)    To the fullest extent permitted by Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Administrative Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Law, to impair or to extinguish any right of reimbursement
or subrogation or other right or remedy of such Loan Party against any other
Loan Party, as the case may be, or any security.
(d)    Each Loan Party is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party or any Restricted Subsidiary now or hereafter
held by any other Loan Party or any other Restricted Subsidiary is hereby
subordinated in right of payment to the prior indefeasible payment in full of
the Obligations and no Loan Party or any of its Restricted Subsidiaries will
demand, sue for or otherwise attempt to collect any such indebtedness. If any
amount shall erroneously be paid to any Loan Party or any of its Restricted
Subsidiaries on account of (%4) such subrogation, contribution,


157

--------------------------------------------------------------------------------




reimbursement, indemnity or similar right or (%4) any such indebtedness of any
Loan Party or any of its Restricted Subsidiaries, such amount shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement and
the other Loan Documents. Subject to the foregoing, to the extent that any
Borrower shall, under this Agreement as a joint and several obligor, repay any
of the Obligations constituting Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (%5) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (%5) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (%5) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.


158

--------------------------------------------------------------------------------





Section 10.21    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 10.22    Attachments. The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

Section 10.23    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.24    Conflict of Terms. Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents (other
than the Intercreditor Agreements), the provision contained in this Agreement
shall govern and control.

Section 10.25    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages follow]


159

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
PARENT:


C&J ENERGY SERVICES, INC.




By:     /s/ Mike Galvan                
Name: Mike Galvan
Title: Interim Chief Financial Officer and Chief Accounting Officer


BORROWERS:


CJ HOLDING CO.




By:     /s/ Mike Galvan                
Name: Mike Galvan
Title: Senior Vice President and Chief Accounting Officer


C&J SPEC-RENT SERVICES, INC.




By:     /s/ Mike Galvan                
Name: Mike Galvan
Title: Senior Vice President and Chief Accounting Officer


C&J WELL SERVICES, INC.




By:     /s/ Mike Galvan                
Name: Mike Galvan
Title: Senior Vice President and Chief Accounting Officer


KVS TRANSPORTATION, INC.




By:     /s/ Mike Galvan                
Name: Mike Galvan
Title: Senior Vice President and Chief Accounting Officer


TIGER CASED HOLE SERVICES, INC.




Signature Page to C&J Energy Services, Inc. Credit Agreement (ABL)

--------------------------------------------------------------------------------






By:     /s/ Mike Galvan                
Name: Mike Galvan
Title: Senior Vice President and Chief Accounting Officer



JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender, as an L/C
Issuer
and as Swing Line Lender




By:     /s/ Stephanie Balette            
Name: Stephanie Balette
Title: Authorized Officer



CITIBANK, N.A., as a Lender


By:     /s/ Jeff Royston                    
Name: Jeff Royston
Title: Senior Vice President


MORGAN STANLEY BANK, N.A., as a Lender


By:     /s/ Michael King                
Name: Michael King
Title: Authorized Signatory


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By:     /s/ Nupur Kumar                
Name: Michael King
Title: Authorized Signatory


By:     /s/ Christopher Zybrick                
Name: Christopher Zybrick
Title: Authorized Signatory


BARCLAYS BANK PLC, as a Lender


By:     /s/ Sydney G. Dennis                
Name: Sydney G. Dennis
Title: Director


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By:     /s/ Alicia Schug                
Name: Alicia Schug
Title: Vice President


By:     /s/ Maria Guinchard            
Name: Maria Guinchard
Title: Vice President




Signature Page to C&J Energy Services, Inc. Credit Agreement (ABL)